Name: Commission Regulation (EC) No 250/2009 of 11 March 2009 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council as regards the definitions of characteristics, the technical format for the transmission of data, the double reporting requirements for NACE Rev.1.1 and NACE Rev.2 and derogations to be granted for structural business statistics (Text with EEA relevance )
 Type: Regulation
 Subject Matter: information and information processing;  economic analysis;  business classification;  information technology and data processing;  communications
 Date Published: nan

 31.3.2009 EN Official Journal of the European Union L 86/1 COMMISSION REGULATION (EC) No 250/2009 of 11 March 2009 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council as regards the definitions of characteristics, the technical format for the transmission of data, the double reporting requirements for NACE Rev.1.1 and NACE Rev.2 and derogations to be granted for structural business statistics (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Regulation (EC) No 295/2008 of the European Parliament and of the Council concerning structural business statistics (1), and in particular Article 11(1)(a), (c), (d) and (e) thereof, Whereas: (1) Regulation (EC, Euratom) No 58/97 (2) established a common framework for the production of Community statistics on the structure, activity, competitiveness and performance of businesses in the Community. For reasons of clarity and rationalisation that Regulation has been recast, with substantial amendments to various provisions. (2) Commission Regulations (EC) No 2700/98 on the definitions of characteristics for structural business statistics (3) and (EC) No 2702/98 on the technical format for the transmission of structural business statistics (4) must be modified in order to take account of those amendments. For the sake of clarity they should be replaced by this Regulation. (3) It is necessary to define the characteristics for structural business statistics in order to produce data comparable and harmonised between Member States. (4) It is also necessary to specify the technical format and the procedure for transmission of the structural business statistics listed in Annexes I to IX to Regulation (EC) No 295/2008 in order to produce data comparable and harmonised between Member States, to reduce the risk of errors in the transmission of data and to increase the speed with which the data collected can be processed and made available to users. (5) Moreover, it is necessary to specify the requirements for the double reporting of structural business statistics according to NACE Rev.1.1 in addition to the statistics required according to NACE Rev.2 for the reference year 2008. (6) Article 10 of Regulation (EC) No 295/2008 provides that derogations from the provisions of the Annexes to that Regulation may be accepted during the transitional periods. (7) Some Member States have asked for derogations for the transitional periods from certain provisions of Annexes I, II, III, VIII and IX to Regulation (EC) No 295/2008 in order to put in place the necessary data collection systems or adapt the existing ones so that by the end of the transitional period the provisions of that Regulation will have been met. (8) It seems justified to grant those derogations, as the Member States' requests are based on a legitimate need to further adapt their data collection systems. (9) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 The characteristics referred to in Article 3(3) of Regulation (EC) No 295/2008 shall be as defined in Annex I to this Regulation. When reference is made in these definitions to company accounts, these shall be deemed to refer to the headings laid down in Article 9 (balance sheet), Article 23 (profit and loss account) or Article 43 (notes on the accounts) of the Fourth Council Directive 78/660/EEC on the annual accounts of certain types of companies (5) as well as to the headings laid down in the Annex to Commission Regulation (EC) No 1725/2003 (6). Article 2 The technical format for the transmission of data in accordance with Regulation (EC) No 295/2008 shall be as set out in Annex II to this Regulation. Article 3 The data and metadata transmitted pursuant to this Regulation shall be sent in electronic form by Competent National Authorities (National Statistical Offices and Authorities supervising certain financial institutions) to the Commission (Eurostat). The transmission format shall conform to appropriate interchange standards specified by the Commission (Eurostat). Data shall be transmitted or uploaded by electronic means to the single entry point for data, maintained by the Commission (Eurostat). Member States shall implement the interchange standards and guidelines supplied by the Commission (Eurostat) according to the requirements of this Regulation. Article 4 The requirements for double reporting as referred to in Section 9, point 2 of Annex I to Regulation (EC) No 295/2008 shall be as set out in Annex III to this Regulation. Article 5 Derogations from the provisions of Regulation (EC) No 295/2008 as referred to in Annex I, Section 11, Annex II, Section 10, Annex III, Section 9, Annex VIII, Section 8 and Annex IX, Section 13 to that Regulation shall be granted as specified in Annex IV to this Regulation. Article 6 Regulations (EC) No 2700/98 and (EC) No 2702/98 are hereby repealed. They shall, however, continue to apply as regards the collection, compilation and transmission of data for reference years up to and including 2007. Article 7 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 march 2009 For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 97, 9.4.2008, p. 13-59. (2) OJ L 14, 17.1.1997, p. 1. (3) OJ L 344, 18.12.1998, p. 49. (4) OJ L 344, 18.12.1998, p. 102. (5) OJ L 222, 14.8.1978, p. 11. (6) OJ L 261, 13.10.2003, p. 1. ANNEX I DEFINITIONS OF CHARACTERISTICS Code : 11 11 0 Name : Number of enterprises Annex : I to VIII Definition: A count of the number of market enterprises as defined in Council Regulation (EEC) No 696/93 (1) registered to the population concerned in the business register corrected for errors, in particular frame errors. Only active units which either had turnover or employment at any time during the reference period should be included. Dormant (temporarily inactive) and inactive units are excluded. This statistic should include all units active during at least a part of the reference period. It also includes local units (branches) which do not constitute a separate legal entity and which are dependent on foreign enterprises except for the activities covered by Annex V of Regulation (EC) No 295/2008. For the statistics on activities defined in Section 3 of Annex V of Regulation (EC) No 295/2008 this characteristic shall be limited to the number of enterprises established according to the law of the reporting country and branches of enterprises with head-office in non-EEA countries. For reinsurance enterprises no branches of enterprises with head-office in non-EEA countries are recorded. For the statistics on activities defined in Section 3 of Annex VII of Regulation (EC) No 295/2008 this characteristic shall also comprise pension funds that do not employ personnel. It shall also include pension funds which are not established as legal entities and which are managed by pension fund management companies, insurance enterprises or other financial institutions (without however being covered by the annual accounts of these institutions). This characteristic shall however not include the number of pension funds which are not established separately from the sponsoring undertaking or trade (i.e. the non-autonomous pension funds or the book reserve system normally managed as an ancillary activity by the employer). Code : 11 11 1 Name : Number of enterprises broken down by legal status Annex : V and VI Definition: The number of enterprises (see variable 11 11 0) is broken down by legal status; Link to other variables: Number of enterprises broken down by legal status is a further breakdown of the number of enterprises (11 11 0). Code : 11 11 2 Name : Number of enterprises broken down by size class of gross premiums written Annex : V Definition: The number of enterprises (see variable 11 11 0) broken down by size classes of gross premiums written. Link to other variables: Number of enterprises broken down by size class of gross premiums written is a further breakdown of the number of enterprises (11 11 0). Code : 11 11 3 Name : Number of enterprises broken down by size class of gross technical provisions Annex : V Definition: The number of enterprises (see variable 11 11 0) broken down by size classes of gross technical provisions. Link to other variables: Number of enterprises broken down by size class of gross technical provisions is a further breakdown of the number of enterprises (11 11 0). Code : 11 11 4 Name : Number of enterprises broken down by residence of the parent enterprise Annex : VI Definition: Parent enterprise shall mean a parent undertaking as defined in Articles 1 and 2 of Council Directive 83/349/EEC of 13 June 1983 (2) based on Article 54(3)(g) of the Treaty on consolidated accounts and any undertaking which, in the opinion of the relevant supervisory authority, effectively exercises a dominant influence over the credit institution. The following geographical breakdown of parent enterprises has to be used: parent enterprise situated in the home Member State (the observed enterprise can be regarded as domestic controlled), parent enterprise situated in other countries (the observed enterprise can be regarded as foreign controlled). Branches of credit institutions with head office in another country than the reporting country do not have any parent enterprise. These enterprises are not considered here. The ultimate controlling institutional unit as defined in Regulation (EC) No 716/2007 of the European Parliament and of the Council (3) is the preferred concept which should as far as possible be followed. Link to other variables: Number of enterprises broken down by residence of the parent enterprise is part of the number of enterprises (11 11 0). Code : 11 11 5 Name : Number of enterprises broken down by country of residence of the parent enterprise Annex : V Definition: Parent enterprise shall mean a parent undertaking within the meaning of Article 1(1) of Council Directive 83/349/EEC of 13 June 1983 based on the Article 54(3)(g) of the Treaty on consolidated accounts, and any undertaking which, in the opinion of the relevant supervisory authority, effectively exercises a dominant influence over the insurance enterprise. The following geographical breakdown of parent enterprises has to be used: parent enterprise situated in the home Member State (the observed enterprise can be regarded as domestic controlled), parent enterprise situated in other countries (the observed enterprise can be regarded as foreign controlled). As mutual enterprises and branches of insurance enterprises with head office in non-EEA countries do not have any parent enterprise, these enterprises are not considered here. The ultimate controlling institutional unit as defined in (EC) No 716/2007 is the preferred concept which should as far as possible be followed. Link to other variables: Number of enterprises by residence of the parent enterprise is part of the number of enterprises (11 11 0) Code : 11 11 6 Name : Number of enterprises broken down by size classes of the balance sheet total Annex : VI Definition: The number of enterprises (see variable 11 11 0) is broken down by size classes of the balance sheet total. The balance sheet total at the end of the accounting year (see variable 43 30 0) is considered. Link to other variables: Number of enterprises broken down by size classes of the balance sheet total is a further breakdown of the number of enterprises (11 11 0). Code : 11 11 7 Name : Number of enterprises broken down by category of credit institutions Annex : VI Definition: The number of enterprises (see variable 11 11 0) is broken down by category of credit institutions as follows: licensed banks, specialised credit granting institutions, other credit institutions. Link to other variables: Number of enterprises broken down by category of credit institutions is a further breakdown of the number of enterprises (11 11 0). Code : 11 11 8 Name : Number of enterprises broken down by size of investments Annex : VII Definition: The number of enterprises as defined in variable 11 11 0 broken down by size classes of investments, these are the investments covered by the variables 48 10 0 or 48 10 4, i.e. total investments at market value. Link to other variables: The variable Number of enterprises broken down by size of investments (11 11 8) is a further breakdown of the variable Number of enterprises (11 11 0). Code : 11 11 9 Name : Number of enterprises broken down by size classes of members Annex : VII Definition: The number of enterprises as defined in variable 11 11 0 broken down by size classes of members, these are the members defined in the variable Number of members (48 70 0). Note : The number of members at the end of the accounting year should be considered. Link to other variables: The variable Number of enterprises broken down by size classes of members (11 11 9) is a further breakdown of the variable Number of enterprises (11 11 0). Code : 11 15 0 Name : Number of enterprises with non-autonomous pension funds Annex : VII Definition: This variable concerns the number of enterprises that constitute book reserves for paying out pensions to their employees. The management of the non-autonomous pension fund is an ancillary activity to these enterprises. Code : 11 21 0 Name : Number of local units Annex : I to IV and VI Definition A count of the number of local units as defined in Regulation (EEC) No 696/93 registered to the population concerned in the business register corrected for errors, in particular frame errors. Local units must be included even if they have no paid employees. This statistic should include all units active during at least a part of the reference period. Code : 11 31 0 Name : Number of kind-of-activity units Annex : II and IV Definition A count of the number of kind-of-activity units as defined in Regulation (EEC) No 696/93 registered to the population concerned in the business register corrected for errors, in particular frame errors, or an estimate if this type of unit is not registered. This statistic should include all units active during at least a part of the reference period. Code : 11 41 0 Name : Total number and location of branches in other countries Annex : V Definition: Branch as defined in Article 1 of the Council Directive 92/49/EEC (Third Non-life Insurance Directive) (4) and Article 1 of Council Directive 92/96/EEC (Third Life Assurance Directive) (5). The following geographical breakdown of the number of branches abroad has to be used: each single other Member State, other EEA countries, Switzerland, USA, Japan, other third countries (rest of the world). Code : 11 41 1 Name : Total number of branches broken down by location in non-EEA countries Annex : VI Definition: Branch is defined in Article 1 of the Council Directive 89/646/EEC (6) and is detailed in the Commission Communication on the freedom to provide services and on the interest of the general good in the Second Banking Directive (95/C 291/06). The following geographical breakdown of the number of branches abroad has to be used: Switzerland, USA, Japan, third countries (rest of the world). Note : All active branches in non-EEA countries notified in the home Member State of the credit institution are taken into consideration. Code : 11 51 0 Name : Total number of financial subsidiaries broken down by location in other countries Annex : VI Definition: Subsidiary shall mean a subsidiary undertaking as defined in Articles 1 and 2 of Directive 83/349/EEC based on Article 54(3)(g) of the Treaty on consolidated accounts. All enterprises being in the scope of financial services enterprises (as defined in chapter 1.3 of the methodological manual for statistics on credit institutions) are to be included. Note : The following geographical breakdown of subsidiaries has to be used: Each single other Member State, Other EEA countries, Switzerland, USA, Japan, third countries (rest of the world). Only the first level of subsidiaries is taken into consideration. Code : 11 61 0 Name : Number of pension schemes Annex : VII Definition: This variable shall comprise the total number of pension schemes under the administration of pension funds. A pension scheme is based on an agreement, in general between social partners, stipulating which retirement benefits are granted and under which conditions. Code : 11 91 0 Name : Population of active enterprises in t Annex : IX Definition A count of market enterprises that had either turnover or employment at any time during a given reference period. Code : 11 92 0 Name : Number of births of enterprises in t Annex : IX Definition A count of the number of births of market enterprises registered to the population concerned in the business register corrected for errors. A birth amounts to the creation of a combination of production factors with the restriction that no other enterprises are involved in the event. Births do not include entries into the population due to mergers, break-ups, split-off or restructuring of a set of enterprises. It does not include entries into a sub-population resulting only from a change of activity. Code : 11 93 0 Name : Number of deaths of enterprises in t Annex : IX Definition A count of the number of deaths of market enterprises registered to the population concerned in the business register corrected for errors. A death amounts to the dissolution of a combination of production factors with the restriction that no other enterprises are involved in the event. Deaths do not include exits from the population due to mergers, take-overs, break-ups or restructuring of a set of enterprises. It does not include exits from a sub-population resulting only from a change of activity. Code : 11 94 1 Name : Number of enterprises newly born in t-1 having survived to t Code : 11 94 2 Name : Number of enterprises newly born in t-2 having survived to t Code : 11 94 3 Name : Number of enterprises newly born in t-3 having survived to t Code : 11 94 4 Name : Number of enterprises newly born in t-4 having survived to t Code : 11 94 5 Name : Number of enterprises newly born in t-5 having survived to t Annex : IX Definition Enterprise survival as referred to in these characteristics occurs if an enterprise is active in terms of employment and/or turnover in the year of birth and the following year(s). Two types of survival can be distinguished: 1) An enterprise born in year t-1 is considered to have survived in year t if it is active in terms of turnover and/or employment in any part of year t (= survival without changes). 2) An enterprise is also considered to have survived if the linked legal unit(s) have ceased to be active, but their activity has been taken over by a new legal unit set up specifically to take over the factors of production of that enterprise (= survival by take-over). Code : 12 11 0 Name : Turnover Annex : I to V, VII and VIII Definition For the statistics on activities defined in Section 3 of Annexes I to IV and VIII of Regulation (EC) No 295/2008 except for the activities classified in NACE Rev.2 Section K turnover comprises the totals invoiced by the observation unit during the reference period, and this corresponds to market sales of goods or services supplied to third parties. The sales of goods include the goods produced by the enterprise as well as the merchandise purchased by a retailer or land and other property held for resale (if land and other property were initially purchased for investment purposes they should not be included in turnover). The rendering of services typically involves the performance by the enterprise of a contractually agreed task over an agreed period of time. The revenue of the long-term contracts (e.g. building contracts) should be recognised by reference to the stage of completion of the contract and not the finished contract method. Goods produced for own consumption or investment should be excluded from turnover. Turnover includes all duties and taxes on the goods or services invoiced by the unit with the exception of the value added type taxes (VAT). VAT are collected in stages by the enterprise and fully borne by the final purchaser. It also includes all other charges (transport, packaging, etc.) passed on to the customer, even if these charges are listed separately in the invoice. Reduction in prices, rebates and discounts as well as the value of returned packing must be deducted. Income classified as other operating income, financial income and extra-ordinary income in company accounts according to the 4th Accounting Directive and revenue from the use by others of enterprise assets yielding interest, royalties and dividends and other income according to IAS/IFRS is excluded from turnover. Operating subsidies received from public authorities or the institutions of the European Union are also excluded. For the statistics on activities defined in Section 3 of Annex V of Regulation (EC) No 295/2008, the corresponding title of this characteristic is Gross premiums written. This characteristic is defined in Article 35 of Directive 91/674/EEC (7). Note: For the layout of the profit and loss account (technical account): Article 34, I. 1(a) of Directive 91/674/EEC for non-life insurance business and Article 34, II. 1(a) of Directive 91/674/EEC for life insurance business. For the statistics on activities defined in Section 3 of Annex VII of Regulation (EC) No 295/2008, the corresponding title of this characteristic is Total pension contributions. This characteristic shall comprise all pension contributions, due during the financial year, in respect of pension contracts, such as all mandatory contributions, other regular contributions, voluntary additional contributions, incoming transfers, other contributions. Link to company accounts For the statistics on activities defined in Section 3 of Annexes I to IV and VIII of Regulation (EC) No 295/2008 except for the activities classified in NACE Rev.2 Section K 4th Accounting Directive: Council Directive 78/660/EEC Turnover as defined above for statistical purposes comprises the accounting heading  Net turnover including other taxes on products linked to turnover but not deductible IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 (8) and Commission Regulation (EC) No 1725/2003 Turnover as defined above for statistical purposes comprises the accounting headings:  revenue from the sales of goods and the rendering of services (IAS 18.35). If revenue of interests, dividends and royalties is included in this item, they should be subtracted. Link to other variables: For the statistics on activities defined in Section 3 of Annexes I to IV and VIII of Regulation (EC) No 295/2008 with the exception of enterprises with an activity classified in NACE Rev.2 Section K  Turnover is used in the calculation of Production value (12 12 0) and other aggregates and balances.  Turnover may be broken down by activity: Turnover from i) the principal activity, ii) industrial activities, iii) trading activities of purchase and resale and intermediary activities, iv) intermediary activities (agents), v) other service activities (18 11 0 to 18 16 0).  Turnover may be broken down by product type: Breakdown of turnover by product type (18 21 0). For the statistics on activities defined in Section 3 of Annex V of Regulation (EC) No 295/2008, Gross premiums written (12 11 0) is calculated as follows: Gross direct premiums written (12 11 1), + Gross reinsurance premiums accepted, written premiums (12 11 2). Gross premiums written is used in the calculation of Gross premiums earned (32 11 0) and other aggregates and balances. For the statistics on activities defined in Section 3 of Annex VII of Regulation (EC) No 295/2008 Turnover (Total pension contributions) is calculated as follows: Pension contributions receivable from members (48 00 1), + Pension contributions receivable from employers (48 00 2), + Incoming transfers (48 00 3), + Other pension contributions (48 00 4) or: Pension contributions to defined benefit schemes (48 00 5), + Pension contributions to defined contribution schemes (48 00 6), + Pension contributions to hybrid schemes (48 00 7). For the statistics on activities defined in Section 3 of Annex VIII of Regulation (EC) No 295/2008 Turnoveris further broken down into products and the residence of the client Code : 12 11 1 Name : Gross direct premiums written Annex : V Definition: Article 35 of Council Directive 91/674/EEC. Only direct insurance premiums are covered. Note: For the layout of the profit and loss account (technical account): Article 34, I. 1(a) of Directive 91/674/EEC for non-life insurance business and Article 34, II. 1(a) of Directive 91/674/EEC for life insurance business. Link to other variables: Gross direct premiums written (12 11 1) + Gross reinsurance premiums accepted, written premiums (12 11 2) = Gross premiums written (12 11 0) Code : 12 11 2 Name : Gross reinsurance premiums accepted, written premiums Annex : V Definition: Article 35 of Council Directive 91/674/EEC  gross reinsurance premiums accepted, written premiums is included in the technical part of the profit and loss account. Only written premiums of the business accepted are covered. Note: For the layout of the profit and loss account (technical account): Article 34, I. 1(a) of Directive 91/674/EEC for non-life insurance business and Article 34, II. 1(a) of Directive 91/674/EEC for life insurance business. Link to other variables: Gross direct premiums written (12 11 1) + Gross reinsurance premiums accepted, written premiums (12 11 2) = Gross premiums written (12 11 0) Code : 12 11 3 Name : Gross direct premiums written, individual premiums Annex : V Definition: Article 35 of Council Directive 91/674/EEC  gross direct premiums written, individual premiums is included in the technical part of the profit and loss account. Note: For the breakdown individual premiums: Article 63 of Directive 91/674/EEC. Link to other variables: Gross direct premiums written, individual premiums (12 11 3) + Gross direct premiums written, premiums under group contracts (12 11 4) = Gross direct premiums written (12 11 1) Code : 12 11 4 Name : Gross direct premiums written, premiums under group contracts Annex : V Definition: Article 35 of Council Directive 91/674/EEC  gross direct premiums written, premiums under group contracts is included in the technical part of the profit and loss account. Note: For the breakdown premiums under group contracts: Article 63 of Directive 91/674/EEC. Link to other variables: Gross direct premiums written, individual premiums (12 11 3) + Gross direct premiums written, premiums under group contracts (12 11 4) = Gross direct premiums written (12 11 1) Code : 12 11 5 Name : Gross direct premiums written, periodic premiums Annex : V Definition: Article 35 of Council Directive 91/674/EEC  gross direct premiums written, periodic premiums is included in the technical part of the profit and loss account. Note: For the breakdown periodic premiums: Article 63 of Directive 91/674/EEC. Link to other variables: Gross direct premiums written, periodic premiums (12 11 5) + Gross direct premiums written, single premiums (12 11 6) = Gross direct premiums written (12 11 1) Code : 12 11 6 Name : Gross direct premiums written, single premiums Annex : V Definition: Article 35 of Council Directive 91/674/EEC  gross direct premiums written, single premiums is included in the technical part of the profit and loss account. Note: For the breakdown single premiums: Article 63 of Directive 91/674/EEC. Link to other variables: Gross direct premiums written, periodic premiums (12 11 5) + Gross direct premiums written, single premiums (12 11 6) = Gross direct premiums written (12 11 1) Code : 12 11 7 Name : Gross direct premiums written, premiums from non-bonus contracts Annex : V Definition: Article 35 of Council Directive 91/674/EEC  gross direct premiums written, premiums from non-bonus contracts is included in the technical part of the profit and loss account. Note: For the breakdown premiums from non-bonus contracts: Article 63 of Directive 91/674/EEC. Link to other variables: Gross direct premiums written, premiums from non-bonus contracts (12 11 7) + Gross direct premiums written, premiums from bonus contracts (12 11 8) + Gross direct premiums written, premiums from contracts where the investment risk is borne by policyholders (12 11 9) = Gross direct premiums written (12 11 1) Code : 12 11 8 Name : Gross direct premiums written, premiums from bonus contracts Annex : V Definition: Article 35 of Council Directive 91/674/EEC  gross direct premiums written, premiums from bonus contracts is included in the technical part of the profit and loss account. Note: For the breakdown premiums from bonus contracts: Article 63 of Directive 91/674/EEC. Link to other variables: Gross direct premiums written, premiums from non-bonus contracts (12 11 7) + Gross direct premiums written, premiums from bonus contracts (12 11 8) + Gross direct premiums written, premiums from contracts where the investment risk is borne by policyholders (12 11 9) = Gross direct premiums written (12 11 1) Code : 12 11 9 Name : Gross direct premiums written, premiums from contracts where the investment risk is borne by policyholders Annex : V Definition: Article 35 of Council Directive 91/674/EEC  gross direct premiums written, premiums from contracts where the investment risk is borne by policyholders is included in the technical part of the profit and loss account. Note: For the breakdown premiums from contracts where the investment risk is borne by policyholders: Article 63 of Directive 91/674/EEC. Link to other variables: Gross direct premiums written, premiums from non-bonus contracts (12 11 7) + Gross direct premiums written, premiums from bonus contracts (12 11 8) + Gross direct premiums written, premiums from contracts where the investment risk is borne by policyholders (12 11 9) = Gross direct premiums written (12 11 1) Code : 12 12 0 Name : Production value Annex : I to IV, VI and VII Definition For the statistics on activities defined in Section 3 of Annexes I to IV of Regulation (EC) No 295/2008 with the exception of enterprises with an activity classified in NACE Rev.2 Section K The production value measures the amount actually produced by the unit, based on sales, including changes in stocks and the resale of goods and services. The production value is defined as turnover or revenue from sales of goods and rendering of services, plus or minus the changes in stocks of finished products, work in progress and goods and services purchased for resale, minus the purchases of goods and services for resale (only for the goods and services sold during the reporting period and excluding the costs of storage and transport of the goods purchased for resale), plus capitalised production, plus other (operating and extra-ordinary) income (excluding subsidies). Income and expenditure classified as financial or as revenue in the form of interests and dividends in company accounts is excluded from production value. Included in purchases of goods and services for resale are the purchases of services purchased in order to be rendered to third parties in the same condition. Note : Capitalised production includes the own-account production of all goods that are retained by their producers as investment. The latter includes the production of fixed tangible assets (buildings, etc.) as well as intangible assets (development of software, etc.). Capitalised production is unsold production and is valued at production cost. Note that these capital goods are also to be included in investment. Note : Other (operating and extra-ordinary) income is a company accounting heading. The contents of this heading may vary between sectors and over time and as such can not be defined precisely for statistical purposes. For the statistics on activities of NACE Rev.2 groups 65.1 and 65.2, the production value is defined gross premiums earned plus total portfolio investment income plus other services produced minus gross claims incurred, excluding claims management expenses plus capital gains and provisions. For the statistics on activities defined in Section 3 of Annex VI of Regulation (EC) No 295/2008, the production value is defined as interest receivable and similar income less interest payable and similar charges plus commissions receivable plus income from shares and other variable-yield securities plus net profit or net loss on financial operations plus other operating income. For the statistics on activities defined in Section 3 of Annex VII of Regulation (EC) No 295/2008, the production value is defined as turnover less insurance premiums payable plus investment income plus other income plus insurance claims receivable less total expenditure on pensions less net change in technical provisions. For the enterprises of the NACE Rev.2 class 64.11 (central banks) the production value is defined as interest receivable and similar income less interest payable and similar charges plus commissions receivable plus income from shares and other variable-yield securities plus net profit or net loss on financial operations plus other operating income. Link to company accounts For the statistics on activities defined in Section 3 of Annexes I to IV of Regulation (EC) No 295/2008 except for the enterprises with an activity classified in NACE Rev.2 Section K 4th Accounting Directive: Council Directive 78/660/EEC The components of Production value are included in the following accounting headings;  Net turnover  part of Other operating income  excluding subsidies  part of Extra-ordinary income  excluding subsidies  Variation in stocks of finished goods and work in progress  part of Raw materials and consumables relating to purchases and change in stocks of goods for resale  Work performed by the undertaking for its own purposes and capitalised IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 The components of Production value are included in the following accounting headings (function of expense method):  Revenue from sales of goods and rendering of services, income from royalties (excluding revenue from interests and dividends if included in revenue)  Other income  excluding subsidies  + Changes in inventories of finished goods and work in progress  - part of raw materials and consumables used relating to purchases and change in stocks of goods for resale  + work performed by the undertaking for its own purposes and capitalised (included in other income) The components of Production value are included in the following accounting headings (nature of expense method):  Revenue from sales of goods and rendering of services, income from royalties (excluding revenue from interests and dividends if included in revenue)  Other income  excluding subsidies  - cost of sales excluding depreciation and amortization costs  + work performed by the undertaking for its own purposes and capitalised (included in other income) Link to other variables: For the statistics on activities defined in Section 3 of Annexes I to IV, of Regulation (EC) No 295/2008 except for the enterprises with an activity classified in NACE Rev.2 Section K, the production value is based on Turnover (12 11 0), +/- Change in stocks of finished products and work in progress manufactured by the unit (13 21 3) +/- Change in stocks of goods and services purchased for resale in the same condition as received (13 21 1) - Purchases of goods and services purchased for resale in the same condition as received (13 12 0) + Capitalised production + Other operating income (excluding subsidies) Production value is used in the calculation of Value added at factor cost (12 15 0) and other aggregates and balances. For the statistics on activities of NACE Rev.2 groups 65.1 and 65.2, the production value is calculated as follows: For life insurance: Gross premiums written (12 11 0), + Gross change in the provision for unearned premiums (32 11 2) + Investment income (32 22 0) - Value re-adjustments on investments (32 71 5) - Gains on the realisation on investments (32 71 6) - Income from participating interests (32 71 1) + [(Total gross technical provisions (37 30 0)  Total net technical provisions (37 30 1))/Total net technical provisions (37 30 1)] Ã  (Investment income (32 22 0)  Value readjustments on investments (32 71 5)  Gains on the realisation of investments (32 71 6)  Income from participating interests (32 71 1)), + Other technical income, net amount (32 16 1) + Other income (32 46 0) - Gross claims payments (32 13 1) - Gross change in the provision for outstanding claims (32 13 4) + External and internal claims management expenses (32 61 5) + Gains on the realisation on investments (32 71 6) + Unrealised gains on investments (32 23 0) - Losses on the realisation on investments (32 72 3) - Unrealised losses on investments (32 28 0) - Gross change in life insurance provision (32 25 0, - Bonuses and rebates, net amount (32 16 3) - Change in fund for future appropriations (part of 32 29 0) - Net changes in other technical provisions, not shown under other headings (32 16 2). For non-life insurance and reinsurance: Gross premiums written (12 11 0) + Gross change in the provision for unearned premiums (32 11 2) + Investment income (32 42 0) - Value re-adjustments on investments (32 71 5) - Gains on the realisation on investments (32 71 6) - Income from participating interests (32 71 1) + [(Total gross technical provisions (37 30 0)  Total net technical provisions (37 30 1))/Total net technical provisions (37 30 1)] Ã  (Investment income (32 42 0)  Value readjustments on investments (32 71 5)  Gains on the realisation of investments (32 71 6)  Income from participating interests (32 71 1)) + Other technical income, net amount (32 16 1) + Other income (32 46 0) - Gross claims payments (32 13 1) - Gross change in the provision for outstanding claims (32 13 4) + External and internal claims management expenses (32 61 5) + Gains on the realisation on investments (32 71 6) - Losses on the realisation on investments (32 72 3) - Bonuses and rebates, net amount (32 16 3) - Change in the equalisation provision (32 15 0) - Net changes in other technical provisions, not shown under other headings (32 16 2). For the statistics on activities defined in Section 3 of Annex VI of Regulation (EC) No 295/2008, Production value is calculated as: Interest receivable and similar income (42 11 0) - Interest payable and similar charges (42 12 0) + Commissions receivable (42 14 0) + Income from shares and other variable-yield securities (42 13 1) + Net profit or net loss on financial operations (42 20 0) + Other operating income (42 31 0) For the statistics on activities defined in Section 3 of Annex VII of Regulation (EC) No 295/2008, Production value is calculated as: Turnover (12 11 0), - Insurance premiums payable (48 05 0) + Investment income (48 01 0) + Other income (48 02 2), + Insurance claims receivable (48 02 1) - Total expenditure on pensions (48 03 0) - Net change in technical provisions (48 04 0) Code : 12 13 0 Name : Gross margin on goods for resale Annex : II to IV Definition Corresponds to the return on the activity of purchase and resale without further processing. It is calculated from turnover, purchases and changes in stocks of goods and services purchased for resale in the same condition as received. Included in turnover, purchases and changes in stocks of goods and services for resale are the sales, purchases and changes in stocks of services purchased in order to be rendered to third parties in the same condition. Also called gross trading margin. Link to company accounts For the statistics on activities defined in Section 3 of Annexes I to IV of Regulation (EC) No 295/2008 except for the enterprises with an activity classified in NACE Rev.2 Section K 4th Accounting Directive: Council Directive 78/660/EEC These figures may not be isolated in company accounts. They are part of net turnover and raw materials and consumables in the accounts according to the 4th Accounting Directive (78/660). IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 These figures may not be isolated in company accounts. In the nature of expense method they are part of revenue and raw materials and consumables used. In the function of expense method they are part of revenue and cost of sales. Link to other variables: Gross margin on goods for resale is based on Turnover from trading activities of purchase and resale (18 16 0) - Purchases of goods and services purchased for resale in the same condition as received (13 12 0) +/- Changes in stocks of goods and services purchased for resale in the same condition as received (13 21 1)  Gross margin on goods for resale is a part of Production value (12 12 0) Code : 12 15 0 Name : Value added at factor cost Annex : I to IV, VI and VII Definition For the statistics on activities defined in Section 3 of Annexes I to IV, of Regulation (EC) No 295/2008 except for the enterprises with an activity classified in NACE Rev.2 Section K, value added at factor cost is the gross income from operating activities after adjusting for operating subsidies and indirect taxes. It can be calculated from turnover, plus capitalised production, plus other operating income (including operating subsidies), plus or minus the changes in stocks, minus the purchases of goods and services, minus other taxes on products which are linked to turnover but not deductible, minus the duties and taxes linked to production. The duties and taxes linked to production are compulsory, unrequited payments, in cash or in kind which are levied by general government, or by the Institutions of the European Union, in respect of the production and importation of goods and services, the employment of labour, the ownership or use of land, buildings or other assets used in production irrespective of the quantity or the value of goods and services produced or sold. Alternatively it can be calculated from gross operating surplus by adding personnel costs. Income and expenditure classified as financial in company accounts according to the 4th Accounting Directive (78/660/EEC) is excluded from value added. Income and expenditure classified as interest income, dividend income, foreign exchange gain from foreign currency borrowings related to interest costs, gains on redemption and extinguishment of debt or finance costs according to Commission Regulation (EC) 1725/2003 are excluded from value added Value added at factor costs is calculated gross as value adjustments (such as depreciation and impairment losses) are not subtracted. For the statistics on activities of NACE rev.2 groups 65.1 and 65.2, the value added at factor costs is defined as production value minus gross value of reinsurance services received minus commissions minus other external expenditure on goods and services. For the statistics on activities defined in Section 3 of Annex VI of Regulation (EC) No 295/2008, the value added at factor costs is defined as production value less total purchases of goods and services. For the statistics on activities defined in Section 3 of Annex VII of Regulation (EC) No 295/2008, the value added at factor costs is defined as production value less total purchases of goods and services. For the enterprises of the NACE Rev.2 class 64.11, the value added at factor costs is defined as production value less total purchases of goods and services. Link to company accounts For the statistics on activities defined in Section 3 of Annexes I to IV of Regulation (EC) No 295/2008 except for the enterprises with an activity classified in NACE Rev.2 Section K 4th Accounting Directive: Council Directive 78/660/EEC Value added at factor costs can be calculated directly from the following accounting headings;  Net turnover  Variation in stocks of finished goods and work in progress  Work performed by the undertaking for its own purposes and capitalised  Raw materials and consumables  Other external charges  Other operating charges  Other operating income  Extra-ordinary charges  Extra-ordinary income IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Value added at factor costs can be calculated directly from the following accounting headings from the nature of expense method Revenue (excluding revenue from interests and dividends if included in revenue) +/- Changes in inventories of finished goods and work in progress - Raw materials and consumables used - Other expenses + Other income Value added at factor costs can be calculated directly from the following accounting headings from the function of expense method Revenue (excluding revenue from interests and dividends if included in revenue) - Cost of sales (excluding employee benefits costs, depreciation and amortization costs) - Distribution costs (excluding employee benefits costs) - Administrative expenses (excluding employee benefits costs) - Other expenses + Other income Link to other variables: For the statistics on activities defined in Section 3 of Annexes I to IV, of Regulation (EC) No 295/2008 except for the enterprises with an activity classified in NACE Rev.2 Section K, Value added at factor cost is based on Turnover (12 11 0) +/- Change in stocks of goods and services (13 21 0) + Capitalised production + Other operating income - Purchases of goods and services (13 11 0) - Other taxes on products which are linked to turnover but not deductible - Duties and taxes linked to production  Value added at factor cost is used in the calculation of gross operating surplus (12 17 0) and other aggregates and balances. For the statistics on activities of NACE rev.2 groups 65.1 and 65.2, Value added at factor cost is calculated as: Production value (12 12 0), - Total purchases of goods and services (13 11 0). For the statistics on activities defined in Section 3 of Annex VI of Regulation (EC) No 295/2008, the value added at factor cost is calculated follows: Production value (12120), - Total purchases of goods and services (13 11 0). For the statistics on activities defined in Section 3 of Annex VII of Regulation (EC) No 295/2008, the value added at factor cost is calculated follows: Production value (12 12 0), - Total purchases of goods and services (13 11 0). Code : 12 17 0 Name : Gross operating surplus Annex : I to IV Definition Gross operating surplus is the surplus generated by operating activities after the labour factor input has been recompensed. It can be calculated from the value added at factor cost less the personnel costs. It is the balance available to the unit which allows it to recompense the providers of own funds and debt, to pay taxes and eventually to finance all or a part of its investment. Link to company accounts For the statistics on activities defined in Section 3 of Annexes I to IV of Regulation (EC) No 295/2008 except for the enterprises with an activity classified in NACE Rev.2 Section K 4th Accounting Directive: Council Directive 78/660/EEC Gross operating surplus can be calculated from the following accounting headings; Net turnover  Variation in stocks of finished goods and work in progress  Work performed by the undertaking for its own purposes and capitalised  Raw materials and consumables  Other external charges  Other operating charges  Other operating income  Extra-ordinary charges  Extra-ordinary income  Staff costs IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Gross operating surplus can be calculated directly from the following accounting headings from the nature of expense method  Revenue (excluding revenue from interests and dividends if included in revenue)  +/- Changes in inventories of finished goods and work in progress  - Raw materials and consumables used  - Other expenses  + Other income  - employee benefits costs Gross operating surplus can be calculated directly from the following accounting headings from the function of expense method  Revenue (excluding revenue from interests and dividends if included in revenue)  - Cost of sales (excluding depreciation and amortization costs)  - Distribution costs (excluding depreciation and amortization costs)  - Administrative expenses (excluding depreciation and amortization costs)  - Other expenses (excluding depreciation and amortization costs)  + Other income Link to other variables: Gross operating surplus is based on Value added at factor cost (12 15 0) - Personnel costs (13 31 0) Code : 13 11 0 Name : Total purchases of goods and services Annex : I to IV, VI and VII Definition Purchases of goods and services include the value of all goods and services purchased during the accounting period for resale or consumption in the production process, excluding capital goods the consumption of which is registered as consumption of fixed capital. The goods and services concerned may be either resold with or without further transformation, completely used up in the production process or, finally, be stocked. Included in these purchases are the materials that enter directly into the goods produced (raw materials, intermediary products, components), plus non-capitalised small tools and equipment. Also included are the value of ancillary materials (lubricants, water, packaging, maintenance and repair materials, office materials) as well as energy products. Included in this variable are the purchases of materials made for the production of capital goods by the unit. Services paid for during the reference period are also included regardless of whether they are industrial or non-industrial. In this figure are payments for all work carried out by third parties on behalf of the unit including current repairs and maintenance, installation work and technical studies. Amounts paid for the installation of capital goods and the value of capitalised goods are excluded. Also included are payments made for non-industrial services such as legal and accountancy fees, patents and licence fees (where they are not capitalised), insurance premiums, costs of meetings of shareholders and governing bodies, contributions to business and professional associations, postal, telephone, electronic communication, telegraph and fax charges, transport services for goods and personnel, advertising costs, commissions (where they are not included in wages and salaries), rents, bank charges (excluding interest payments) and all other business services provided by third parties. Included are services which are transformed and capitalised by the unit as capitalised production. Expenditure classified as financial expenditure or as revenue in the form or interests and dividends is excluded from the total purchases of goods and services. Purchases of goods and services are valued at the purchase price, i.e. the price the purchaser actually pays for the products, including any taxes less subsidies on the products bought excluding however value added type taxes All other taxes and duties on the products are therefore not deducted from the valuation of the purchases of goods and services. The treatment of taxes on production is not relevant in the valuation of these purchases. For the statistics on activities defined in Section 3 of Annexes I to IV, of Regulation (EC) No 295/2008 except for the enterprises with an activity classified in NACE Rev.2 Section K, expenditure classified as financial expenditure in company accounts is excluded from the total purchases of goods and services. For the statistics on activities of NACE Rev.2 groups 65.1 and 65.2, the total purchases of goods and services is defined as the gross value of reinsurance services received plus total of commissions as referred to in Article 64 of Council Directive 91/674 plus any other external expense on goods and services (excluding personnel costs). For the statistics on activities defined in Section 3 of Annex VI of Regulation (EC) No 295/2008, the total purchases of goods and services is defined as commissions payable plus other administrative expenses plus other operating charges. Link to company accounts For the statistics on activities defined in Section 3 of Annexes I to IV of Regulation (EC) No 295/2008 except for the enterprises with an activity classified in NACE Rev.2 Section K 4th Accounting Directive: Council Directive 78/660/EEC Purchases of goods and services can be calculated from the accounting headings  Raw materials and consumables (before account is made of changes in stocks of goods and services)  Other external charges (before account is made of changes in stocks of goods and services)  part of Other operating charges  The part included here concerns payments for goods and services not included in the two headings above (raw materials and consumables and other external charges). The part not included here concerns the payment of taxes on production.  Extra-ordinary charges IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Com-mission Regulation (EC) No 1725/2003 Purchases of goods and services can be calculated from the following accounting headings from the nature of expense method  Raw materials and consumables used  Other expenses (before account is made of changes in stocks of goods and services) Purchases of goods and services can be calculated from the following accounting headings from the function of expense method  Cost of sales (before account is made of changes of goods and services and excluding employee benefits costs, depreciation and amortization costs)  Distribution costs (made during the accounting period and excluding employee benefits costs, depreciation and amortization costs)  Administrative expenses (made during the accounting period and excluding employee benefits costs, depreciation and amortization costs)  Other expenses Link to other variables: For the statistics on activities defined in Section 3 of Annexes I to IV, of Regulation (EC) No 295/2008 except for the enterprises with an activity classified in NACE Rev.2 Section K, total purchases of goods and services is used in the calculation of Value added at factor cost (12 15 0) and other aggregates and balances. Many items included within Total purchases of goods and services are identified separately  Purchases of goods and services purchased for resale in the same condition as received (13 12 0)  Payments for agency workers (13 13 1)  Payments for long term rental and operational leasing of goods (13 41 1)  Purchases of energy products (20 11 0) For the statistics on activities of NACE Rev.2 groups 65.1 and 65.2, Total purchases of goods and services is calculated as: For life insurance: Reinsurance balance (32 18 0), + [(Total gross technical provisions (37 30 0)  Total net technical provisions (37 30 1))/Total net technical provisions (37 30 1)] Ã  (Investment income (32 22 0)  Value re-adjustments on investments (32 71 5)  Gains on the realisation of investments (32 71 6)  Income from participating interests (32 71 1)), + Commissions (32 61 1), + External expenditure on goods and services (32 61 4) For non-life insurance and reinsurance: Reinsurance balance (32 18 0), + [(Total gross technical provisions (37 30 0)  Total net technical provisions (37 30 1))/Total net technical provisions (37 30 1)] Ã  (Investment income (32 42 0)  Value re-adjustments on investments (32 71 5)  Gains on the realisation of investments (32 71 6)  Income from participating interests (32 71 1)), + Commissions (32 61 1), + External expenditure on goods and services (32 61 4) For the statistics on activities defined in Section 3 of Annex VI of Regulation (EC) No 295/2008, total purchases of goods and services is calculated as: Commissions payable (42 15 0), + Other administrative expenses (42 32 2), + Other operating charges (42 33 0). For the statistics on activities defined in Section 3 of Annex VII of Regulation (EC) No 295/2008, The variable Total purchases of goods and services (13 11 0) is used in the calculation of the variable Total operational expenses (48 06 0). Code : 13 12 0 Name : Purchases of goods and services purchased for resale in the same condition as received Annex : I to IV Definition Purchases for resale are purchases of goods for resale to third parties without further processing. It also includes purchases of services by invoicing service companies, i.e. those whose turnover is composed not only of agency fees charged on a service transaction (as in the case of estate agents) but also the actual amount involved in the service transaction, e.g. transport purchases by travel agents. The value of goods and services which are sold to third parties on a commission basis are excluded since these goods are neither bought nor sold by the agent receiving the commission. When services for resale are referred to here, the services concerned are the output from service activities, rights to use predetermined services, or physical supports for services. Purchases of goods and services purchased for resale in the same condition as received are valued at the purchase price excluding deductible VAT and other deductible taxes linked directly to turnover. All other taxes and duties on the products are therefore not deducted from the valuation of the purchases of goods and services. The treatment of taxes on production is not relevant in the valuation of these purchases. Link to company accounts For the statistics on activities defined in Section 3 of Annexes I to IV of Regulation (EC) No 295/2008 except for the enterprises with an activity classified in NACE Rev.2 Section K 4th Accounting Directive: Council Directive 78/660/EEC Purchases of goods and services purchased for resale in the same condition as received may not be isolated in company accounts. It is a part of  Raw materials and consumables  Other external charges  Other operating charges IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Com-mission Regulation (EC) No 1725/2003 Purchases of goods and services purchased for resale in the same condition as received may not be isolated in company accounts. It is part of the following accounting headings from the nature of expense method  Raw materials and consumables used (before account is made of changes in stocks of goods and services)  Other expenses Purchases of goods and services purchased for resale in the same condition as received may not be isolated in company accounts. It is part of the following accounting headings from the function of expense method:  Cost of sales (before account is made of changes of goods and services and excluding employee benefits costs, depreciation and amortization costs)  Other expenses Link to other variables: Part of Total purchases of goods and services (13 11 0)  Purchases of goods and services purchased for resale in the same condition as received is used in the calculation of Gross margin on goods for resale (12 13 0), in Production value (12 12 0) and other aggregates and balances. Code : 13 13 1 Name : Payments for agency workers Annex : I to IV Definition Included in this figure are payments to temporary employment agencies and similar organisations supplying workers to clients' businesses for limited periods of time to supplement or temporarily replace the working force of the client, where the individuals provided are employees of the temporary help service unit. However, these agencies and organisations do not provide direct supervision of their employees at the clients' work sites. Only the payments for the provision of personnel which is not linked to the provision of a particular industrial or other non-industrial service is included. Link to company accounts For the statistics on activities defined in Section 3 of Annexes I to IV of Regulation (EC) No 295/2008 except for the enterprises with an activity classified in NACE Rev.2 Section K 4th Accounting Directive: Council Directive 78/660/EEC Payments for agency workers may not be isolated in company accounts. It is part of other external charges and other operating charges. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Payments for agency workers may not be isolated in company accounts. It is part of the heading other expenses or part of raw materials and consumables used (in some cases when the agency workers concern production activities) from the nature of expense method. Payments for agency workers may not be isolated in company accounts. It is part of the headings cost of sales, distribution costs, administrative expenses and/or other expenses from the function of expense method. For the statistics on activities of NACE Rev. 2 groups 65.1 and 65.2 Payments for agency workers may not be isolated in company accounts as described in Article 34, III 16 of Council Directive 91/674/EEC For the statistics on activities of credit institutions of NACE rev.2 classes 64.19 and 64.92 Payments for agency workers may not be isolated in Other administrative expenses, as referred to in Article 27, item 8b, and Article 28, item A 4b of Directive 86/635/EEC Link to other variables: Part of Total purchases of goods and services (13 11 0) Code : 13 21 0 Name : Change in stocks of goods and services Annex : III Definition Change in stocks (positive or negative) is the difference between the value of the stocks at the end and the beginning of the reference period. Change in stocks may be measured by the value of entries into stocks less the value of withdrawals and the value of any recurrent losses of goods held in stocks. Stocks are recorded at purchaser's prices exclusive of VAT if they are purchased from another unit, otherwise at production cost. Among stocks (and the change in stocks), the following breakdown can be made:  stocks of finished goods  stocks of work in progress  stocks of goods and services purchased for resale in the same condition as received,  stocks of raw materials and consumables. Included are the stocks of finished products or in the course of production, which have been produced by the unit and which have not yet been sold. These products include work in progress belonging to the unit, even if the products in question are in the possession of third parties. Equally, products held by the unit which belong to third parties are excluded. Included are the stocks of goods and services bought for the sole purpose of reselling them in the same condition. Excluded are stocks of goods and services which are provided to third parties on a commission basis. Products purchased for resale and stocked by services enterprises can include goods (industrial equipment in the case of turnkey engineering contracts, or buildings in the case of property development, etc.) as well as services (rights to use advertising space, transport, accommodation, etc.). When services are stocked the services concerned are the output from service activities, rights to use predetermined services, or physical supports for services. Included also are the stocks of raw and ancillary materials, intermediary products, components, energy, non-capitalised small tools and services which belong to the unit. Link to company accounts 4th Accounting Directive: Council Directive 78/660/EEC Changes in stocks of goods and services can be calculated from the following headings; Variation in stocks of finished goods and in work in progress Part of raw materials and consumables Part of other external charges Part of other operating charges IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Changes in stocks of goods and services can be calculated from the following headings in the income statement according to the nature of expenses Changes in inventories of finished goods and work in progress; Part of raw materials and consumables used Part of other expenses Changes in stocks of goods and services can be calculated from the following headings in the income statement according to the function of expenses Part of Cost of sales; Part of distribution costs Part of administrative expenses Part of other expenses Link to other variables:  Change in stocks of goods and services is used in the calculation of Value added at factor costs (12 15 0) and other aggregates and balances.  Change in stocks of goods and services may be broken down by type of stocks: i) Change in stocks of goods and services purchased for resale in the same condition as received (13 21 1) ii) Change in stocks of finished products and work in progress manufactured by the unit (13 21 3) and iii) Change in stocks of raw materials and consumables. Code : 13 21 1 Name : Change in stocks of goods and services purchased for resale in the same condition as received Annex : III Definition This variable is defined as the change in stocks at purchaser's prices exclusive of VAT between the end and the beginning of the reference period. The change in stocks may be measured by the value of entries into stocks of products purchased for resale less the value of withdrawals and the value of any recurrent losses of goods held in stocks. Included in these stocks are goods and services bought for the sole purpose of reselling them in the same condition. Excluded are stocks of goods and services which are provided to third parties on a commission basis. Products purchased for resale and stocked by services enterprises can include goods (industrial equipment in the case of turnkey engineering contracts, or buildings in the case of property development, etc.) as well as services (rights to use advertising space, transport, accommodation, etc.). When services are stocked the services concerned are the output from service activities, rights to use predetermined services, or physical supports for services. Link to company accounts 4th Accounting Directive: Council Directive 78/660/EEC Change in stocks of goods purchased for resale in the same condition as received may not be isolated in company accounts. They are part of raw materials and consumables, other external charges and other operating charges IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Com-mission Regulation (EC) No 1725/2003 Changes in stocks of goods and services for resale in the same condition as received may not be isolated in company accounts. They are part of raw materials and consumables used and other expenses in the income statement according to the nature of expenses Changes in stocks of goods and services for resale in the same condition as received may not be isolated in company accounts. They are part of Cost of sales and other expenses in the income statement according to the function of expenses Link to other variables:  Change in stocks of goods purchased for resale in the same condition is used in the calculation of gross margin on goods for resale (12 13 0), Production value (12 12 0) and other aggregates and balances.  Part of Change in stocks of goods and services (13 21 0) Code : 13 21 3 Name : Change in stocks of finished products and work in progress manufactured by the unit Annex : II and IV Definition This variable is defined as the change in the value of the stocks of finished products or in the course of production, which have been produced by the unit and which have not yet been sold, between the first and last days of the reference period. These products include work in progress belonging to the unit, even if the products in question are in the possession of third parties. Equally, products held by the unit which belong to third parties are excluded. Stocks are valued at production cost, and are valued prior to value adjustments (such as depreciation). Link to company accounts 4th Accounting Directive: Council Directive 78/660/EEC Change in stocks of finished goods and work in progress are recorded in company accounts as the heading Variation in stocks of finished goods and work in progress. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Changes in stocks of finished goods and work in progress are recorded in the income statement according to the nature of expenses as the Heading Changes in inventories of finished goods and work in progress; Changes in stocks of finished goods and work in progress are part of the Heading cost of sales in the income statement according to the function of expenses Link to other variables:  Change in stocks of finished goods and work in progress manufactured by the unit is used in the calculation of Production value (12 12 0) and other aggregates and balances.  Part of Change in stocks of goods and services (13 21 0) Code : 13 31 0 Name : Personnel costs Annex : I to VII Definition Personnel costs are defined as the total remuneration, in cash or in kind, payable by an employer to an employee (regular and temporary employees as well as home workers) in return for work done by the latter during the reference period. Personnel costs also include taxes and employees' social security contributions retained by the unit as well as the employer's compulsory and voluntary social contributions. Personnel costs are made up of:  wages and salaries  employers' social security costs All remuneration paid during the reference period is included, regardless of whether it is paid on the basis of working time, output or piecework, and whether it is paid regularly or not. Included are all gratuities, workplace and performance bonuses, ex gratia payments, thirteenth month pay (and similar fixed bonuses), payments made to employees in consideration of dismissal, lodging, transport, cost of living and family allowances, commissions, attendance fees, over-time, night work etc. as well as taxes, social security contributions and other amounts owed by the employees and retained at source by the employers. Also included are the social security costs for the employer. These include employer's social security contributions to schemes for retirement pensions, sickness, maternity, disability, unemployment, occupational accidents and diseases, family allowances as well as other schemes. These costs are included regardless of whether they are statutory, collectively agreed, contractual or voluntary in nature. Payments for agency workers are not included in personnel costs. Link to company accounts 4th Accounting Directive: Council Directive 78/660/EEC Personnel costs can be calculated directly from the following accounting headings;  Staff costs, which is the sum of the headings wages and salaries and social security costs Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Personnel costs can be calculated directly from the accounting heading Employee benefits costs in the income statement according to the nature of expenses Employee benefits costs are disclosed in addition to the income statement according to the function of expenses Link to other variables: Personnel costs is based on Wages and salaries (13 32 0) + Social security costs (13 33 0) Personnel costs is used in the calculation of Gross operating surplus (12 17 0) and other aggregates and balances. Code : 13 32 0 Name : Wages and salaries Annex : I to IV Definition Wages and salaries are defined as the total remuneration, in cash or in kind, payable to all persons counted on the payroll (including homeworkers), in return for work done during the accounting period. regardless of whether it is paid on the basis of working time, output or piece-work and whether it is paid regularly or not. Wages and salaries include the values of any social contributions, income taxes, etc. payable by the employee even if they are actually withheld by the employer and paid directly to social insurance schemes, tax authorities, etc. on behalf of the employee. Wages and salaries do not include social contributions payable by the employer. Wages and salaries include: all gratuities, bonuses, ex gratia payments, thirteenth month payments, severance payments, lodging, transport, cost-of-living, and family allowances, tips, commission, attendance fees, etc. received by employees, as well as taxes, social security contributions and other amounts payable by employees and withheld at source by the employer. Wages and salaries which the employer continues to pay in the event of illness, occupational accident, maternity leave or short-time working may be recorded here or under social security costs, dependent upon the unit's accounting practices. Payments for agency workers are not included in wages and salaries. Link to company accounts 4th Accounting Directive: Council Directive 78/660/EEC Wages and salaries are recorded in company accounts as the heading Wages and salaries. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Wages and salaries are part of the heading Employee benefits costs in the income statement according to the nature of expenses Wages and salaries are part of the heading Employee benefits costs disclosed in addition to the income statement according to the function of expenses Link to other variables: Wages and salaries is used in the calculation of Personnel costs (13 31 0) Code : 13 33 0 Name : Social security costs Annex : I to IV Definition Employers' social security costs correspond to an amount equal to the value of the social contributions incurred by employers in order to secure for their employees the entitlement to social benefits. Social security costs for the employer include the employer's social security contributions to schemes for retirement pensions, sickness, maternity, disability, unemployment, occupational accidents and diseases, family allowances as well as other schemes. Included are the costs for all employees including homeworkers and apprentices. Charges are included for all schemes, regardless of whether they are statutory, collectively agreed, contractual or voluntary in nature. Wages and salaries which the employer continues to pay in the event of illness, occupational accident, maternity leave or short-time working may be recorded here or under wages and salaries, dependent upon the unit's accounting practices. Link to company accounts 4th Accounting Directive: Council Directive 78/660/EEC Social security costs are recorded in company accounts as the heading Social security costs. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Social security costs are part of the heading Employee benefits costs in the income statement according to the nature of expenses Social security costs are part of the heading Employee benefits costs disclosed in addition to the income statement according to the function of expenses Link to other variables: Social security costs is used in the calculation of Personnel costs (13 31 0) Code : 13 41 1 Name : Payments for long term rental and operational leasing of goods Annex : II and IV Definition The payments for long-term rental include all charges relative to the renting of tangible goods for a period greater than one year. Operational leases are those leases which do not transfer substantially all the risks and rewards incident to legal ownership to the lessee. Under an operational lease, the lessee acquires the right to use a durable good for a certain period of time, which may be long or short and not necessarily settled in advance. When the leasing period expires, the lessor expects to receive his good back in more or less the same condition as when he hired it out, apart from normal wear and tear. Thus the leasing period does not cover all, or a predominant part of, the good's economic lifetime. Payments for the operational leasing of goods relate to the cost of using the tangible goods made available to the unit through these contracts. If all risks and rewards of ownership are, de facto though not de jure, transferred from lessor to lessee, the lease is a financial one. In financial leasing, the leasing period covers all, or most of, the economic lifetime of the durable good. At the end of the leasing period the lessee often has the option to buy the good at a nominal price. The lessor does not need to possess any expertise about the good in question. He offers no repair, maintenance or replacement services to the lessee. Normally, the good is chosen by the lessee and delivered directly to him by the producer or seller. The lessor's role is thus purely financial. All payments regarding financial leasing should be excluded from variable 13 41 1. The purchase price of the good in question should be recorded under gross investments at the time of the acquisition of the good. Link to company accounts 4th Accounting Directive: Council Directive 78/660/EEC Payments for long term rental and operational leasing of goods may not be isolated in company accounts. It is part of other external charges and other operating charges. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Payments for long term rental and operational leasing of goods may not be isolated in company accounts. It is part of other expenses in the income statement according to the nature of expenses Payments for long term rental and operational leasing of goods may not be isolated in company accounts. It is part of other expenses in the income statement according to the function of expenses. Link to other variables: Part of Total purchases of goods and services (13 11 0) Code : 15 11 0 Name : Gross investment in tangible goods Annex : I to IV, VI and VII Definition Investment during the reference period in all tangible goods. Included are new and existing tangible capital goods, whether bought from third parties, acquired under a financial lease contract (i.e. the right to use a durable good in exchange for rental payments over a predetermined and protracted term) or produced for own use (i.e. Capitalised production of tangible capital goods), having a useful life of more than one year including non-produced tangible goods such as land. The threshold for the useful life of a good that can be capitalised may be increased according to company accounting practices where these practices require a greater expected useful life than the 1 year threshold indicated above. All investments are valued prior to (i.e. gross of) value adjustments, and before the deduction of income from disposals. Purchased goods are valued at purchase price, i.e. transport and installation charges, fees, taxes and other costs of ownership transfer are included. The value of goods acquired via financial lease corresponds to the market value of the good if it had been purchased in the year of acquisition only. This value is in principle known in the contract or can be estimated by summing-up the part of the instalments that cover the capital reimbursement. The part of instalments corresponding to the interest payments are to be excluded. Own produced tangible goods are valued at production cost. Goods acquired through restructurations (such as mergers, take-overs, break-ups, split-off) are excluded. Purchases of small tools which are not capitalised are included under current expenditure. Also included are all additions, alterations, improvements and renovations which prolong the service life or increase the productive capacity of capital goods. Current maintenance costs are excluded as is the value and current expenditure on capital goods used under rental and operational lease contracts. Annual payments for assets used under financial leasing should be excluded. Investments in intangible and financial assets are excluded. Financial leasing furthermore is characterized by the fact that all risks and rewards of ownership are de facto though not de jure transferred from lessor to lessee. The leasing period covers all, or most of, the economic lifetime of the durable good. At the end of the leasing period the lessee often has the option to buy the good at nominal price. The lessor's role is purely financial. Concerning the recording of investments where the invoicing, delivery, payment and first use of the good may take place in different reference periods, the following method is proposed as an objective: Investments are recorded when the ownership is transferred to the unit that intends to use them. For the goods acquired via financial leasing the value is to be recorded at the time when the good is delivered to the lessee. Capitalised production is recorded when produced. Concerning the recording of investments made in identifiable stages, each part-investment should be recorded in the reference period in which they are made. In practice this may not be possible and company accounting conventions may mean that the following approximations to this method need to be used: i) investments are recorded in the reference period in which they are delivered, ii) investments are recorded in the reference period in which they enter into the production process, iii) investments are recorded in the reference period in which they are invoiced, iv) investments are recorded in the reference period in which they are paid for. Link to company accounts Investment is not recorded in the balance sheet. However, the additions, disposals and transfers of all fixed assets as well as the value adjustments of these fixed assets are shown in the balance sheet or the notes to the accounts. 4th Accounting Directive: Council Directive 78/660/EEC Tangible goods are listed in company accounts under Fixed assets  tangible assets. The value of tangible goods acquired through financial leasing is not referred to in the IVth Accounting Directive. However, some national accounting standards do permit these goods to be capitalised in the balance sheet. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Tangible goods are listed in company accounts under Property, plant and equipment. Information regarding financial leases has to be disseminated separately in the company accounts. Link to other variables: Gross investment in tangible goods is based on Gross investment in land (15 12 0) + Gross investment in existing buildings and structures (15 13 0) + Gross investment in construction and alteration of buildings (15 14 0) + Gross investment in machinery and equipment (15 15 0) Gross investment in tangible goods can be greater than the sum of 15 12 0+15 13 0+15 14 0+15 15 0 as there are asset items such as art, forests, orchards, cattle ¦ which cannot be attributed to either of the categories of tangible goods. Code : 15 12 0 Name : Gross investment in land Annex : II to IV Definition Included under this variable, in addition to land, are underground deposits, forests and inland waters. Where land is purchased with existing buildings and the value of the two components is not separable, the total is recorded under this heading if it is estimated that the value of the land exceeds the value of the existing buildings. If the existing buildings are estimated to be of greater value than the land, the total is recorded under gross investment in existing buildings and structures (15 13 0). Also included here is land merely improved by levelling, the laying of pipes or by the provision of paths or roads. Land acquired through restructurations (such as mergers, take-overs, break-ups, split-off) is excluded. Link to company accounts Investment is not recorded in the balance sheet. However, the additions, disposals and transfers of all fixed assets as well as the value adjustments of these fixed assets are shown in the balance sheet or the notes to the accounts. 4th Accounting Directive: Council Directive 78/660/EEC Land is not isolated in the list of tangible assets included in company accounts under Fixed assets  tangible assets  Land and buildings. The part relating to buildings should be excluded from this. Part of payments on account and tangible assets in course of construction should be included insofar as they relate to land. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Gross investment in land is not isolated in the company accounts, it is included under Property, plant and equipment Link to other variables: Part of Gross investment in tangible goods (15 11 0) Code : 15 13 0 Name : Gross investment in existing buildings and structures Annex : II to IV Definition The investment includes the cost of the existing buildings (that have been used before) and structures which have been acquired during the reference period. Where land is purchased with existing buildings and the value of the two components is not separable, the total is recorded under this heading if it is estimated that the value of the existing buildings exceeds the value of the land. If the land is estimated to be of greater value than the existing buildings, the total is recorded under gross investment in land (15 12 0). Purchases of new buildings that have never been used are excluded. Existing buildings and structures acquired through restructurations (such as mergers, take-overs, break-ups, split-off) are excluded. Link to company accounts Investment is not recorded in the balance sheet. However, the additions, disposals and transfers of all fixed assets as well as the value adjustments of these fixed assets are shown in the balance sheet or the notes to the accounts. 4th Accounting Directive: Council Directive 78/660/EEC Gross investment in existing buildings and structures is not isolated in the list of tangible assets included in company accounts under Fixed assets  tangible assets  Land and buildings. The parts relating to Land and construction and alteration of buildings should be excluded from this. Part of payments on account and tangible assets in course of construction should be included insofar as they relate to existing buildings and structures. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Com-mission Regulation (EC) No 1725/2003 Gross investment in existing buildings and structures is not isolated in the company accounts, it is included under Property, plant and equipment Link to other variables: Part of Gross investment in tangible goods (15 11 0) Code : 15 14 0 Name : Gross investment in construction and alteration of buildings Annex : II to IV Definition This variable covers expenditure during the reference period on the construction or conversion of buildings. Purchases of new buildings that have never been used are included. Also included are all additions, alterations, improvements and renovations which prolong the service life or increase the productive capacity of buildings. Included are permanent installations such as water supply, central heating, air conditioning, lighting etc. as well as construction expenditure related to oil wells (drilling), operational mines, pipe lines, power transmission lines, gas-pipes, railway lines, port installations, roads, bridges, viaducts, drains and other site improvements. Current maintenance costs are excluded. Link to company accounts Investment is not recorded in the balance sheet. However, the additions, disposals and transfers of all fixed assets as well as the value adjustments of these fixed assets are shown in the balance sheet or the notes to the accounts. 4th Accounting Directive: Council Directive 78/660/EEC Gross investment in construction and alteration of buildings is not isolated in the list of tangible assets included in company accounts under Fixed assets  tangible assets  Land and buildings. The parts relating to Land and existing buildings and structures should be excluded from this. Part of payments on account and tangible assets in course of construction should be included insofar as they relate to existing construction and alteration of buildings. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Gross investment in construction and alteration of buildings is not isolated in the company accounts, it is included under Property, plant and equipment Link to other variables: Part of Gross investment in tangible goods (15 11 0) Code : 15 15 0 Name : Gross investment in machinery and equipment Annex : II to IV Definition This variable covers machinery (office machines, etc.), special vehicles used on the premises, other machinery and equipment, all vehicles and boats used off the premises, i.e. motor cars, commercial vehicles and lorries as well as special vehicles of all types, boats, railway wagons, etc. acquired new or second hand during the reference period.. Machinery and equipment acquired through restructurations (such as mergers, take-overs, break-ups, split-off) are excluded. Also included are all additions, alterations, improvements and renovations which prolong the service life or increase the productive capacity of these capital goods. Current maintenance costs are excluded. Link to company accounts Investment is not recorded in the balance sheet. However, the additions, disposals and transfers of all fixed assets as well as the value adjustments of these fixed assets are shown in the balance sheet or the notes to the accounts. 4th Accounting Directive: Council Directive 78/660/EEC Gross investment in machinery and equipment is included in the list of tangible assets included in company accounts under Fixed assets  tangible assets  Plant and machinery and other fixtures and fittings, tools and equipment. Part of payments on account and tangible assets in course of construction should be included insofar as they relate to machinery and equipment. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Gross investment in machinery and equipment is not isolated in the company accounts, it is included under Property, plant and equipment. Part of payments on account and tangible assets in course of construction should be included insofar as they relate to machinery and equipment Link to other variables: Part of Gross investment in tangible goods (15 11 0) Code : 15 21 0 Name : Sales of tangible investment goods Annex : II to IV Definition Sales of tangible goods includes the value of existing tangible capital goods, sold to third parties. Sales of tangible capital goods are valued at the price actually received (excluding VAT), and not at book value, after deducting any costs of ownership transfer incurred by the seller. Value adjustments and disposals other than by sale are excluded Link to company accounts Sales of investment goods are not recorded in the balance sheet. However, the additions, disposals and transfers of all fixed assets are shown in the balance sheet or the notes to the accounts. 4th Accounting Directive: Council Directive 78/660/EEC Tangible investment goods refers to assets listed in company accounts under Fixed assets  tangible assets. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Tangible investment goods refer to assets listed in company accounts under Property, plant and equipment Code : 15 42 0 Name : Gross investment in concessions, patents, licences, trade marks and similar rights Annex : II Definition Investment in concession, patents, licences, trade marks and similar rights are recognised to be an intangible asset if and only if it is probable that the future economic benefits that are attributable to the asset will flow to the enterprise and if the cost of the asset can be measured reliably. This requirement applies whether an intangible asset is acquired externally or generated internally. A concession is a business operated under a contract or license associated with a degree of exclusivity in exploiting a business within a certain geographical area. For example, sports arenas or public parks may have concession stands; and public services such as water supply may be operated as concessions. The owner of the concession  the concessionaire  operates as an independent business and pays either a fixed fee, a percentage of revenue or profit, or both to the entity with the ability to assign exclusive rights for an area or facility. A concession may involve the transfer to the concessionaire of the right to use some existing infrastructure required to carry out a business (such as a water supply system in a city). A patent is a legal title of industrial property granting its owner the exclusive right to exploit an invention commercially for a limited area and time. The patent confers its owner the right to stop others from, among other things, making, using or selling such invention without authorization. In return for the exclusive right to exploit it, the technical details of the invention are published. Patentability requires novelty, inventiveness and industrial applicability of the invention. A licensor may grant license under intellectual property to do something (such as copy software or use a patented invention) without fear of a claim of intellectual property infringement brought by the licensor. A license under intellectual property commonly has several component parts, including a term, territory, renewal, as well as other limitations deemed vital to the licensor. A trademark is a distinctive sign that can be represented graphically. A competitive tool, it is a means for industries and other businesses of attracting and retaining customers by distinguishing their goods and services from their competitors' A Mark is used to differentiate a product or a service. Trademarks can be two- or three-dimensional and can be made up of words, pictures, colours, and/or sounds and so forth. Link to company accounts Investment is not recorded in the balance sheet. However, the additions, disposals and transfers of all fixed assets as well as the value adjustments of these fixed assets are shown in the balance sheet or the notes to the accounts. 4th Accounting Directive: Council Directive 78/660/EEC Concessions, patents, licenses, trademarks and similar rights refer to assets listed in company accounts under Fixed assets  intangible assets. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Concessions, patents, licenses, trademarks and similar rights refer to assets listed in company accounts under intangible assets. Code : 15 44 1 Name : Investment in purchased software Annex : II, IV Definition Investment in purchased software are recognised to be an intangible asset if and only if it is probable that the future economic benefits that are attributable to the asset will flow to the enterprise and if the cost of the asset can be measured reliably. If the purchase of software does not meet these conditions, it is recognised as an expense when it is incurred and included in the value of variable 13 11 0 Total purchases of goods and services. The investment in purchased software comprises its purchase price, including any import duties and non-refundable purchase taxes, and any directly attributable expenditure on preparing the software for its intended use. Directly attributable expenditure includes, for example, professional fees for its installation. Any trade discounts and rebates are deducted in arriving at the cost. Link to company accounts Investment is not recorded in the balance sheet. However, the additions, disposals and transfers of all fixed assets as well as the value adjustments of these fixed assets are shown in the balance sheet or the notes to the accounts. 4th Accounting Directive: Council Directive 78/660/EEC Investments in software are listed in company accounts under Fixed assets  intangible assets. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 Investments in software refer to assets listed in company accounts under intangible assets. Code : 16 11 0 Name : Number of persons employed Annex : I to VII Definition The number of persons employed is defined as the total number of persons who work in the observation unit (inclusive of working proprietors, partners working regularly in the unit and unpaid family workers working regularly in the unit), as well as persons who work outside the unit who belong to it and are paid by it (e.g. sales representatives, delivery personnel, repair and maintenance teams). It includes persons absent for a short period (e.g. sick leave, paid leave or special leave), and also those on strike, but not those absent for an indefinite period. It also includes part-time workers who are regarded as such under the laws of the country concerned and who are on the pay-roll, as well as seasonal workers, apprentices and home workers on the pay-roll. The number of persons employed excludes manpower supplied to the unit by other enterprises, persons carrying out repair and maintenance work in the enquiry unit on behalf of other enterprises, as well as those on compulsory military service. Unpaid family workers refer to persons who live with the proprietor of the unit and work regularly for the unit, but do not have a contract of service and do not receive a fixed sum for the work they perform. This is limited to those persons who are not included on the payroll of another unit as their principal occupation. Note : In order to check the comparability of data, it is necessary to indicate whether voluntary workers have been included under this heading or not. The number of persons employed is a headcount and is measured as an annual average using at least data for each quarter of the year except for the statistics on the activities defined in Section 3 of Annex V, VI and VII of Regulation (EC) No 295/2008 for which the calculation can be done on the basis of data with a lower frequency. Link to company accounts 4th Accounting Directive: Council Directive 78/660/EEC The number of persons employed is recorded in the notes on the company accounts (Article 43 (9)). Link to other variables: The number of persons employed may be broken down into the Number of employees (16 13 0) and unpaid persons employed (16 12 0). Code : 16 11 1 Name : Number of persons employed broken down by category of credit institutions Annex : VI Definition: The number of persons employed (see variable 16 11 0) is broken down by category of credit institutions as follows: Licensed banks, Specialised credit granting institutions, Other credit institutions. This breakdown enables to allocate the categories of credit institutions to the relevant NACE Rev.2 classes. Link to other variables: Number of persons employed broken down by category of credit institutions is a further breakdown of the number of persons employed (16 11 0). Code : 16 11 2 Name : Number of women employed Annex : VI Definition: The number of persons employed (see variable 16 11 0) of the female sex. Link to other variables: Number of women employed is part of the number of persons employed (16 11 0). Code : 16 12 0 Name : Number of unpaid persons employed Annex : I to IV and VI Definition The number of unpaid persons employed is defined as the number of persons who work regularly in the observation unit and who do not receive compensation in the form of wages, salaries, fees, gratuities, piecework pay or remuneration in kind (unpaid family workers, working proprietors not receiving a compensation in the form of wages, salaries, ¦.). Link to other variables: Number of unpaid persons employed (16 12 0) is calculated as the difference between the number of person employed (16 11 0) and the number of employees (16 13 0). Code : 16 13 0 Name : Number of employees Annex : I to IV and VI Definition The number of employees is defined as those persons who work for an employer and who have a contract of employment and receive compensation in the form of wages, salaries, fees, gratuities, piecework pay or remuneration in kind. (All persons for whom payments are booked under the heading personnel costs in the profit and loss accounts of the enterprise should be included even if in some cases no contract of employment exists). The relationship of employer to employee exists when there is an agreement, which may be formal or informal, between an enterprise and a person, normally entered into voluntarily by both parties, whereby the person works for the enterprise in return for remuneration in cash or in kind. A worker is considered to be a wage or salary earner of a particular unit if he or she receives a wage or salary from the unit regardless of where the work is done (in or outside the production unit). A worker from a temporary employment agency is considered to be an employee of the temporary employment agency and not of the unit (customer) in which they work. In particular the following are considered as employees:  paid working proprietors;  students who have a formal commitment whereby they contribute to the unit's process of production in return for remuneration and/or education services;  employees engaged under a contract specifically designed to encourage the recruitment of unemployed persons;  homeworkers if there is an explicit agreement that the homeworker is remunerated on the basis of the work done and they are included on the pay-roll. The number of employees includes part-time workers, seasonal workers, persons on strike or on short-term leave, but excludes those persons on long-term leave. The number of employees does not include voluntary workers. The number of employees is calculated in the same manner as the Number of persons employed, namely it is a headcount and is measured as an annual average using data for at least each quarter of the year except for the statistics on the activities defined in Section 3 of Annex VI of Regulation (EC) No 295/2008 for which the calculation can be done on the basis of data with a lower frequency. Link to other variables: Part of the Number of persons employed (16 11 0) Code : 16 13 6 Name : Number of female employees Annex : VI Definition: The number of employees (see variable 16 13 0) of the female sex. Link to other variables: Number of female employees is part of the number of employees (16 13 0). Code : 16 14 0 Name : Number of employees in full time equivalent units Annex : I to IV and VI Definition The number of employees converted into full time equivalents (FTE). Figures for the number of persons working less than the standard working time of a full-year full-time worker, should be converted into full time equivalents, with regard to the working time of a full-time full-year employee in the unit. It is the total hours worked divided by the average annual number of hours worked in full-time jobs within the economic territory. Since the length of a full-time job has changed through time and differs between industries, methods which establish the average proportion and average hours of less than full-time jobs in each job group have to be used. A normal full-time week must first be estimated in each job group. If possible, a job group can be defined, inside an industry, according to sex and (or) kind of work of people. Hours contractually agreed upon can constitute for employee jobs, the appropriate criteria for determining those figures. Full-time equivalent is calculated separately in each job group, then summed. Included in this category are people working less than a standard working day, less than the standard number of working days in the week, or less than the standard number of weeks/months in the year. The conversion should be carried out on the basis of the number of hours, days, weeks or months worked. Link to other variables: The Number of hours worked by employees (16 15 0)) may be used in the conversion of the Number of employees (16 13 0) into full-time equivalents. Code : 16 15 0 Name : Number of hours worked by employees Annex : II and IV Definition The total number of hours worked by employees represents the aggregate number of hours actually worked for the output of the observation unit during the reference period. This variable excludes hours paid but not actually worked such as for annual leave, holidays and sick leave. It also excludes meal breaks and commuting between home and work. Included are hours actually worked during normal working hours; hours worked in addition to those; time which is spent at the place of work on tasks such as preparing the site and time corresponding to short periods of rest at the work place. If the exact number of hours actually worked is not known, it may be estimated on the basis of the theoretical number of working hours and the average rate of absences (sickness, maternity, etc.). Link to other variables: The number of hours worked by employees may be used in the conversion of the Number of employees (16 13 0) into the Number of employees in full time equivalent units (16 14 0). Code : 16 91 0 Name : Number of persons employed in the population of active enterprises in t Annex : IX Definition The number of persons employed is defined as the total number of persons who work in the observation unit (inclusive of working proprietors, partners working regularly in the unit and unpaid family workers), as well as persons who work outside the unit who belong to it and are paid by it (e.g. sales representatives, delivery personnel, repair and maintenance teams). It includes persons absent for a short period (e.g. sick leave, paid leave or special leave), and also those on strike, but not those absent for an indefinite period. It also includes part-time workers who are regarded as such under the laws of the country concerned and who are on the pay-roll, as well as seasonal workers, apprentices and home workers on the pay-roll. The number of persons employed excludes manpower supplied to the unit by other enterprises, persons carrying out repair and maintenance work in the enquiry unit on behalf of other enterprises, as well as those on compulsory military service. Unpaid family workers refer to persons who live with the proprietor of the unit and work regularly for the unit, but do not have a contract of service and do not receive a fixed sum for the work they perform. This is limited to those persons who are not included on the payroll of another unit as their principal occupation. Note : In order to check the comparability of data, it is necessary to indicate whether voluntary workers have been included under this heading or not. Code : 16 91 1 Name : Number of employees in the population of active enterprises in t Annex : IX Definition The number of employees is defined as those persons who work for an employer and who have a contract of employment and receive compensation in the form of wages, salaries, fees, gratuities, piecework pay or remuneration in kind. The relationship of employer to employee exists when there is an agreement, which may be formal or informal, between an enterprise and a person, normally entered into voluntarily by both parties, whereby the person works for the enterprise in return for remuneration in cash or in kind. A worker is considered to be a wage or salary earner of a particular unit if he or she receives a wage or salary from the unit regardless of where the work is done (in or outside the production unit). A worker from a temporary employment agency is considered to be an employee of the temporary employment agency and not of the unit (customer) in which they work. In particular the following are considered as employees:  paid working proprietors,  students who have a formal commitment whereby they contribute to the unit's process of production in return for remuneration and/or education services,  employees engaged under a contract specifically designed to encourage the recruitment of unemployed persons,  homeworkers if there is an explicit agreement that the homeworker is remunerated on the basis of the work done and they are included on the pay-roll. The number of employees includes part-time workers, seasonal workers, persons on strike or on short-term leave, but excludes those persons on long-term leave. The number of employees does not include voluntary workers. The number of employees is calculated in the same manner as the number of persons employed, namely as the number of jobs and is measured as an annual average. Code : 16 92 0 Name : Number of persons employed in the population of births in t Annex : IX Definition The number of persons employed is defined as in characteristic 16 91 0. The population of births is defined as in characteristic 11 92 0. Code : 16 92 1 Name : Number of employees in the population of births in t Definition The number of employees is defined as in characteristic 16 91 1. The population of births is defined as in characteristic 11 92 0. Code : 16 93 0 Name : Number of persons employed in the population of deaths in t Annex : IX Definition The number of persons employed is defined as in characteristic 16 91 0. The population of deaths is defined as in characteristic 11 93 0. Code : 16 93 1 Name : Number of employees in the population of deaths in t Annex : IX Definition The number of employees is defined as in characteristic 16 91 1. The population of deaths is defined as in characteristic 11 93 0. Code : 16 94 1 Name : Number of persons employed in the population of enterprises newly born in t-1 having survived to t Code : 16 94 2 Name : Number of persons employed in the population of enterprises newly born in t-2 having survived to t Code : 16 94 3 Name : Number of persons employed in the population of enterprises newly born in t-3 having survived to t Code : 16 94 4 Name : Number of persons employed in the population of enterprises newly born in t-4 having survived to t Code : 16 94 5 Name : Number of persons employed in the population of enterprises newly born in t-5 having survived to t Annex : IX Definition The number of persons employed is defined as in characteristic 16 91 0. The population of births is defined as in characteristic 11 92 0. Survival is defined as in characteristics 11 94 1 to 11 94 5. Code : 16 95 1 Name : Number of persons employed in the year of birth in the population of enterprises newly born in t-1 having survived to t Code : 16 95 2 Name : Number of persons employed in the year of birth in the population of enterprises newly born in t-2 having survived to t Code : 16 95 3 Name : Number of persons employed in the year of birth in the population of enterprises newly born in t-3 having survived to t Code : 16 95 4 Name : Number of persons employed in the year of birth in the population of enterprises newly born in t-4 having survived to t Code : 16 95 5 Name : Number of persons employed in the year of birth in the population of enterprises newly born in t-5 having survived to t Annex : IX Definition The number of persons employed is defined as in characteristic 16 91 0. The population of births is defined as in characteristic 11 92 0. Survival is defined as in characteristics 11 94 1 to 11 94 5. Code : 17 32 0 Name : Number of retail stores Annex : III Definition This is the total number of retail stores operated by the enterprise, either owned or rented. Stores are defined as fixed sales premises which the customers enter to make their purchases. Retail stores are to be classified within the groups 47.1-47.7 of NACE Rev.2. Link to other variables: Part of Number of local units (11 21 0) Code : 17 33 1 Name : Sales space Annex : III Definition Sales space is the estimated surface area (in m2) of that part of the premises of the enterprise devoted to selling and display, i.e.:  the total space to which customers have access, including fitting rooms;  counter space and window space;  the space behind counters used by shop assistants. Sales space does not include offices, storage and preparation rooms, workshops, staircases, cloakrooms and other amenity rooms. Code : 18 10 0 Name : Turnover from agriculture, forestry, fishing and industrial activities Annex : III Definition The part of turnover derived from activities classified to Sections A to F of NACE Rev.2 . Turnover derived from the resale of goods and services purchased for resale in the same condition is excluded. Link to company accounts Turnover from agriculture, forestry, fishing and industrial activities can not be isolated in company accounts. 4th Accounting Directive: Council Directive 78/660/EEC It is part of net turnover. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 It is part of revenue. Link to other variables: Part of Turnover (12 11 0) Code : 18 11 0 Name : Turnover from the principal activity at the NACE Rev.2 three-digit level. Annex : II and IV Definition The part of turnover derived from the principal activity of the unit. The principal activity of a unit is determined according to the rules laid down in the Council Regulation (EC) No 696/93 on statistical units of 15 March 1993. Turnover derived from the sale of goods and services which have been subject to a sub-contracting relationship is included. Turnover derived from the resale of goods and services purchased for resale in the same condition is excluded. Link to company accounts Turnover from the principal activity at the NACE Rev. 2 three-digit level can not be isolated in company accounts. 4th Accounting Directive: Council Directive 78/660/EEC It is part of net turnover. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 It is part of revenue. Link to other variables: Part of Turnover (12 11 0) Code : 18 12 0 Name : Turnover from industrial activities Annex : II Definition The part of turnover derived from activities classified to Sections B to F of NACE Rev.2. Turnover derived from the sale of goods and services which have been subject to a sub-contracting relationship is included. Turnover derived from the resale of goods and services purchased for resale in the same condition is excluded. Link to company accounts Turnover from industrial activities can not be isolated in company accounts. 4th Accounting Directive: Council Directive 78/660/EEC It is part of net turnover. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 It is part of revenue. Link to other variables: Part of Turnover (12 11 0) Part of Turnover from agriculture, forestry, fishing and industrial activities (18 10 0) Code : 18 12 1 Name : Turnover from industrial activities excluding construction Annex : IV Definition The part of turnover derived from activities classified to Sections B to E of NACE Rev.2. Turnover derived from the sale of goods and services which have been subject to a sub-contracting relationship is included. Turnover derived from the resale of goods and services purchased for resale in the same condition is excluded. Link to company accounts Turnover from industrial activities excluding construction can not be isolated in company accounts. 4th Accounting Directive: Council Directive 78/660/EEC It is part of net turnover. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 It is part of revenue. Link to other variables: Part of Turnover (12 11 0) Part of Turnover from agriculture, forestry, fishing and industrial activities (18 10 0) Part of Turnover from industrial activities (18 12 0) Code : 18 12 2 Name : Turnover from construction activities Annex : IV Definition The part of turnover derived from activities classified to Section F of NACE Rev.2. Turnover derived from the sale of goods and services which have been subject to a sub-contracting relationship is included. Turnover derived from the resale of goods and services purchased for resale in the same condition is excluded. Link to company accounts Turnover from construction activities can not be isolated in company accounts. 4th Accounting Directive: Council Directive 78/660/EEC It is part of net turnover. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 It is part of revenue. Link to other variables: Part of Turnover (12 11 0) Part of Turnover from agriculture, forestry, fishing and industrial activities (18 10 0) Part of Turnover from industrial activities (18 12 0) Code : 18 15 0 Name : Turnover from service activities Annex : II to IV Definition Revenue from all services rendered (banking and insurance services, business and personal services). This variable encompasses turnover from service activities resulting from a principal or secondary activity; some service activities may be performed by industrial units. These activities are classified to Sections H to N and P to S and also to the maintenance and repair Groups 45.2 and 45.4 of Section G of NACE Rev.2. Link to company accounts Turnover from service activities may not be isolated in company accounts. 4th Accounting Directive: Council Directive 78/660/EEC It is part of net turnover. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 It is part of revenue. Link to other variables: Part of Turnover (12 11 0) Code : 18 16 0 Name : Turnover from trading activities of purchase and resale and from intermediary activities Annex : II to IV Definition The part of turnover derived from the trading activities of purchase and resale of the unit and the intermediary activity of the unit. This corresponds to the sales of goods purchased by the unit in its own Name and for its own account and resold in the same condition in which they were purchased, or after such labelling, packaging and wrapping as is usually practised in distributive trade enterprises as well as any commissions on purchases and sales made in the Name and on behalf of third parties, and similar activities. Resales may be broken down into:  resales to other traders, professional users, etc. (wholesale sales);  resales to households or small-scale users (retail sales). These activities are classified in Section G of NACE Rev.2 (except the maintenance and repair Groups 45.2 and 45.4). Link to company accounts Turnover from trading and intermediary activities may not be isolated in company accounts. 4th Accounting Directive: Council Directive 78/660/EEC It is part of net turnover. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 It is part of revenue. Link to other variables: Part of Turnover (12 11 0) Code : 18 21 0 Name : Breakdown of turnover by product (according to Section G of CPA) Annex : III Definition The part of turnover to be broken down is the turnover from the trading activities of purchase and resale of the unit and the intermediary activity of the unit (as defined for variable 18 16 0). Link to company accounts Turnover broken down by product may not be isolated in company accounts. 4th Accounting Directive: Council Directive 78/660/EEC It is part of net turnover. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 It is part of revenue. Link to other variables: The sum of the turnover for all products has to be equal to Turnover from trading and intermediary activities (18 16 0) Code : 18 31 0 Name : Turnover from building Annex : IV Definition The part of turnover derived from activities classified to Section F of NACE Rev.2 and relating to constructions classified as buildings in the classification of types of constructions (CC). Turnover derived from the sale of goods and services which have been subject to a sub-contracting relationship is included. Turnover derived from the resale of goods and services purchased for resale in the same condition is excluded. Link to company accounts Turnover from building may not be isolated in company accounts. 4th Accounting Directive: Council Directive 78/660/EEC It is part of net turnover. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 It is part of revenue. Link to other variables: Part of Turnover (12 11 0) Part of Turnover from agriculture, forestry, fishing and industrial activities (18 10 0) Part of Turnover from industrial activities (18 12 0) Part of Turnover from construction activities (18 12 2) Code : 18 32 0 Name : Turnover from civil engineering Annex : IV Definition The part of turnover derived from activities classified to Section F of NACE Rev.2 and relating to constructions classified as civil engineering works in the classification of types of constructions (CC). Turnover derived from the sale of goods and services which have been subject to a sub-contracting relationship is included. Turnover derived from the resale of goods and services purchased for resale in the same condition is excluded. Link to company accounts Turnover from civil engineering may not be isolated in company accounts. 4th Accounting Directive: Council Directive 78/660/EEC It is part of net turnover. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 It is part of revenue. Link to other variables: Part of Turnover (12 11 0) Part of Turnover from agriculture, forestry, fishing and industrial activities (18 10 0) Part of Turnover from industrial activities (18 12 0) Part of Turnover from construction activities (18 12 2) Code : 20 11 0 Name : Purchases of energy products (in value) Annex : II and IV Definition Purchases of all energy products during the reference period should be included in this variable only if they are purchased to be used as fuel. Energy products purchased as a raw material or for resale without transformation should be excluded. The figure should be given in value only. Link to company accounts Purchases of energy products can not be isolated in company accounts. 4th Accounting Directive: Council Directive 78/660/EEC It is part of Raw materials and consumables. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 It is part of the Raw materials and consumables used in the nature of expense method. It is part of cost of sales, distribution costs and administrative expenses in the function or expense method. Link to other variables: Part of Total purchases of goods and services (13 11 0) Code : 21 11 0 Name : Investment in equipment and plant for pollution control and special anti-pollution accessories (mainly end-of-pipe equipment) Annex : II Definition Capital expenditures for methods, technologies, processes or equipment designed to collect and remove pollution and pollutants (e.g. air emissions, effluents or solid waste) after their creation, prevent the spread of and measure the level of the pollution, and treat and dispose of pollutants generated by the operating activity of the company. It is the sum of expenditure in the environmental domains Protection of ambient air and climate, Wastewater management, Waste management and Other environmental protection activities. Other environmental protection activities includes Protection and remediation of soil, groundwater and surface water, Noise and vibration abatement, Protection of biodiversity and landscape, Protection against radiation, Research and development, General environmental administration and management, Education, training and information, Activities leading to indivisible expenditure and Activities not elsewhere classified. Included are:  Investments in distinct, identifiable components supplementing existing equipment, which are implemented at the end of or completely outside the production line (end-of-pipe equipment).  Investments in equipment (e.g. filters or separate cleaning steps) which compose or extract pollutants within the production line, when the removal of these added facilities would not affect in the main the functioning of the production line. The main purpose or function of this capital expenditure is environmental protection and the total expenditure for these should be reported. The expenditure should be reported gross of any cost-offsets resulting from the generation and sale of marketable by-products, savings made, or subsidies received. Purchased goods are valued at the purchase price excluding deductible VAT and other deductible taxes directly linked to turnover. Excluded are:  Actions and activities beneficial to the environment that would have been taken regardless of environmental protection considerations, including measures that primarily aim at health and safety of the workplace and production security.  Measures to reduce pollution when the products are used or scrapped (environmental adaptation of products), unless environmental policy and regulation expands the legal responsibility of the producer to cover also the pollution generated by the products when used, or for taking care of the products when they become waste.  Resource use and saving activities (e.g. water supply or the saving of energy or raw materials), unless the primary purpose is environmental protection: e.g. when these activities aim at implementing national or international environmental policy and are not undertaken for cost saving reasons. Link to company accounts The definition is based on the accounting standards applied by the company in its bookkeeping, in compliance with EU accounting standards: i.e. these are expenditures that qualify for recognition as an asset. Property, plant and equipment may be acquired for safety or environmental reasons. The acquisition of such property, plant and equipment, while not directly increasing the future economic benefits of any particular item of property, plant and equipment may be necessary in order for the enterprise to obtain the future economic benefits from its other assets. When this is the case, such acquisitions of property, plant and equipment qualify for recognition as assets, in that they enable future economic benefits from related assets to be derived by the enterprise in excess of what it could derive if they had not been acquired. However, such assets are only recognised to the extent that the resulting carrying amount of such an asset and related assets does not exceed the total recoverable amount of that asset and its related assets. For example, a chemical manufacturer may have to install a certain new chemical handling process in order to comply with environmental requirements on the production and storage of dangerous chemicals; related plant enhancements are recognised as an asset to the extent they are recoverable because, without them, the enterprise is unable to manufacture and sell chemicals. Link to other variables: Total environmental protection investments is the sum of the variables 21 11 0 and 21 12 0. Total environmental protection expenditure is the sum of the variables 21 11 0, 21 12 0 and 21 14 0. Part of: 15 11 0 Gross investment in tangible goods Code : 21 12 0 Name : Investment in equipment and plant linked to cleaner technologies (integrated technology) Annex : II Definition Capital expenditures for new or adaptation of existing methods, technologies, processes, equipment (or parts thereof) designed to prevent or reduce the amount of pollution created at the source (e.g. air emissions, effluents or solid waste), thereby reducing the environmental impacts associated with the release of pollutants and/or with polluting activities. It is the sum of expenditure in the environmental domains Protection of ambient air and climate, Wastewater management, Waste management and Other environmental protection activities. Other environmental protection activities includes Protection and remediation of soil, groundwater and surface water, Noise and vibration abatement, Protection of biodiversity and landscape, Protection against radiation, Research and development, General environmental administration and management, Education, training and information, Activities leading to indivisible expenditure and Activities not elsewhere classified. Included are:  Capital expenditures that involve distinct, separately identifiable (environmental parts of) methods, processes, technologies and equipment. Their main purpose or function is environmental protection by definition and the total expenditure of the (environmental parts of) methods, processes, technologies and equipment should be reported.  Capital expenditures for methods, processes, technologies and equipment that are integrated with the overall operating activity (production process/installation) in a way that makes it difficult to identify separately the pollution prevention component. In these cases (integrated measures), only the environmental protection fraction of the total investment should be reported. This fraction corresponds to the additional investment vis-Ã -vis the capital expenditure that would have been incurred were it not for the environmental protection considerations. Therefore, the alternative for comparison corresponds to the cheapest alternative available to the company with similar functions and characteristics, except for those related to environmental protection. When the selected option is standard technology and there is no cheaper, less environmentally beneficial alternative available to the company, the measure is by definition not an environmental protection activity, and no expenditure should be reported. The expenditure should be reported gross of any cost-offsets resulting from the generation and sale of marketable by-products, savings made, or subsidies received. Purchased goods are valued at the purchase price excluding deductible VAT and other deductible taxes directly linked to turnover. Excluded are:  Actions and activities beneficial to the environment that would have been taken regardless of environmental protection considerations, including measures that primarily aim at health and safety of the workplace and production security.  Measures to reduce pollution when the products are used or scrapped (environmental adaptation of products), unless environmental policy and regulation expands the legal responsibility of the producer to cover also the pollution generated by the products when used, or for taking care of the products when they become waste.  Resource use and saving activities (e.g. water supply or the saving of energy or raw materials), unless the primary purpose is environmental protection: e.g. when these activities aim at implementing national or international environmental policy and are not undertaken for cost saving reasons. Link to company accounts The definition is based on the accounting standards applied by the company in its bookkeeping, in compliance with EU accounting standards: i.e. these are expenditures that qualify for recognition as an asset. Property, plant and equipment may be acquired for safety or environmental reasons. The acquisition of such property, plant and equipment, while not directly increasing the future economic benefits of any particular item of property, plant and equipment may be necessary in order for the enterprise to obtain the future economic benefits from its other assets. When this is the case, such acquisitions of property, plant and equipment qualify for recognition as assets, in that they enable future economic benefits from related assets to be derived by the enterprise in excess of what it could derive if they had not been acquired. However, such assets are only recognised to the extent that the resulting carrying amount of such an asset and related assets does not exceed the total recoverable amount of that asset and its related assets. For example, a chemical manufacturer may have to install a certain new chemical handling process in order to comply with environmental requirements on the production and storage of dangerous chemicals; related plant enhancements are recognised as an asset to the extent they are recoverable because, without them, the enterprise is unable to manufacture and sell chemicals. Link to other variables: Total environmental protection investments is the sum of the variables 21 11 0 and 21 12 0. Total environmental protection expenditure is the sum of the variables 21 11 0, 21 12 0 and 21 14 0. Part of: 15 11 0 Gross investment in tangible goods Code : 21 14 0 Name : Total current expenditure on environmental protection Annex : II Definition Total current expenditure on environmental protection is the expenditure for operating and maintaining an activity, technology, process, equipment (or parts thereof) designed to prevent, reduce, treat or eliminate pollutants and pollution (e.g. air emissions, effluents or solid waste) or any other degradation of the environment resulting from the operating activity of the company. It is the sum of expenditure in the environmental domains Protection of ambient air and climate, Wastewater management, Waste management and Other environmental protection activities. Other environmental protection activities includes Protection and remediation of soil, groundwater and surface water, Noise and vibration abatement, Protection of biodiversity and landscape, Protection against radiation, Research and development, General environmental administration and management, Education, training and information, Activities leading to indivisible expenditure and Activities not elsewhere classified. Total current expenditure on environmental protection should be reported gross of any cost-offsets resulting from the sale of marketable by-products, savings or subsidies received. Current expenditure is the sum of in-house expenditure and purchases of environmental protection services:  In-house expenditure includes all current expenditure on environmental protection except purchases of environmental protection services from other units. It is the sum of labour costs, use of raw materials and consumables including energy costs and payments for operational leasing. For example related to: operation and maintenance of environmental equipment, measurement and monitoring of pollution levels, environmental management, information and education, environmental research and development.  Purchases of environmental protection services include all fees, charges and similar payments to other organisations (outside the reporting unit), public or private, in exchange of environmental protection services related to the environmental impacts of the operating activity of the company. For example, payments for collection and treatment of waste and wastewater, payments related to decontamination of soil, regulatory charges, payments to environmental consultants related to e.g. environmental information, certification or operation of environmental equipment. Purchased goods and services are valued at the purchase price excluding deductible VAT and other deductible taxes directly linked to turnover. Labour expenditure includes the gross wages and salaries including employers' charges and social security costs, but excluding general overhead. Excluded are:  Actions and activities beneficial to the environment that would have been taken regardless of environmental protection considerations, including measures that primarily aim at health and safety of the workplace and production security.  Measures to reduce pollution when the products are used or scrapped (environmental adaptation of products), unless environmental policy and regulation expands the legal responsibility of the producer to cover also the pollution generated by the products when used, or for taking care of the products when they become waste.  Resource use and saving activities (e.g. water supply or the saving of energy or raw materials), unless the primary purpose is environmental protection: e.g. when these activities aim at implementing national or international environmental policy and are not undertaken for cost saving reasons.  Payments of taxes, fees or charges by the reporting unit that are not linked to purchasing an environmental service related to the environmental impacts of the operating activity of the company, even if the government authorities have earmarked the revenue for financing environmental protection activities (e.g. taxes on pollution).  Calculated cost items such as depreciation of environmental equipment, capital loss due to forced replacement or general overhead.  Loss of income, compensatory charges, fines, penalties and similar which do not relate to an environmental protection activity. Link to company accounts The definition of current expenditure is based on the accounting standards applied by the company in its bookkeeping, in compliance with EU accounting standards: i.e. current expenditure includes all expenditure that is not capitalised but charged to the profit and loss account. It is the sum of purchase of raw materials and consumables, labour costs, public fees and charges, expenses for external services and rental and leasing charges for environmental protection activities. Link to other variables: Total environmental protection investments is the sum of the variables 21 11 0 and 21 12 0. Total environmental protection expenditure is the sum of the variables 21 11 0, 21 12 0 and 21 14 0. Part of: 13 11 0 Total purchase of goods and services 13 31 0 Personnel costs Code : 23 11 0 Name : Payments to subcontractors Annex : II and IV Definition For the statistics on activities as defined in Section 3 of Annex II payments to subcontractors are payments made by the unit to third parties in return for industrial goods and services supplied as part of a subcontracting relationship defined as follows: Two enterprises are linked by a subcontracting relationship whenever conditions A and B are met together: A. the customer enterprise, also said main contractor, participates in the conception of the product providing, even partially, technical specifications to the supplier enterprise, also said subcontractor, and/or provides it with the materials to be processed; B. the customer enterprise sells the subcontracted product, either as such or as part of a more complex product, and takes on the after-sales liability for the product. Note : The mere stipulation of a colour, size or catalogue number does not constitute a technical specification in itself. The manufacture of a tailor-made product does not of itself necessarily imply a subcontracting relationship. For the statistics on activities as defined in Section 3 of Annex IV payments to subcontractors are payments made by the unit to third parties in return for construction works supplied as a part of a subcontracting relationship. Two enterprises are linked by a subcontracting relationship, whenever conditions A, B, C and D are simultaneously satisfied: A. The customer enterprise contracts with the supplier enterprise, hereafter referred to as sub-contractor, for the execution of works or services which are incorporated specifically in the construction process; B. The customer enterprise is responsible for the final product of the construction process, the responsibility covers also the parts carried out by the subcontractors; the subcontractor can in some cases carry some responsibility. C. The customer enterprise provides specifications to the subcontractor, for example, the work or service executed by the subcontractor must be tailor-made for the purposes of the specific project and cannot thus be a standardised or catalogue work or services. D. The reciprocal contract is not otherwise ruled by an agreement of an associative type, such as a common answer for a call for tender, a consortium or joint venture, etc. Links with company accounts Payments to subcontractors are not necessarily treated separately in company accounting. 4th Accounting Directive: Council Directive 78/660/EEC They may be included in Other external charges and Other operating costs. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 They may be included in other expenses in the income statement according to the nature of expenses They may be included in other expenses in the income statement according to the function of expenses. Links with other variables Part of Total purchases of goods and services (13 11 0). Code : 23 12 0 Name : Income from subcontracting Annex : IV Definition For the statistics on activities as defined in Section 3 of Annex IV Income from subcontracting is the turnover generated by the unit's own construction works provided to a third party under a subcontracting relationship. Two enterprises are linked by a subcontracting relationship, whenever conditions A, B, C and D are simultaneously satisfied: A. The customer enterprise contracts with the supplier enterprise, hereafter referred to as sub-contractor, for the execution of works or services which are incorporated specifically in the construction process; B. The customer enterprise is responsible for the final product of the construction process, the responsibility covers also the parts carried out by the subcontractors; the subcontractor can in some cases carry some responsibility. C. The customer enterprise provides specifications to the subcontractor, for example, the work or service executed by the subcontractor must be tailor-made for the purposes of the specific project and cannot thus be a standardised or catalogue work or services. D. The reciprocal contract is not otherwise ruled by an agreement of an associative type, such as a common answer for a call for tender, a consortium or joint venture, etc. Links with company accounts Income from subcontracting is not necessarily treated separately in company accounting. 4th Accounting Directive: Council Directive 78/660/EEC It is included in Net turnover. IAS Regulations: European Parliament and Council Regulation (EC) No 1606/2002 and Commission Regulation (EC) No 1725/2003 It is included in revenue in the income statement according to the nature of expenses It is included in revenue in the income statement according to the function of expenses. Link to other variables: Part of Turnover (12 11 0) Part of Turnover from agriculture, forestry, fishing and industrial activities (18 10 0) Part of Turnover from industrial activities (18 12 0) Part of Turnover from construction activities (18 12 2) Part of Turnover from building (18 31 0) or turnover from civil engineering (18 32 0) Code : 32 11 2 Name : Gross change in the provision for unearned premiums (+/-) Annex : V Definition: Article 25 and 37 of Council Directive 91/674/EEC  gross change in the provision for unearned premiums is included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, I. 1(c) of Directive 91/674/EEC for non-life insurance business and Article 34, II 1(c) of Directive 91/674/EEC for life insurance business. Link to other variables: Gross change in the provision for unearned premiums is used in the calculation of gross premiums earned as well as in the calculation of the gross balance of the technical account (32 17 0) and other aggregates and balances. Code : 32 11 4 Name : Gross premiums written broken down by legal status Annex : V Definition: The gross premiums written (see variable 12 11 0) are broken down by legal status as follows: incorporated enterprises limited by shares, mutual enterprises, branches of insurance enterprises with head office in non EEA Member States, others. Note: For reinsurance enterprises no branches of enterprises with head office in non-EEA countries are recorded. Link to other variables: Gross premiums written broken down by legal status is a further breakdown of the gross premiums written (12 11 0). Code : 32 11 5 Name : Gross direct premiums written broken down according to the country of residence of the parent enterprise Annex : V Definition: In accordance with the breakdown of variable 11 11 5 the gross direct premiums written are broken down into a share related to domestic controlled enterprises and a share related to foreign controlled enterprises. Code : 32 11 6 Name : Gross reinsurance premiums accepted, written premiums broken down according to the country of residence of the parent enterprise Annex : V Definition: In accordance with the breakdown of variable 11 11 5 the gross reinsurance premiums accepted, written premiums are broken down into a share related to domestic controlled enterprises and a share related to foreign controlled enterprises. Code : 32 12 0 Name : Allocated investment return transferred from the non-technical account Annex : V Definition: Article 42 and 43 of Council Directive 91/674/EEC  allocated investment return transferred from the non-technical account is included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account: Article 34, I. 2 of Directive 91/674/EEC. This data will be collected according to the different methods of allocating the investment income in the technical and non-technical account. For the countries which are using the possibilities permitted by Article 42(4) of Directive 91/674/EEC this item can be replaced by other items based on the choices created by this Article. Link to other variables: Allocated investment return transferred from the non-technical account is used in the calculation of the gross balance of the technical account (32 17 0) and other aggregates and balances. Code : 32 13 1 Name : Gross claims payments Annex : V Definition: Article 38 of Council Directive 91/674/EEC  gross claims payments is included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, I. 4(a)(aa) of Directive 91/674/EEC for non-life insurance business and Article 34, II. 5(a)(aa) of Directive 91/674/EEC for life insurance business. All gross payments on claims made during the financial year are covered. Link to other variables: Gross claims payments are used in the calculation of Gross claims incurred as well as in the calculation of the gross balance of the technical account (32 17 0) and other aggregates and balances. Code : 32 13 2 Name : Gross payments in respect of claims incurred in the current accounting year Annex : V Definition: Article 38 of Council Directive 91/674/EEC  gross payments in respect of claims incurred in the current accounting year is included in the technical part of the profit and loss accounts. Note: All gross payments on claims made during the financial year which are referring to claims incurred in the current accounting year are covered. Link to other variables: Gross payments in respect of claims incurred in the current accounting year are part of the variable Gross claims payments (32 13 1). Code : 32 13 4 Name : Gross change in the provision for outstanding claims (+/-) Annex : V Definition: Article 38 of Council Directive 91/674/EEC  gross change in the provision of outstanding claims is included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, I. 4(b)(aa) of Directive 91/674/EEC for non-life insurance business and Article 34, II. 5(b)(aa) of Directive 91/674/EEC for life insurance business. Link to other variables: Gross change in the provision for outstanding claims is used in the calculation of the variable Gross claims incurred as well as in the calculation of the gross balance of the technical account (32 17 0) and other aggregates and balances Code : 32 14 0 Name : Gross operating expenses Annex : V Definition: This variable is the sum of acquisition costs, change in deferred acquisition costs and administrative expenses. Note: For the layout of the profit and loss account (technical account): Article 34, I. 7(a), (b) and (c) of Directive 91/674/EEC for non-life insurance business and Article 34, II. 8(a), (b) and (c) of Directive 91/674/EEC for life insurance business. Link to other variables: Gross operating expenses are used in the calculation of the gross balance of the technical account (32 17 0) and other aggregates and balances. Code : 32 15 0 Name : Change in the equalisation provision (+/-) Annex : V Definition: Article 30 of Council Directive 91/674/EEC  change in the equalisation provision is included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, I. 9 of Directive 91/674/EEC for non-life insurance. Link to other variables: Change in the equalisation provision is used in the calculation of the gross balance of the technical account (32 17 0) and other aggregates and balances. Code : 32 16 0 Name : Other items in the technical account, gross amount (+/-) Annex : V Definition: This variable is the balance of the other technical income, gross amount, the gross changes in other technical provisions, not shown under other headings, bonuses and rebates, gross amount and the other technical charges, gross amount. If the difference between the gross amount and the net amount of this item is of minor importance, this item can be replaced by other items in the technical account, net amount. In this case this variable is the balance of the other technical income, net amount (32 16 1), the net changes in other technical provisions, not shown under other headings (32 16 2), bonuses and rebates, net amount (32 16 3) and the other technical charges, net amount (32 16 4). If Member States use the net amount it has to be indicated. Link to other variables: Other items in the technical account, gross amount is used in the calculation of the gross balance of the technical account (32 17 0) and other aggregates and balances. Code : 32 16 1 Name : Other technical income, net amount Annex : V Definition: Net technical income, not shown under other headings. Note: For the layout of the profit and loss account (technical account): Article 34, I. 3 of Directive 91/674/EEC for non-life insurance and Article 34, II. 4 of Directive 91/674/EEC for life insurance business. Link to other variables: The Other technical income, net amount is used in the calculation of Other items in the technical account, gross amount (32 16 0). Code : 32 16 2 Name : Net changes in other technical provisions, not shown under other headings (+/-) Annex : V Definition: Article 26 of Council Directive 91/674/EEC  net changes in other technical provisions, not shown under other headings is included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, I. 5 of Directive 91/674/EEC for non-life insurance business and Article 34, II. 6(b) of Directive 91/674/EEC for life insurance business. Link to other variables: The Net changes in other technical provisions, not shown under other headings is used in the calculation of Other items in the technical account, gross amount (32 16 0). Code : 32 16 3 Name : Bonuses and rebates, net amount Annex : V Definition: Articles 29 and 39 of Council Directive 91/674/EEC  bonuses and rebates, net amount is included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, I. 6 of Directive 91/674/EEC for non-life insurance business and Article 34, II. 7 of Directive 91/674/EEC for life insurance business. Link to other variables: The Bonuses and rebates, net amount is used in the calculation of Other items in the technical account, gross amount (32 16 0). Code : 32 16 4 Name : Other technical charges, net amount Annex : V Definition: Net technical charges, not shown under other headings. Note: For the layout of the profit and loss account (technical account): Article 34, I. 8 of Directive 91/674/EEC for non-life insurance business and Article 34, II. 11 of Directive 91/674/EEC for life insurance business. Link to other variables: The Other technical charges, net amount is used in the calculation of Other items in the technical account, gross amount (32 16 0). Code : 32 17 0 Name : Sub-total I (= gross balance of the technical account) (+/-) Annex : V Definition: Gross balance of the technical account of the profit and loss account. Note: Gross amount corresponding to the sub-total as included in Article 34, I. 10 of Directive 91/674/EEC (technical account) for non-life insurance business and in Article 34, II. 13 of Directive 91/674/EEC for life insurance business. Link to other variables: Sub-total I is calculated as follows for non-life insurance business: Gross premiums earned [12 11 0 + 32 11 2 (+/-)] + Allocated investment return transferred from the non-technical account (32 12 0) - Gross claims incurred [32 13 1 + 32 13 4 (+/-)] - Gross operating expenses (32 14 0) + Change in equalisation provision (32 15 0) (+/-) + Other items in the technical account, gross amount (32 16 0) (+/-). If the other items in the technical account (32 16 0) are recorded on net base only this net amount is considered in the calculation of the sub-total I: gross balance of the technical account. Sub-total I is calculated as follows for life insurance business: Gross premiums earned [12 11 0 + 32 11 2 (+/-)] + Investment income (32 22 0) + Unrealised gains on investments (32 23 0) - Gross claims incurred [32 13 1 + 32 13 4 (+/-)] + Gross change in life insurance provision (32 25 0) (+/-) - Gross operating expenses (32 14 0) - Investment charges (32 27 0) - Unrealized losses on investments (32 28 0) - Allocated investment return transferred to the non-technical account (32 29 0) + Other items in the technical account, gross amount (32 16 0) (+/-). If the other items in the technical account (32 16 0) are recorded on net base only this net amount is considered in the calculation of sub-total I: gross balance of the technical account. The Sub-total I (= gross balance of the technical account) is used in the calculation of the Sub-total II (= net balance of the technical account) (32 19 0). Code : 32 18 0 Name : Reinsurance balance (+/-) Annex : V Definition: Reinsurance balance of the technical account of the profit and loss account. Note: Article 63 of Directive 91/674/EEC. Link to other variables: This variable is calculated as follows: Reinsurers share of gross premiums written (32 18 1) + Reinsurers share of the gross change in the provision for unearned premiums (32 18 3) (+/-) - Reinsurers share of gross claims incurred [32 18 5 + 32 18 6 (+/-)] - Reinsurance commissions and profit participations (32 18 7) + Reinsurers share of the gross amount of other items in the technical account (32 18 8) (+/-) + Reinsurers share of gross change in life insurance provision (32 33 4) (+/-) The Reinsurance balance is used in the calculation of the Sub-total II (= net balance of the technical account) (32 19 0) (+/-). Code : 32 18 1 Name : Reinsurers share of gross premiums written Annex : V Definition: Article 36 of Council Directive 91/674/EEC  reinsurers share of gross premiums written is included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, I. 1(b) of Directive 91/674/EEC for non-life insurance business and Article 34, II 1(b) of Directive 91/674/EEC for life insurance business. Link to other variables: Reinsurers share of gross premiums written is part of the Reinsurance balance (32 18 0) Code : 32 18 2 Name : Reinsurers share of gross premiums written broken down according to the country of residence of the parent enterprise Annex : V Definition: In accordance with the breakdown of variable 11 11 5 the reinsurers share of gross premiums written is broken down into a share related to domestic controlled enterprises and a share related to foreign controlled enterprises. Code : 32 18 3 Name : Reinsurers share of the gross change in the provision for unearned premiums (+/-) Annex : V Definition: Articles 25 and 37 of Council Directive 91/674/EEC  reinsurers share of the gross change in the provision for unearned premiums is included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, I. 1(d) of Directive 91/674/EEC for non-life insurance business and Article 34, II. 1(c) of Directive 91/674/EEC for life insurance business. Here the reinsurers share of the gross amount is recorded. Link to other variables: The Reinsurers share of the gross change in the provision for unearned premiums is part of the Reinsurance balance (32 18 0). Code : 32 18 5 Name : Reinsurers share of gross claims payments Annex : V Definition: Article 38 of Council Directive 91/674/EEC  reinsurers share of gross claims payments is included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, I. 4(a)(bb) of Directive 91/674/EEC for non-life insurance business and Article 34, II. 5(a)(bb) of Directive 91/674/EEC for life insurance business. Link to other variables: The Reinsurers share of gross claims payments is part of the Reinsurance balance (32 18 0). Code : 32 18 6 Name : Reinsurers share of gross change in the provision for outstanding claims (+/-) Annex : V Definition: Article 38 of Council Directive 91/674/EEC  reinsurers share of gross change in the provision of outstanding claims is included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, I. 4(b)(bb) of Directive 91/674/EEC for non-life insurance business and Article 34, II. 5(b)(bb) of Directive 91/674/EEC for life insurance business. Link to other variables: The Reinsurers share of gross change in the provision for outstanding claims is part of the Reinsurance balance (32 18 0). Code : 32 18 7 Name : Reinsurance commissions and profit participations Annex : V Definition: Reinsurance commissions and profit participations received for the business ceded. Note: For the layout of the profit and loss account (technical account): Article 34, I. 7(d) of Directive 91/674/EEC for life insurance business and Article 34, II. 8(d) of Directive 91/674/EEC for life insurance business. Link to other variables: Reinsurance commissions and profit participations are part of the Reinsurance balance (32 18 0). Code : 32 18 8 Name : Reinsurers share of the gross amount of other items in the technical account (+/-) Annex : V Definition: This variable is the reinsurers share corresponding to variable 32 16 0 (covering the following components: other technical income; changes in other technical provisions, not shown under other headings; bonuses and rebates; other technical charges). Note: If the other items in the technical account (32 16 0) are recorded on net base only, this variable does not have to be delivered. Link to other variables: The Reinsurers share of the gross amount of other items in the technical account is part of the Reinsurance balance (32 18 0). Code : 32 19 0 Name : Sub-total II (= net balance of the technical account) (+/-) Annex : V Definition: Net balance of the technical account of the profit and loss account  net of reinsurance . Note: For the layout of the profit and loss account: Article 34, I. 10 of Directive 91/674/EEC (technical account) for non-life insurance business, Article 34, II. 13 of Directive 91/674/EEC (technical account) for life insurance business and Article 34, III. 1 and 2 of Directive 91/674/EEC (non-technical account). Link to other variables: This variable is calculated as follows: Gross balance of the technical account (32 17 0) (+/-) - Reinsurance balance (32 18 0) (+/-). Code : 32 22 0 Name : Investment income Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the investment income included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, II. 2 of Directive 91/674/EEC for life insurance business. This variable will be collected according to the different methods of allocating the investment income in the technical and non-technical account. Link to other variables: The Investment income is used in the calculation of the Sub-total I (= gross balance of the technical account) (32 17 0). Code : 32 23 0 Name : Unrealised gains on investments Annex : V Definition: Article 44 of Council Directive 91/674/EEC  it concerns the unrealised gains on investments included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, II. 3 of Directive 91/674/EEC for life insurance business. Link to other variables: The Unrealized gains on investments are used in the calculation of the Sub-total I (= gross balance of the technical account) (32 17 0). Code : 32 25 0 Name : Gross change in life insurance provision (+/-) Annex : V Definition: Article 27 of Council Directive 91/674/EEC  gross change in life insurance provision is included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, II. 6(a)(aa) of Directive 91/674/EEC for life insurance business. Link to other variables: The Gross change in life insurance provision is used in the calculation of the Sub-total I (= gross balance of the technical account) (32 17 0). Code : 32 27 0 Name : Investment charges Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the investment charges included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, II. 9 of Directive 91/674/EEC for life insurance business. This data will be collected according to the different methods of allocating the investment income in the technical and non-technical account. Link to other variables: The Investment charges are used in the calculation of the Sub-total I (= gross balance of the technical account) (32 17 0). Code : 32 28 0 Name : Unrealised losses on investments Annex : V Definition: Article 44 of Council Directive 91/674/EEC  it concerns the unrealised losses on investments included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (technical account): Article 34, II. 10 of Directive 91/674/EEC. Link to other variables: The Unrealized losses on investments are used in the calculation of the Sub-total I (= gross balance of the technical account) (32 17 0). Code : 32 29 0 Name : Allocated investment return transferred to the non-technical account Annex : V Definition: Article 43 of Council Directive 91/674/EEC  allocated investment return transferred to the non-technical account is included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account: Article 34, II. 12 of Directive 91/674/EEC. This data will be collected according to the different methods of allocating the investment income in the technical and non-technical account. Link to other variables: The Allocated investment return transferred to the non-technical account is used in the calculation of the Sub-total I (= gross balance of the technical account) (32 17 0). Code : 32 33 4 Name : Reinsurers share of gross change in life insurance provision (+/-) Annex : V Definition: Article 27 of Council Directive 91/674/EEC  reinsurers share of gross change in life insurance provision is included in the technical part of the profit and loss accounts. Note: For the layout of the profit and loss account: Article 34, II. 6(a)(bb) of Directive 91/674/EEC. Link to other variables: The Reinsurers share of gross change in life insurance provision is part of the Reinsurance balance (32 18 0). Code : 32 42 0 Name : Investment income Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the investment income included in the non-technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (non-technical account): Article 34, III. 3 of Directive 91/674/EEC. This variable will be collected according to the different methods of allocating the investment income in the technical and non-technical account. Code : 32 43 0 Name : Allocated investment return transferred from the life-assurance technical account Annex : V Definition: Article 43 of Council Directive 91/674/EEC  it concerns the allocated investment return transferred from the life-assurance technical account included in the non-technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (non-technical account): Article 34, III. 4 of Directive 91/674/EEC. This data will be collected according to the different methods of allocating the investment income in the technical and non-technical account. Code : 32 44 0 Name : Investment charges Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the investment charges included in the non-technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (non-technical account): Article 34, III. 5 of Directive 91/674/EEC. This data will be collected according to the different methods of allocating the investment income in the technical and non-technical account. Code : 32 45 0 Name : Allocated investment return transferred to the non-life insurance technical account Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the allocated investment return transferred to the non-life insurance technical account included in the non-technical part of the profit and loss accounts. Note: For the layout of the profit and loss account (non-technical account): Article 34, III. 6 of Directive 91/674/EEC. This data will be collected according to the different methods of allocating the investment income in the technical and non-technical account. Code : 32 46 0 Name : Other income Annex : V Definition: Other income, not shown under other headings. Note: For the layout of the profit and loss account (non-technical account): Article 34, III. 7 of Directive 91/674/EEC for the non-technical account. Code : 32 47 0 Name : Other charges, including value adjustments Annex : V Definition: Other charges, not shown under other headings (including value adjustments). Note: For the layout of the profit and loss account (non-technical account): Article 34, III. 8 of Directive 91/674/EEC. Code : 32 48 0 Name : Profit or loss on ordinary activities (+/-) Annex : V Definition: Some information in Article 22 and following of Council Directive 78/660/EEC. IAS/IFRS do not permit presenting the extraordinary results separately on the accounts of enterprises. For countries where IAS/IFRS is applied to the individual accounts of insurance enterprises, this variable is not to be transmitted anymore. Note: For the layout of the profit and loss account (non-technical account): Article 34, III. 9 and 10 of Directive 91/674/EEC. Code : 32 49 0 Name : Extraordinary profit or loss (+/-) Annex : V Definition: Some information in Article 22 and following of Council Directive 78/660/EEC. IAS/IFRS do not permit presenting the extraordinary results separately on the accounts of enterprises. For countries where IAS/IFRS is applied to the individual accounts of insurance enterprises, this variable is not to be transmitted anymore. Note: For the layout of the profit and loss account (non-technical account): Article 34, III. 13 of Directive 91/674/EEC. Code : 32 50 0 Name : All taxes (tax on profit or loss on ordinary activities, tax on extraordinary profit or loss, other taxes) Annex : V Definition: Some information in Article 22 and following of Council Directive 78/660/EEC. Note: For the layout of the profit and loss account (non-technical account): Article 34, III. 9, 14 and 15 of Directive 91/674/EEC. Code : 32 51 0 Name : Profit or loss for the financial year (+/-) Annex : V Definition: Some information in Article 22 and following of Council Directive 78/660/EEC. Note: For the layout of the profit and loss account (non-technical account): Article 34, III. 16 of Directive 91/674/EEC. Code : 32 61 0 Name : Total of commissions, external expenditure on goods and services and personnel costs Annex : V Definition: This variable is the sum of Commissions for total insurance business (32 61 1), External expenses on goods and services (32 61 4) and Personnel costs (13 31 0). Code : 32 61 1 Name : Commissions for total insurance business Annex : V Definition: This variable is the sum of commissions for the direct insurance business (32 61 2) and the business accepted (see also Article 64 of Council Directive 91/674/EEC). Link to other variables: Commissions for total insurance business are used in the calculation of the variable External expenses on goods and services (32 61 4). Code : 32 61 2 Name : Commissions for direct insurance business Annex : V Definition: Article 64 of Council Directive 91/674/EEC. This variable includes the total amount of commissions for the direct insurance business. Link to other variables: Commissions for direct insurance business are part of the variable Commissions for total insurance business (32 61 1). Code : 32 61 3 Name : Commissions for business accepted Annex : V Definition: This variable includes the total amount of commissions for the business accepted. This variable is calculated as follows: Commissions for total insurance business (32 61 1)  Commissions for direct insurance business (32 61 2) (see also Article 64 of Council Directive 91/674/EEC). Code : 32 61 4 Name : External expenses on goods and services Annex : V Definition: Total purchases of goods and services (variable 13 11 0) less commissions for total insurance business (variable 32 61 1) less the reinsurance balance (variable 32 18 0) and portfolio investment income of reinsurers on their share of the gross technical provisions of the enterprise. Note: Allocation on enterprise level has to be assured by means of a distribution key in the case of enterprise groups. Code : 32 61 5 Name : External and internal claims management expenses Annex : V Definition: External and internal claims management expenses. Note: The total of commissions, external expenditure on goods and services and personnel costs (32 61 1 + 32 61 4 + 13 31 0) are to be allocated by function. It has therefore to be broken down in the variables 32 61 5, 32 61 6, 32 61 7, 32 61 8 and 32 61 9 (see also Article 38 of Directive 91/674/EEC). Link to other variables: External and internal claims management expenses are part of the variable Total of commissions, external expenditure on goods and services and personnel costs (32 61 0). Code : 32 61 6 Name : Acquisition costs Annex : V Definition: Article 40 of Council Directive 91/674/EEC  it concerns the acquisition costs included in the technical part of the profit and loss accounts. Note: The total of commissions, external expenditure on goods and services and personnel costs (32 61 1 + 32 61 4 + 13 31 0) are to be allocated by function and has therefore to be broken down in the variables 32 61 5, 32 61 6, 32 61 7, 32 61 8 and 32 61 9. For the layout of the profit and loss account (technical account): Article 34 I. 7(a) and II. 8(a) of Directive 91/674/EEC respectively for the non-life insurance business and the life insurance business. Link to other variables: Acquisition costs are part of the variable Total of commissions, external expenditure on goods and services and personnel costs (32 61 0). Code : 32 61 7 Name : Administrative expenses Annex : V Definition: Article 41 of Council Directive 91/674/EEC  it concerns the administrative expenses included in the technical part of the profit and loss accounts. Note: The total of commissions, external expenditure on goods and services and personnel costs (32 61 1 + 32 61 4 + 13 31 0) are to be allocated by function and has therefore to be broken down in the variables 32 61 5, 32 61 6, 32 61 7, 32 61 8 and 32 61 9. For the layout of the profit and loss account (technical account): Article 34, I. 7(c) and II. 8(c) of Directive 91/674/EEC respectively for the non-life insurance business and the life insurance business. Link to other variables: Administrative expenses are part of the variable Total of commissions, external expenditure on goods and services and personnel costs (32 61 0). Code : 32 61 8 Name : Gross other technical charges Annex : V Definition: Gross other technical charges. Note: The total of commissions, external expenditure on goods and services and personnel costs (32 61 1 + 32 61 4 + 13 31 0) are to be allocated by function and has therefore to be broken down in the variables 32 61 5, 32 61 6, 32 61 7, 32 61 8 and 32 61 9. For the layout of the profit and loss account (technical account): Article 34, I. 8 and II. 11 of Directive 91/674/EEC respectively for the non-life insurance business and the life insurance business. Link to other variables: Gross other technical charges are part of the variable Total of commissions, external expenditure on goods and services and personnel costs (32 61 0) Code : 32 61 9 Name : Investment management charges Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the investment management charges included in the technical part of the profit and loss accounts. Note: The total of commissions, external expenditure on goods and services and personnel (32 61 1 + 32 61 4 + 13 31 0) are to be allocated by function and has therefore to be broken down in the variables 32 61 5, 32 61 6, 32 61 7, 32 61 8 and 32 61 9. For the layout of the profit and loss account (technical account): Article 34, II. 9(a) of the life insurance business (technical account) and III. 5(a) of Directive 91/674/EEC (non-technical account). Link to other variables: Investment management charges are part of the variable Total of commissions, external expenditure on goods and services and personnel costs (32 61 0). Code : 32 71 0 Name : Investment income Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the investment income included in the technical part of the profit and loss accounts for life insurance and the non-technical part for non-life insurance. This variable is the sum of Income from participating interests (32 71 1), Income from land, buildings and other investments (32 71 2), Value re-adjustments on investments (32 71 5) and Gains on the realisation on investments (32 71 6). Code : 32 71 1 Name : Income from participating interests Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the income from participating interests included in the technical part of the profit and loss accounts for life insurance and the non-technical part for non-life insurance. Note: For the layout of the profit and loss account: Article 34, II. 2(a) of the life insurance business (technical account) and III 3a of Directive 91/674/EEC (non-technical account). Link to other variables: Income from participating interests is used in the calculation of the variable Investment income (32 71 0). Code : 32 71 2 Name : Income from land, buildings and other investments Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the income from other investments included in the technical part of the profit and loss accounts for life insurance and the non-technical part for non-life insurance. This variable is the sum of Income from land and buildings (32 71 3) and Income from other investments (32 71 4). Link to other variables: Income from land, buildings and other investments is used in the calculation of the variable Investment income (32 71 0). Code : 32 71 3 Name : Income from land and buildings Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the income from land and buildings included in the technical part of the profit and loss accounts for life insurance and the non-technical part for non-life insurance. Note: For the layout of the profit and loss account: Article 34, II. 2(b)(aa) for the life insurance business (technical account) and III. 3(b)(aa) of Directive 91/674/EEC (non-technical account). Link to other variables: Income from land and buildings is used in the calculation of the variable Investment income (32 71 0) and Income from land, buildings and other investments (32 71 2). Code : 32 71 4 Name : Income from other investments Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the income from other investments included in the technical part of the profit and loss accounts for life insurance and the non-technical part for non-life insurance. Note: For the layout of the profit and loss account: Article 34, II. 2(b)(bb) of the life insurance business (technical account) and III. 3(b)(bb) of Directive 91/674/EEC (non-technical account). Link to other variables: Income from other investments is used in the calculation of the variable Investment income (32 71 0) and Income from land, buildings and other investments (32 71 2). Code : 32 71 5 Name : Value re-adjustments on investments Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the value re-adjustments on investments included in the technical part of the profit and loss accounts for life insurance and the non-technical part for non-life insurance. Note: For the layout of the profit and loss account: Article 34, II. 2(c) of the life insurance business (technical account) and III. 3(c) of Directive 91/674/EEC (non-technical account). Link to other variables: Value re-adjustments on investments are used in the calculation of the variable Investment income (32 71 0). Code : 32 71 6 Name : Gains on the realisation of investments Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the gains on the realisation of investment included in the technical part of the profit and loss accounts for life insurance and the non-technical part for non-life insurance. Note: For the layout of the profit and loss account: Article 34, II. 2(d) of the life insurance business (technical account) and III. 3(d) of Directive 91/674/EEC (non-technical account). Link to other variables: Gains on the realization on investments are used in the calculation of the variable Investment income (32 71 0). Code : 32 72 0 Name : Investment charges Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the investment charges included in the technical part of the profit and loss accounts for life insurance and the non-technical part for non-life insurance. This variable is the sum of Investment management charges, including interests (32 72 1), Value adjustments on investments (32 72 2) and Losses on the realisation on investments (32 72 3). Code : 32 72 1 Name : Investment management charges, including interest Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the investment management charges, including interest included in the technical part of the profit and loss accounts for life insurance and the non-technical part for non-life insurance. Note: For the layout of the profit and loss account: Article 34, II. 9(a) of the life insurance business (technical account) and III. 5(a) of Directive 91/674/EEC (non-technical account). Link to other variables: Investment management charges, including interest are used in the calculation of the variable Investment charges (32 72 0). Code : 32 72 2 Name : Value adjustments on investments Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the value adjustments on investments included in the technical part of the profit and loss accounts for life insurance and the non-technical part for non-life insurance. Note: For the layout of the profit and loss account: Article 34, II. 9(b) of the life insurance business (technical account) and III. 5(b) of Directive 91/674/EEC (non-technical account). Link to other variables: Value adjustments on investments are used in the calculation of the variable Investment charges (32 72 0). Code : 32 72 3 Name : Losses on the realisation of investments Annex : V Definition: Article 42 of Council Directive 91/674/EEC  it concerns the losses on the realisation of investments included in the technical part of the profit and loss accounts for life insurance and the non-technical part for non-life insurance. Note: For the layout of the profit and loss account: Article 34, II. 9(c) of the life insurance business (technical account) and III. 5(c) of Directive 91/674/EEC (non-technical account). Link to other variables: Losses on the realization on investments are used in the calculation of the variable Investment charges (32 72 0). Code : 33 11 1 Name : Gross premiums written in direct business by product (based on CPA) Annex : V Definition: Article 35 of Council Directive 91/674/EEC and classification of products according to activities for insurance and pension funding services. Note: For the breakdown in products refer to Article 63, I of Directive 91/674/EEC. Link to other variables: Gross premiums written in direct business by product (based on CPA) is a further breakdown of variable Gross direct premiums written (12 11 1). Code : 33 12 1 Name : Reinsurers share of gross direct premiums written by product (based on CPA) Annex : V Definition: Article 35 of Council Directive 91/674/EEC and classification of products according to activities for insurance and pension funding services. Note: For the breakdown in products refer to Article 63, I of Directive 91/674/EEC. Link to other variables: Reinsurers share of gross direct premiums written by product (based on CPA) is a further breakdown of part of variable Reinsurers share of gross premiums written (32 18 1). Code : 33 13 1 Name : Gross claims incurred, direct business by product (based on CPA) Annex : V Definition: Article 38 of Council Directive 91/674/EEC and classification of products according to activities for insurance and pension funding services. Note: For the breakdown in products refer to Article 63, I of Directive 91/674/EEC. Link to other variables: Gross claims incurred, direct business by product (based on CPA) is a further breakdown of part of variable Gross claims incurred (32 13 0). Code : 33 14 1 Name : Gross operating expenses, direct business, by product (based on CPA) Annex : V Definition: Articles 40 and 41 of Council Directive 91/674/EEC and classification of products according to activities for insurance and pension funding services Note: For the breakdown in products refer to Article 63, I of Directive 91/674/EEC. Link to other variables: Gross operating expenses, direct business, by product (based on CPA) is a further breakdown of part of variable Gross operating expenses (32 14 0). Code : 33 15 1 Name : Reinsurance balance, direct business, by product (based on CPA) Annex : V Definition: See variable 32 18 0 and classification of products according to activities for insurance and pension funding services. Note: For the breakdown in products refer to Article 63, I of Directive 91/674/EEC. Link to other variables: Reinsurance balance, direct business, by product (based on CPA) is a further breakdown of part of variable Reinsurance balance (32 18 0). Code : 34 11 0 Name : Geographical breakdown  in general  of gross direct premiums written Annex : V Definition: Article 35 of Council Directive 91/674/EEC. From the perspective of the home Member State the gross premiums written are broken down as follows: Member State of the head office, other Member States, other EEA countries, Switzerland, USA, Japan, other third countries (rest of the world). Note: For the geographical breakdown reference is made to Article 63, IV of Directive 91/674/EEC. Link to other variables: Geographical breakdown  in general  of gross direct premiums written is a further breakdown of variable Gross direct premiums written (12 11 1). Code : 34 12 0 Name : Geographical breakdown  in general  of gross reinsurance premiums accepted, premiums written Annex : V Definition: Article 35 of Council Directive 91/674/EEC. From the perspective of the home Member State the gross reinsurance premiums accepted, premiums written are broken down as follows: Member State of the head office, other Member States, other EEA countries, Switzerland, USA, Japan, other third countries (rest of the world). Note: The breakdown considers the geographical allocation of the ceding insurer. Link to other variables: Geographical breakdown  in general  of gross reinsurance premiums accepted, premiums written is a further breakdown of variable Gross reinsurance premiums accepted, premiums written (12 11 2). Code : 34 13 0 Name : Geographical breakdown  in general  of reinsurers' share of gross premiums written Annex : V Definition: Article 36 of Council Directive 91/674/EEC. From the perspective of the home Member State the reinsurers' share of gross premiums written is broken down as follows: Member State of the head office, other Member States, other EEA countries, Switzerland, USA, Japan, other third countries (rest of the world). Note: The breakdown considers the geographical allocation of the accepting insurance or reinsurance enterprise. Link to other variables: Geographical breakdown  in general  of reinsurers' share of gross premiums written is a further breakdown of variable Reinsurers' share of gross premiums written (32 18 1). Code : 34 31 1 Name : Gross direct premiums written by product (based on CPA) and by Member State, geographical breakdown of the business written under the right of establishment. Annex : V Definition: Article 35 of Council Directive 91/674/EEC. From the perspective of the home Member State (= Member State where the head office is situated) the gross premiums written of branches in other Member States are broken down into each other single EEA Member State and into the classification of products according to activities for insurance and pension funding services. Note: Reference to Article 43 of the Third Life Assurance Directive and Article 44 of the third non-life insurance Directive. The matrix created using the combination of the CPA categories and the Member States abroad permits recreating the scope of each national insurance market for direct business. Link to other variables: Gross direct premiums written by product (based on CPA) and by Member State, geographical breakdown of the business written under the right of establishment is part of variable gross direct premiums written (12 11 1). Code : 34 32 1 Name : Gross direct premiums written by product (based on CPA) and by Member State, geographical breakdown of the business written under the right of freedom to provide services Annex : V Definition: Article 35 of Council Directive 91/674/EEC. From the perspective of the home Member State (= Member State where the head office is situated) the gross premiums written under the right of freedom to provide services in other Member States are broken down into each other single EEA Member State and into the classification of products according to activities for insurance and pension funding services. Note: Reference to Article 44 of the third non-life insurance Directive and Article 43 of the third life insurance Directive. The matrix created using the combination of the CPA categories and the Member States abroad permits recreating the scope of each national insurance market for direct business. Link to other variables: Gross direct premiums written by product (based on CPA) and by Member State, geographical breakdown of the business written under the right of freedom to provide services is part of variable gross direct premiums written (12 11 1). Code : 36 10 0 Name : Total of investments Annex : V Definition: This variable is the sum of Land and buildings (36 11 0), Investments in affiliated enterprises and participating interests (36 12 0), Other financial investments (36 13 0) and Deposits with ceding enterprises (36 14 0). Note: For the layout of the balance sheet: Article 6 (assets) C.I of Directive 91/674/EEC. According to the valuation rules of Directive 91/674/EEC the valuation of the investments can be based on the purchase price principle or the current value principle. For each Member State the valuation rule applied has to be indicated. Link to other variables: Total of investments (36 10 0) equals Land and buildings (36 11 0) + Investments in affiliated enterprises and participating interests (36 12 0) + Other financial investments (36 13 0) + Deposits with ceding enterprises 36 14 0) Code : 36 11 0 Name : Land and buildings Annex : V Definition: Some information in Article 8 and following of Council Directive 78/660/EEC of 25 July 1978 based on Article 54(3)(g) of the Treaty on the annual accounts of certain types of companies. Link to other variables: Land and buildings are used in the calculation of the variable Total of investments (36 10 0). Code : 36 11 1 Name : Land and buildings occupied by an insurance enterprise for its own activities Annex : V Definition: This variable is part of variable 36 11 0. Only those land and buildings which are occupied by an insurance enterprise for its own activities are included here. Note: For the layout of the balance sheet: Article 6 (assets) C.I of Directive 91/674/EEC. According to the valuation rules of Directive 91/674/EEC the valuation of the investments can be based on the purchase price principle or the current value principle. For each Member State the valuation rule applied has to be indicated. Link to other variables: Land and buildings occupied by an insurance enterprise for its own activities are part of the variable Land and buildings (36 11 0). Code : 36 11 2 Name : Land and buildings (current value) Annex : V Definition: Article 45 and the following of Council Directive 91/674/EEC (according to these articles the purchase price principle and the current value principle can be used for the valuation of the investments). Note: This data has only to be delivered if variable 36110 shows land and buildings according to their book values. Code : 36 12 0 Name : Investments in affiliated enterprises and participating interests Annex : V Definition: Some information in Article 8 and following of Council Directive 78/660/EEC. This variable is the sum of variables 36 12 1 and 36 12 2. Note: For the layout of the balance sheet: Article 6 (assets) C.II of Directive 91/674/EEC. According to the valuation rules of Directive 91/674/EEC the valuation of the investments can be based on the purchase price principle or the current value principle. For each Member State the valuation rule applied has to be indicated. Link to other variables: Investments in affiliated enterprises and participating interests are used in the calculation of the variable Total of investments (36 10 0). Code : 36 12 1 Name : Shares in affiliated enterprises and participating interest Annex : V Definition: Some information in Article 8 and following of Council Directive 78/660/EEC. Note: Reference to Article 6 (assets) C.II.1 and C.II.3 of Directive 91/674/EEC. According to the valuation rules of Directive 91/674/EEC the valuation of the investments can be based on the purchase price principle or the current value principle. For each Member State the valuation rule applied has to be indicated. Link to other variables: Shares in affiliated enterprises and participating interest are used in the calculation of the variable Investments in affiliated enterprises and participating interests (36 12 0). Code : 36 12 2 Name : Debt securities issued by, and loans to, affiliated enterprises and to enterprises with which an insurance enterprise is linked by the virtue of a participating interest Annex : V Definition: Some information in Article 8 and following of Council Directive 78/660/EEC. Note: For the layout of the balance sheet: Article 6 (assets) C.II.2 and C.II.4 of Directive 91/674/EEC. According to the valuation rules of Directive 91/674/EEC the valuation of the investments can be based on the purchase price principle or the current value principle. For each Member State the valuation rule applied has to be indicated. Link to other variables: Debt securities issued by, and loans to, affiliated enterprises and to enterprises with which an insurance enterprise is linked by the virtue of a participating interest are used in the calculation of the variable Investments in affiliated enterprises and participating interests (36 12 0). Code : 36 12 3 Name : Investments in affiliated enterprises and participating interests (current value) Annex : V Definition: Article 45 and the following of Council Directive 91/674/EEC (according to these articles the purchase price principle and the current value principle can be used for the valuation of the investments). Note: This data has only to be delivered if variable 36 12 0 shows the investments in affiliated enterprises and participating interests according to their book values. Code : 36 13 0 Name : Other financial investments Annex : V Definition: This variable is the sum of variables 36 13 1, 36 13 2, 36 13 3, 36 13 4, 36 13 5, 36 13 6. According to the valuation rules of Council Directive 91/674/EEC the valuation of the investments can be based on the purchase price principle or the current value principle. For each Member State the valuation rule applied has to be indicated. Note: For the layout of the balance sheet: Article 6 (assets) C.III of Council Directive 91/674/EEC. Link to other variables: Other financial investments are used in the calculation of the variable Total of investments (36 10 0). Code : 36 13 1 Name : Shares and other variable-yield securities and units in unit trusts Annex : V Definition: Some information in Article 8 and following of Council Directive 78/660/EEC. Note: For the layout of the balance sheet: Article 6 (assets) C.III.1 of Directive 91/674/EEC. Link to other variables: Shares and other variable-yield securities and units in unit trusts are part of the variable Other financial investments (36 13 0). Shares and other variable-yield securities and units in unit trusts are used in the calculation of the variable Total of investments (36 10 0). Code : 36 13 2 Name : Debt securities and other fixed-income securities Annex : V Definition: Article 9 of Council Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (assets) C.III.2 of Directive 91/674/EEC. Link to other variables: Debt securities and other fixed-income securities are part of the variable Other financial investments (36 13 0). Debt securities and other fixed-income securities are used in the calculation of the variable Total of investments (36 10 0). Code : 36 13 3 Name : Participation in investment pools Annex : V Definition: Article 10 of Council Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (assets) C.III.3 of Directive 91/674/EEC. Link to other variables: Participation in investment pools are part of the variable Other financial investments (36 13 0). Participation in investment pools are used in the calculation of the variable Total of investments (36 10 0). Code : 36 13 4 Name : Loans guaranteed by mortgages Annex : V Definition: Article 11 of Council Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (assets) C.III.4 of Directive 91/674/EEC Link to other variables: Loans guaranteed by mortgages are part of the variable Other financial investments (36 13 0). Loans guaranteed by mortgages are used in the calculation of the variable Total of investments (36 10 0). Code : 36 13 5 Name : Other loans Annex : V Definition: Article 11 of Council Directive 91/674/EEC and Article 8 and following of Council Directive 78/660/EEC. Note: For the layout of the balance sheet: Article 6 (assets) C.III.5 of Directive 91/674/EEC. Link to other variables: Other loans are part of the variable Other financial investments (36 13 0). Other loans are used in the calculation of the variable Total of investments (36 10 0). Code : 36 13 6 Name : Other (including deposits with credit institutions) Annex : V Definition: Articles 12 and 13 of Council Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (assets) C.III.6 and C.III.7 of Directive 91/674/EEC. Link to other variables: Other (including deposits with credit institutions) are part of the variable Other financial investments (36 13 0) Other (including deposits with credit institutions) are used in the calculation of the variable Total of investments (36 10 0). Code : 36 13 8 Name : Other financial investments (current value) Annex : V Definition: Article 45 and the following of Council Directive 91/674/EEC (according to these articles the purchase price principle and the current value principle can be used for the valuation of the investments). Note: This data has only to be delivered if variable 36 13 0 shows other financial investments according to their book values. Code : 36 14 0 Name : Deposits with ceding enterprises Annex : V Definition: Article 14 of Council Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (assets) C.IV of Directive 91/674/EEC. Link to other variables: Deposits with ceding enterprises are used in the calculation of the variable Total of investments (36 10 0). Code : 36 20 0 Name : Investments for the benefit of life-assurance policyholders who bear the investment risk Annex : V Definition: Article 15 of Council Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (assets) D of Directive 91/674/EEC. Code : 36 21 0 Name : Investments for the benefit of life-assurance policyholders who bear the investment risk  land and buildings Annex : V Definition: Some information in Article 8 and following of Council Directive 78/660/EEC. This variable is part of variable 36 20 0. Note: The amount corresponding to the variable 36 11 0 has to be shown here. Link to other variables: Investments for the benefit of life-assurance policyholders who bear the investment risk, Land and buildings are part of the variable Investments for the benefit of life-assurance policyholders who bear the investment risk (36 20 0). Code : 36 22 0 Name : Investments for the benefit of life-assurance policyholders who bear the investment risk  other financial investments Annex : V Definition: This variable is part of variable 36 20 0. Note: The amount corresponding to the variable 36 13 0 is shown here. Link to other variables: Investments for the benefit of life-assurance policyholders who bear the investment risk, Other financial investments are part of the variable Investments for the benefit of life-assurance policyholders who bear the investment risk (36 20 0). Code : 36 30 0 Name : Balance sheet total Annex : V Definition: This variable consists of the sum of the items A, B, C, D, E, F, G and H of the asset side of the balance sheet or of the sum of the items A, B, C, D, E, F, G, H and I of the liability side of the balance sheet of Article 6 of Council Directive 91/674/EEC. In any case it has to be indicated if the loss for the financial year is shown on the asset side or on the liability side of the balance sheet. Note: For the layout of the balance sheet: Article 6 of Directive 91/674/EEC. Code : 37 10 0 Name : Total capital and reserves Annex : V Definition: Here the total of all parts of capital and reserves (= item A of the liability side of the balance sheet of Article 6 of Council Directive 91/674/EEC) is recorded. The loss for the financial year ought to be included here (if this is not the case it has to be indicated). Code : 37 10 1 Name : Total capital and reserves, broken down by legal status Annex : V Definition: The total capital and reserves (see variable 37 10 0) are broken down by legal status as follows: incorporated enterprises limited by shares, mutual enterprises, branches of insurance enterprises with head office in non EEA Member States, other. Link to other variables: Total capital and reserves broken down by legal status is a further breakdown of the total capital and reserves (37 10 0) Code : 37 11 0 Name : Subscribed capital or equivalent funds Annex : V Definition: Article 19 of Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (liabilities) A.I. of Directive 91/674/EEC. Link to other variables: Subscribed capital or equivalent funds is part of the variable Total capital and reserves (37 10 0). Code : 37 12 0 Name : Share premium account, revaluation reserve, reserve Annex : V Definition: Some information in Article 8 and following of Council Directive 78/660/EEC. Note: For the layout of the balance sheet: Article 6 (liabilities) A.II, A.III, A.IV of Directive 91/674/EEC. Link to other variables: Share premium account, revaluation reserve, reserve is part of the variable Total capital and reserves (37 10 0). Code : 37 20 0 Name : Subordinated liabilities Annex : V Definition: Article 21 of Council Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (liabilities) B of Directive 91/674/EEC. Code : 37 30 0 Name : Total gross technical provisions Annex : V Definition: This variable is the sum of variables Gross provision for unearned premiums (37 31 0), Gross life assurance provision (37 32 0), Gross provision for outstanding claims (37 33 0), Gross provision for bonuses and rebates (37 34 0), Equalisation provision (37 35 0), Gross other technical provisions (37 36 0) and Gross technical provisions for life-assurance policies where the investment risk is borne by the policyholders (37 37 0). Code : 37 30 1 Name : Total net technical provisions Annex : V Definition: This variable is the sum of variables 37 31 0, 37 32 0, 37 33 0, 37 34 0, 37 35 0, 37 36 0 and 37 37 0 on net basis (= after deduction of the reinsurers part). Note: This variable is needed for the detailed calculations of the macro-economic variables within the production account. Code : 37 31 0 Name : Gross provision for unearned premiums Annex : V Definition: Article 25 of Council Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (liabilities) C.1(a) of Directive 91/674/EEC. Link to other variables: Gross provision for unearned premiums is used in the calculation of the variable Total gross technical provisions (37 30 0 = 37 31 0 + 37 32 0 + 37 33 0 + 37 34 0 + 37 35 0 + 37 36 0 + 37 37 0). Code : 37 32 0 Name : Gross life assurance provision Annex : V Definition: Article 27 of Council Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (liabilities) C. 2 (a) of Directive 91/674/EEC. Link to other variables: Gross life assurance provision is used in the calculation of the variable Total gross technical provisions (37 30 0 = 37 31 0 + 37 32 0 + 37 33 0 + 37 34 0 + 37 35 0 + 37 36 0 + 37 37 0). Code : 37 33 0 Name : Gross provision for outstanding claims Annex : V Definition: Article 28 of Council Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (liabilities) C.3(a) of Directive 91/674/EEC. Link to other variables: Gross provision for outstanding claims is used in the calculation of the variable Total gross technical provisions (37 30 0 = 37 31 0 + 37 32 0 + 37 33 0 + 37 34 0 + 37 35 0 + 37 36 0 + 37 37 0). Code : 37 33 1 Name : Gross provision for outstanding claims, related to direct business Annex : V Definition: This variable is part of variable 37 33 0 (see also Article 28 of Council Directive 91/674/EEC). Note: For the layout of the balance sheet: Article 6 (liabilities) C. 3(a) of Directive 91/674/EEC. Link to other variables: Gross provision for outstanding claims, related to direct business is part of the variable Gross provision for outstanding claims (37 33 0). Code : 37 33 2 Name : Gross provision for outstanding claims, related to business accepted Annex : V Definition: This variable is part of Gross provision for outstanding claims (37 33 0) (see also Article 28 of Council Directive 91/674/EEC). Code : 37 33 3 Name : Gross provision for outstanding claims related to direct business, by product (based on CPA) Annex : V Definition: This is an additional breakdown of variable 37 33 1 (see also Article 28 of Council Directive 91/674/EEC). The gross provision for outstanding claims related to direct business is broken down by products based on CPA. Note: For the layout of the balance sheet: Article 6 (liabilities) C. 3(a) of Directive 91/674/EEC. Link to other variables: Gross provision for outstanding claims related to direct business, by product (based on CPA) is a further breakdown of the variable Gross provision for outstanding claims, related to direct business (37 33 1). Code : 37 34 0 Name : Gross provision for bonuses and rebates Annex : V Definition: Article 29 of Council Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (liabilities) C. 4(a) of Directive 91/674/EEC. Link to other variables: Gross provision for bonuses and rebates is used in the calculation of the variable Total gross technical provisions (37 30 0 = 37 31 0 + 37 32 0 + 37 33 0 + 37 34 0 + 37 35 0 + 37 36 0 + 37 37 0). Code : 37 35 0 Name : Equalisation provision Annex : V Definition: Article 30 of Council Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (liabilities) C. 5 of Directive 91/674/EEC. Link to other variables: Equalisation provision is used in the calculation of the variable Total gross technical provisions (37 30 0 = 37 31 0 + 37 32 0 + 37 33 0 + 37 34 0 + 37 35 0 + 37 36 0 + 37 37 0). Code : 37 36 0 Name : Gross other technical provisions Annex : V Definition: Article 26 of Council Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (liabilities) C. 6(a) of Directive 91/674/EEC. The detailed breakdown of this variable has to be indicated. Link to other variables: Gross other technical provisions is used in the calculation of the variable Total gross technical provisions (37 30 0 = 37 31 0 + 37 32 0 + 37 33 0 + 37 34 0 + 37 35 0 + 37 36 0 + 37 37 0). Code : 37 37 0 Name : Gross technical provisions for life-assurance policies where the investment risk is borne by the policyholders Annex : V Definition: Article 31 of Council Directive 91/674/EEC. Note: For the layout of the balance sheet: Article 6 (liabilities) D.(a) of Directive 91/674/EEC. Link to other variables: Gross technical provisions for life-assurance policies where the investment risk is borne by the policyholders is used in the calculation of the variable Total gross technical provisions (37 30 0 = 37 31 0 + 37 32 0 + 37 33 0 + 37 34 0 + 37 35 0 + 37 36 0 + 37 37 0). Code : 37 41 0 Name : Debenture loans Annex : V Definition: Some information in Article 8 and following of Council Directive 78/660/EEC. Note: For the layout of the balance sheet: Article 6 (liabilities) G.III of Directive 91/674/EEC. This variable includes convertible loans. Code : 37 42 0 Name : Amounts owed to credit institutions Annex : V Definition: Some information in Article 8 and following of Council Directive 78/660/EEC. Note: For the layout of the balance sheet: Article 6 (liabilities) G.IV of Directive 91/674/EEC. Code : 39 10 0 Name : Number of contracts outstanding at the end of the accounting year, relating to direct business for all individual life insurance contracts and for the following products: Non-linked life insurance services and CPA 65.12.1, 65.12; 4 and 65.12.5. Annex : V Definition: The number of contracts outstanding at the end of the accounting year relating to direct insurance business is included here for all individual life insurance contracts and for the following products: Non-linked life insurance services and CPA 65.12.1, 65.12; 4 and 65.12.5. Note: Only contracts still active at the end of the accounting year are taken into consideration. As regards individual life insurance contracts the data shown here corresponds to the contents of variable 12 11 3. Code : 39 20 0 Name : Number of insured persons at the end of the accounting year, relating to direct business for all group life insurance contracts and for the following product: CPA 65.12.1. Annex : V Definition: The number of insured persons at the end of the accounting year relating to direct business is included here for all group life insurance contracts and for group insurance contracts in the following subcategory of the classification of products according to activities for insurance and pension funding services: 65.12.1. Note: Only persons whose contracts are still active at the end of the accounting year are taken into consideration. As regards group life insurance contracts the data shown here corresponds to the contents of variable 12 11 4. Code : 39 30 0 Name : Number of insured vehicles at the end of the accounting year, relating to direct business, for the following product CPA: 65.12.2. Annex : V Definition: The number of insured vehicles at the end of the accounting year relating to direct business is included here for the following subcategory of the classification of products according to activities for insurance and pension funding services: 65.12.2. Note: Only vehicles still covered by active contracts at the end of the accounting year are taken into consideration. All single vehicles are counted also if covered by group contracts. Code : 39 40 0 Name : Gross insured sum at the end of the accounting year, relating to direct business, for the following products: Non-linked life insurance and Capital redemption insurance services. Annex : V Definition: The total of the gross insured sum at the end of the accounting year relating to direct business is included here for the following products: Non-linked life insurance and Capital redemption insurance services. Note: Only sums relating to contracts still active at the end of the accounting year are taken into consideration. For annuity contracts the national equivalents for the sum insured is applied. Code : 39 50 0 Name : Number of claims incurred during the accounting year, relating to direct business, for the following product: CPA 65.12.2. Annex : V Definition: The total number of claims incurred during the accounting year relating to direct business is shown for the following subcategory of the classification of products according to activities for insurance and pension funding services: 65.12.2. Note: Reference to Article 44 of Council Directive 92/49/EEC. The number of all incidents which have incurred and were reported during the accounting year and are giving the right to claim (estimated claims which are incurred but not reported are excluded) is taken into consideration. Code : 42 11 0 Name : Interest receivable and similar income Annex : VI Definition: This variable shall include: (1) all income from Cash and balances with the central bank, Treasury bills and other bills eligible for refinancing with central banks, Loans and advances to credit institutions, Loans and advances to customers, Debt securities including fixed- income securities, however calculated. Such income shall also include income arising from the spreading on a time basis of the discount on assets acquired at an amount below, and liabilities contracted at an amount above, the sum payable at maturity; (2) income and charges resulting from derivatives, spread over the actual duration of the contract and similar in nature to interest; Note : Reference to Articles 27(1) and 28(B)(1) of Directive 86/635/EEC (9). Reference to paragraph 35 of IAS 18 as included in Commission Regulation (EC) No 1725/2003 (interest and similar income) and paragraph 20 of IFRS 7 as included in Commission Regulation (EC) No 108/2006 (10). Link to other variables: This variable is used in the calculation of Production value (variable 12 12 0). Code : 42 11 1 Name : Interest receivable and similar income arising from fixed-income securities Annex : VI Definition: This variable shall include: (1) all income from fixed- income securities. Such income shall also include income arising from the spreading on a time basis of the discount on assets acquired at an amount below, and liabilities contracted at an amount above, the sum payable at maturity; (2) income and charges resulting from derivatives, spread over the actual duration of the contract and similar in nature to interest; (Note : Reference to Articles 27(1) and 28(B)(1) of Directive 86/635/EEC. This item is not mentioned separately in the disclosure requirements in IAS 18 included in Commission Regulation (EC) No 1725/2003 and paragraph 20 of IFRS 7 as included in Commission Regulation (EC) No 108/2006. Link to other variables: This variable is part of variable 42 11 0. Code : 42 12 0 Name : Interest payable and similar charges Annex : VI Definition: This variable shall include: (1) all charges arising out of amounts owed to credit institutions, amounts owed to customers, Debts evidenced by certificates and Subordinated liabilities, however calculated. Such charges shall also include charges arising from the spreading on a time basis of the premium on assets acquired at an amount above, and liabilities contracted at an amount below, the sum payable at maturity; (2) income and charges resulting from derivatives, spread over the actual duration of the contract and similar in nature to interest; Note : Reference to Articles 27(2) and 28(A)(1) of Directive 86/635/EEC. Reference to paragraph 35 of IAS 18 as included in Commission Regulation (EC) No 1725/2003 and paragraph 20 of IFRS 7 as included in Commission Regulation (EC) No 108/2006. Link to other variables: This variable is used in the calculation of Production value (variable 12 12 0). Code : 42 12 1 Name : Interest payable and similar charges linked to debt securities in issue Annex : VI Definition: This variable shall include (1) all charges arising out of debts securities in issue, however calculated. Such charges shall also include charges arising from the spreading on a time basis of the premium on assets acquired at an amount above, and liabilities contracted at an amount below, the sum payable at maturity. Debt securities comprise negotiable debt securities including fixed-income securities issued by credit institutions, securities bearing interest rates that vary in accordance with specific factors, for example the interest rate on the inter-bank market or on the Euromarket, shall also be regarded as debt securities; (2) income and charges resulting from derivatives, spread over the actual duration of the contract and similar in nature to interest; Note : Reference to Article 4(3)(a) (Liabilities) of Directive 86/635/EEC. This item is not mentioned separately in the disclosure requirements in IAS 18 included in Commission Regulation (EC) No 1725/2003 and paragraph 20 of IFRS 7 as included in Commission Regulation (EC) No 108/2006. Link to other variables: This variable is part of variable 42 12 0. Code : 42 13 0 Name : Income from securities Annex : VI Definition: This variable shall comprise all dividends and other income from variable-yield securities, from participating interests and from shares in affiliated undertakings. Income from shares in investment companies shall also be included under this item. For credit institutions using the income statement of IFRS 7, the variable may be limited to dividend income only. Eurostat shall be informed of such an event. Note : Reference to Article 27(3)(a), (3)(b) and (3)(c) as an aggregate, and Article 28 (B)(2a), 2)(b) and (2)(c) as an aggregate, of Directive 86/635/EEC. Reference to paragraph 35 of IAS 18 as included in Commission Regulation (EC) No 1725/2003 and paragraph 20(a) of IFRS 7 as included in Commission Regulation No 108/2006. Code : 42 13 1 Name : Income from shares and other variable-yield securities Annex : VI Definition: This variable shall comprise all dividends and other income from shares and other variable-yield securities with the exception of income from participating interests and shares in affiliated undertakings .For credit institutions using the income statement of IAS 30, the variable may be limited to dividend income only. Eurostat shall be informed of such an event. Note : Reference to Articles 27(3)(a) and 28(B)(2)(a) of Directive 86/635/EEC. This item is not mentioned separately in the disclosure requirements in IFRS 7 included in Commission Regulation (EC) No 108/2006. Link to other variables: This variable is part of variable 42 13 0 and is used in the calculation of Production value (variable 12 12 0). Code : 42 14 0 Name : Commissions receivable Annex : VI Definition: Commissions receivable shall include income in respect of all services supplied to third parties, in particular:  commissions for guarantees, loans administration on behalf of other lenders and securities transactions on behalf of third parties,  commissions and other charges and income in respect of payment transactions, account administration charges and commissions for the safe custody and administration of securities,  commissions for foreign currency transactions and for the sale and purchase of coin and precious metals on behalf of third parties,  commissions charged for brokerage services in connection with savings and insurance contracts and loans. Note : Reference to Articles 27(4) and 28(B)(3) of Directive 86/635/EEC. Reference to paragraph 20 of IFRS 7 as included in Commission Regulation (EC) No 108/2006. Link to other variables: This variable is used in the calculation of Production value (variable 12 12 0). Code : 42 15 0 Name : Commissions payable Annex : VI Definition: Commissions payable shall include charges for services rendered by third parties, in particular:  commissions for guarantees, loans administration on behalf of other lenders and securities transactions on behalf of third parties,  commissions and other charges and income in respect of payment transactions, account administration charges and commissions for the safe custody and administration of securities,  commissions for foreign currency transactions and for the sale and purchase of coin and precious metals on behalf of third parties,  commissions charged for brokerage services in connection with savings and insurance contracts and loans. Note : Reference to Articles 27(5) and 28(A)(2) of Directive 86/635/EEC. Reference to paragraph 20 of IFRS 7 as included in Commission Regulation (EC) No 108/2006. Link to other variables: This variable is used in the calculation of Total purchases of goods and services (variable 13 11 0). Code : 42 20 0 Name : Net profit or net loss on financial operations Annex : VI Definition: This variable covers: 1. the net profit or loss on transactions in securities which are not held as financial fixed assets together with value adjustments and value re-adjustments on such securities, taking into account, where Article 36 (2) of Directive 86/635 has been applied the difference resulting from application of that article; however, in those Member States which exercise the option provided for in Article 37 of Directive 86/635, these net profits or losses and value adjustments and value re-adjustments shall be included only in so far as they relate to securities included in a trading portfolio. The value-adjustments and value re-adjustments resulting from the application of IAS 32 and IAS 39 as included in Commission Regulation (EC) No 1725/2003 shall also be included, 2. the net profit or loss on exchange activities, with the exception of income and charges resulting from covered forward contracts, spread over the actual duration of the contract and similar in nature to interest; 3. the net profits and losses on other buying and selling operations involving financial instruments, including precious metals. Note : Reference to Articles 27(6) and 28(A)(3) or (B)(4) of Directive 86/635/EEC. Reference to paragraph 20 (a) of IFRS 7 as included in Commission Regulation (EC) No 108/2006. Link to other variables: This variable is used in the calculation of Production value (variable 12 12 0). Code : 42 31 0 Name : Other operating income Annex : VI Definition: Operating income, not shown under other headings. All extraordinary income should be excluded from this item. Note : Reference to Articles 27(7) and 28(B)(7) of Directive 86/635/EEC. Reference to paragraph 86 of IAS 1 as included in Commission Regulation (EC) No 1725/2003 (other income). Link to other variables: This variable is used in the calculation of Production value (variable 12 12 0). Code : 42 32 0 Name : General administrative expenses Annex : VI Definition: This variable is the sum of Personnel costs (variable 13 31 0) and Other administrative expenses (variable 42 32 2). Note : Reference to Article 27(8)(a) and (8)(b) as an aggregate, and Article 28(A)(4)(a) and (4)(b) as an aggregate, of Directive 86/635/EEC. No reference in paragraph 20 of IFRS 7 as included in Commission Regulation No 108/2006 Code : 42 32 2 Name : Other administrative expenses Annex : VI Definition: Other administrative expenses, not included in variable 13 31 0. Note : Reference to Articles 27(8)(b) and 28(A)(4)(b) of Directive 86/635/EEC. No reference in paragraph 20 of IFRS 7 as included in Commission Regulation No 108/2006. Link to other variables: This variable is used in the calculation of Total purchases of goods and services (variable 13 11 0) and General administrative expenses (variable 42 32 0). Code : 42 33 0 Name : Other operating charges Annex : VI Definition: Operating charges, not included in other headings. All taxes and extraordinary costs should be excluded from this item. Note : Reference to Articles 27(10) and 28(A)(6) of Directive 86/635/EEC. Reference to paragraph 91 of IAS 1 as included in Commission Regulation (EC) No 1725/2003. Link to other variables: This variable is used in the calculation of Total purchases of goods and services (variable 13 11 0). Code : 42 35 0 Name : Value adjustments and value re-adjustments in respect of loans and advances and provisions for contingent liabilities and for commitments Annex : VI Definition: 1. This variable shall include, on the one hand, charges for value adjustments in respect of loans and advances and provisions for contingent liabilities and for commitments to be shown under Off-balance sheet items, on the other hand, credits from the recovery of written-off loans and advances and amounts written back following earlier value adjustments and provisions. 2. In those Member States which exercise the option provided for in Article 37 of Directive 86/635, this item shall also include the net profit or loss on transactions in securities included in debt securities and shares which are neither held as financial fixed Assets nor included in a trading portfolio, together with value adjustments and value re-adjustments on such securities taking into account, where Article 36 (2) of Directive 86/635 has been applied, the difference resulting from application of that article. 3. The charges and income covered by these items may be set off against each other, so that only a net item (income or charge) is shown. Note : Reference to Articles 27(11) and (12), and 28(A)(7) and (B)(5) of Directive 86/635/EEC. Reference to paragraph 84 of IAS 37 as included in Commission Regulation (EC) No 1725/2003 (provisions for contingent liabilities and for commitments). Code : 42 36 0 Name : Other value adjustments and value re-adjustments Annex : VI Definition: 1. This variables shall include, on the one hand, charges for value adjustments in respect of debt securities including fixed- income securities and shares and, on the other hand, all the amounts written back following earlier value adjustments, in so far as the charges and income relate to transferable securities held as financial fixed assets, participating interests and shares in affiliated undertakings. 2. The charges and income covered by these items may be set off against each other, so that only a net item (income or charge) is shown. Note : Reference to Articles 27(9), (13) and (14) and 28(A)(5), (A)(8) and (B)(6) of Directive 86/635/EEC. This item is not mentioned separately in the disclosure requirements in IAS 30 included in Commission Regulation (EC) No 1725/2003 Code : 42 40 0 Name : Profit or loss on ordinary activities Annex : VI Definition: This variable is defined in Articles 22 and following of Council Directive 78/660/EEC of 25 July 1978 based on Article 54(3)(g) of the Treaty on the annual accounts of certain types of companies. IAS/IFRS do not permit presenting the extraordinary results separately on the accounts of enterprises. For countries where IAS/IFRS is applied to the individual accounts of credit institutions, this variable is not to be transmitted anymore. Note : Reference to Articles 27(15) and (16) and 28(A)(9), (A)(10) and (B)(8) of Directive 86/635/EEC. This item is not mentioned separately in the disclosure requirements in IFRS 7included in Commission Regulation (EC) No 108/2006. Code : 42 50 0 Name : Extraordinary profit or loss Annex : VI Definition: This variable is defined in Articles 22 and following of Council Directive 78/660/EEC of 25 July 1978 based on Article 54(3)(g) of the Treaty on the annual accounts of certain types of companies. IAS/IFRS do not permit presenting the extraordinary results separately on the accounts of enterprises. For countries where IAS/IFRS is applied to the individual accounts of credit institutions, this variable is not to be transmitted anymore. Note : Reference to Articles 27(19) and 28(A)(13) and (B)(10) of Directive 86/635/EEC. This item is not mentioned separately in the disclosure requirements in IFRS 7included in Commission Regulation (EC) No 108/2006. Code : 42 51 0 Name : All taxes (tax on profit or loss on ordinary activities, tax on extraordinary profit or loss, other taxes) Annex : VI Definition: This variable is defined in Articles 22 and following of Council Directive 78/660/EEC of 25 July 1978 based on Article 54(3)(g) of the Treaty on the annual accounts of certain types of companies. Note : Reference to Articles 27(15), (20) and (22) and 28(A)(9), (A)(12) and (A)(14) of Directive 86/635/EEC. Reference to paragraph 81 (e) of IAS 1 as included in Commission Regulation (EC) No 1725/2003. Code : 42 60 0 Name : Profit or loss for the financial year Annex : VI Definition: This variable is defined in Articles 22 and following of Council Directive 78/660/EEC of 25 July 1978 based on Article 54(3)(g) of the Treaty on the annual accounts of certain types of companies. Note : Reference to Articles 27(23) and 28(A)(15) and (B)(11) of Directive 86/635/EEC. Reference to paragraph 81 (f) of IAS 1 as included in Commission Regulation (EC) No 1725/2003. Code : 43 11 0 Name : Loans and advances to customers Annex : VI Definition: This variable shall comprise all types of assets in the form of claims on domestic and foreign customers other than credit institutions, regardless of their actual designations. The only exception shall be loans and advances represented by debt securities or any other security. Note : Reference to Article 4(4) (Assets) and Article 16 (Assets Item 4) of Directive 86/635/EEC. Reference to paragraph 8 of IFRS 7as included in Commission Regulation (EC) No 108/2006. Code : 43 21 0 Name : Amounts owed to customers Annex : VI Definition: This variable shall include all amounts owed to creditors that are not credit institutions, regardless of their actual designations. The only exception shall be liabilities represented by debt securities or by any other security. Note : Reference to Article 4(2)(a) and (2)(b) as an aggregate (Liabilities), and Article 19 (Liabilities: Item 2), of Directive 86/635/EEC. Reference to paragraph 8 of IFRS 7 as included in Commission Regulation No 108/2006. Code : 43 29 0 Name : Total of capital and reserves Annex : VI Definition: This variable shall comprise Subscribed capital and reserves. Subscribed capital shall comprise all amounts, regardless of their actual designations, which, in accordance with the legal structure of the institution concerned, are regarded under national law as equity capital subscribed by the shareholders or other proprietors. Reserves comprise all the types of reserves listed in Article 9 of Directive 78/660/EEC under Liabilities item A.IV, as defined therein. The Member States may also prescribe other types of reserves if necessary for credit institutions the legal structures of which are not covered by Directive 78/660/EEC. Note : Reference to Article 4(7)(9)(10)(11)(12)(13)(14) (Liabilities) and (16) (Assets) as an aggregate, of Directive 86/635/EEC. This item is not mentioned separately in the disclosure requirements in IFRS 7 as included in Commission Regulation No 108/2006 Code : 43 30 0 Name : Balance sheet total Annex : VI Definition: This variable consists of the sum of items 1 to 15 of the asset side of the balance sheet or of the sum of items 1 to 14 of the liability side of the balance sheet as included in Article 4 of Directive 86/635. In general, the balance sheet total shall equal the sum of all items of the asset side of the balance sheet or of the sum of all items on the liability side of the balance sheet. Note : Reference to Article 4 of Directive 86/635/EEC. This item is not mentioned separately in the disclosure requirements in IFRS 7 as included in Commission Regulation No 108/2006 Code : 43 31 0 Name : Balance sheet total broken down according to the residence of the parent enterprise Annex : VI Definition: The balance sheet total (see variable 43 30 0) is broken down by the residence of the parent enterprise. In accordance with the breakdown of variable 11 11 4, the balance sheet total has to be split up into a part which is related to domestic controlled credit institutions and a part which is related to foreign controlled enterprises. The parent enterprise is recorded according to the ultimate controlling institutional unit as defined in European Parliament and Council Regulation No 716/2007. Link to other variables: Balance sheet total broken down by residence of the parent enterprise is a further breakdown of the balance sheet total (43 30 0). Code : 43 32 0 Name : Balance sheet total broken down by legal status Annex : VI Definition: The balance sheet total (see variable 43 30 0) is broken down by legal status as follows: Incorporated enterprises limited by shares, Co-operative enterprises, Public-law enterprises, Branches of enterprises with head office in non-EEA countries, Others. Link to other variables: Balance sheet total broken down by legal status is a further breakdown of the balance sheet total (43 30 0). Code : 44 11 0 Name : Interest receivable and similar income broken down by (sub)categories of the CPA Annex : VI Definition: Interest receivable and similar income are defined as: (1) all income from fixed- income securities, however calculated. Such income shall also include income arising from the spreading on a time basis of the discount on assets acquired at an amount below, and liabilities contracted at an amount above, the sum payable at maturity; (2) income and charges resulting from derivatives, spread over the actual duration of the contract and similar in nature to interest. The breakdown by products is based on the classification of products according to activities for financial intermediation services and services auxiliary to financial intermediation. The variable has to be broken down by (sub)categories of the CPA at the appropriate level. Note : Reference to Articles 27(1) and 28(B)(1) of Directive 86/635/EEC. Reference to paragraph 20 of IFRS 7 as included in Commission Regulation (EC) No 108/2006. Link to other variables: Interest receivable and similar income broken down by (sub)categories of the CPA is a further breakdown of Interest receivable and similar income (42 11 0). Code : 44 12 0 Name : Interest payable and similar charges broken down by (sub)categories of the CPA Annex : VI Definition: Interest payable and similar charges are defined as: 1. all charges arising out of amounts owed to credit institutions, amounts owed to customers, Debts evidenced by certificates and Subordinated liabilities, however calculated. Such charges shall also include charges arising from the spreading on a time basis of the premium on assets acquired at an amount above, and liabilities contracted at an amount below, the sum payable at maturity; 2. income and charges resulting from derivatives, spread over the actual duration of the contract and similar in nature to interest; The breakdown by products is based on the classification of products according to activities for financial intermediation services and services auxiliary to financial intermediation. The variable has to be broken down by (sub)categories of the CPA at the appropriate level. Note : Reference to Articles 27(2) and 28(A)(1) of Directive 86/635/EEC. Reference to paragraph 20 of IFRS 7 as included in Commission Regulation (EC) No 108/2006. Link to other variables: Interest payable and similar charges broken down by (sub)categories of the CPA is a further breakdown of Interest payable and similar charges (42 12 0). Code : 44 13 0 Name : Commissions receivable broken down by (sub)categories of the CPA Annex : VI Definition: Commissions receivable shall include income in respect of all services supplied to third parties. The breakdown by products is based on the classification of products according to activities for financial intermediation services and services auxiliary to financial intermediation. The variable has to be broken down by (sub)categories of the CPA at the appropriate level. Note : Reference to Articles 27(4) and 28(B)(3) of Directive 86/635/EEC. Reference to paragraph 20 of IFRS 7 as included in Commission Regulation (EC) No 108/2006. Link to other variables: Commission receivable broken down by (sub)categories of the CPA is a further breakdown of Commission receivable (42 14 0). Code : 44 14 0 Name : Commissions payable broken down by (sub)categories of the CPA Annex : VI Definition: Commissions payable are defined in Article 31 of Directive 86/635/EEC. The breakdown by products is based on the classification of products according to activities for financial intermediation services and services auxiliary to financial intermediation. The variable has to be broken down by (sub)categories of the CPA at the appropriate level. Note : Reference to Articles 27(5), and 28(A)(2) of Directive 86/635/EEC. Reference to paragraph 20 of IFRS 7 as included in Commission Regulation (EC) No 108/2006. Link to other variables: Commission payable broken down by (sub)categories of the CPA is a further breakdown of Commission payable (42 15 0). Code : 45 11 0 Name : Geographical breakdown of the total number of EEA branches Annex : VI Definition: Branch is defined in Article 1 of the Council Directive 89/646/EEC of 15 December 1989 and is detailed in the Commission Communication on the freedom to provide services and on the interest of the general good in the Second Banking Directive (95/C 291/06). Note : From the perspective of the host Member State, the total number of EEA branches has to be broken down by each single other EEA country. Code : 45 21 0 Name : Geographical breakdown of interest receivable and similar income Annex : VI Definition: Interest receivable and similar income (see variable 42 11 0) written in the host country by branches with head office in each single other EEA country. Code : 45 22 0 Name : Geographical breakdown of balance sheet total Annex : VI Definition: Balance sheet total (see variable 43 30 0) of branches established in the host country with head office in each single other EEA country. Code : 45 31 0 Name : Geographical breakdown of interest receivable and similar income via the Freedom to Provide Services business (in other EEA countries) Annex : VI Definition: Interest receivable and similar income (see variable 42 11 0) written, under the right of the freedom to provide services, by credit institutions authorised in the home Member State, in each single other EEA country. Code : 45 41 0 Name : Geographical breakdown of interest receivable and similar income via branch business (in non-EEA countries) Annex : VI Definition: Interest receivable and similar income (see variable 42 11 0) written by branch of credit institutions, authorised in the home Member State, in non-EEA countries. The following breakdown has to be used: Switzerland, USA, Japan, third countries (rest of the world). Code : 45 42 0 Name : Geographical breakdown of interest receivable and similar income via the Freedom to Provide Services business (in non-EEA countries) Annex : VI Definition: Interest receivable and similar income (see variable 42 11 0) written, under the right of the freedom to provide services, by credit institutions authorised in the home Member State, in non-EEA countries. The following breakdown has to be used: Switzerland, USA, Japan, third countries (rest of the world). Code : 47 11 0 Name : Number of accounts broken down by (sub)categories of the CPA Annex : VI Definition: The number of accounts held by credit institutions at the end of the accounting year is included here. The breakdown by products is based on the classification of products according to activities for financial intermediation services and services auxiliary to financial intermediation. The number of accounts is linked to (sub)categories of the CPA at the appropriate level. Code : 47 12 0 Name : Number of loans and advances to customers broken down by (sub)categories of the CPA Annex : VI Definition: The number of loans and advances to customers at the end of the accounting year is included here. The breakdown by products is based on the classification of products according to activities for financial intermediation services and services auxiliary to financial intermediation. The number of loans and advances to customers is linked to (sub)categories of the CPA at the appropriate level. Code : 47 13 0 Name : Number of automatic teller machines (ATM) owned by credit institutions Annex : VI Definition: The term automatic teller machines (ATM) includes different forms of machines providing electronic banking services, e.g. machines for withdrawing deposits (cash dispensers), for making payments and transaction inquiries, for exchanging money, for loading multipurpose cards, etc. Code : 48 00 1 Name : Pension contributions receivable from members Annex : VII Definition: This variable shall comprise all pension contributions receivable from members, due during the financial year, in respect of pension contracts, including all mandatory contributions, other regular contributions and voluntary additional contributions. Link to other variables: The variable Pension contributions receivable from members (48 00 1) is used in the calculation of the variable Turnover (12 11 0). Code : 48 00 2 Name : Pension contributions receivable from employers Annex : VII Definition: This variable shall comprise all pension contributions receivable from employers, due during the financial year, in respect of pension contracts, including all mandatory contributions, other regular contributions and voluntary additional contributions. Link to other variables: The variable Pension contributions receivable from employers (48 00 2) is used in the calculation of the variable Turnover (12 11 0). Code : 48 00 3 Name : Incoming transfers Annex : VII Definition: This variable shall comprise all incoming transfers. Those transfers are usually received from other pension funds or insurance companies. When an employee changes employer he often has the choice to transfer the amounts of pension rights constituted at the pension fund or insurance scheme of his former employer to the pension fund of the new employer. Link to other variables: The variable Incoming transfers (48 00 3) is used in the calculation of the variable Turnover (12 11 0). Code : 48 00 4 Name : Other pension contributions Annex : VII Definition: This variable shall comprise all other pension contributions, due during the financial year, in respect of pension contracts (e.g. contributions from central or local governments, from individuals and associations). Link to other variables: The variable Other pension contributions (48 00 4) is used in the calculation of the variable Turnover (12 11 0). Code : 48 00 5 Name : Pension contributions to defined benefit schemes Annex : VII Definition: This variable shall comprise all pension contributions receivable by defined benefit schemes, due during the financial year, in respect of pension contracts, including all regular, voluntary and other contributions. Link to other variables: The variable Pension contributions to defined benefit schemes (48 00 5) is used in the calculation of the variable Turnover (12 11 0). Code : 48 00 6 Name : Pension contributions to defined contribution schemes Annex : VII Definition: This variable shall comprise all pension contributions receivable by defined contributions schemes, due during the financial year, in respect of pension contracts, including all regular, voluntary and other contributions. Link to other variables: The variable Pension contributions to defined contribution schemes (48 00 6) is used in the calculation of the variable Turnover (12 11 0). Code : 48 00 7 Name : Pension contributions to hybrid schemes Annex : VII Definition: This variable shall comprise all pension contributions receivable by hybrid schemes, due during the financial year, in respect of pension contracts, including all regular, voluntary and other contributions. Note : Hybrid schemes are schemes with elements of both defined benefits schemes and defined contributions schemes. Link to other variables: The variable Pension contributions to hybrid schemes (48 00 7) is used in the calculation of the variable Turnover (12 11 0). Code : 48 01 0 Name : Investment income (PF) Annex : VII Definition: This variable shall comprise income from investments, value re-adjustments on investments and income from realised and unrealised capital gains and losses. It includes rents receivable, interest income, dividends and realised and unrealised capital gains and losses. Link to other variables: The variable Investment income (PF) (48 01 0) includes the variable Capital gains and losses (48 01 1). Code : 48 01 1 Name : Capital gains and losses Annex : VII Definition: This variable shall comprise income from realised and unrealised capital gains and losses carried through the profit and loss account. Capital gains and losses arise from the variation between the valuation of investments at the beginning of the accounting period (or at purchase, if later) and their valuation at the end of the accounting period (or at sale, if earlier). Link to other variables: The variable Capital gains and losses (48 01 1) is used in the calculation of the variable Investment income (PF) (48 01 0). Code : 48 02 1 Name : Insurance claims receivable Annex : VII Definition: This variable shall comprise claims receivable from insurance or reinsurance enterprises related to risks ceded. Code : 48 02 2 Name : Other income (PF) Annex : VII Definition: Other income shall comprise all other income of pension funds apart from pension contributions and investment income of pension funds, such as income from commissions and other income. Code : 48 03 0 Name : Total expenditure on pensions Annex : VII Definition: This variable shall include all kinds of expenditure to the members of the pension scheme and their dependents, outgoing transfers, etc. Expenditure, which is also income related to risks ceded to insurance enterprises, is covered here. Link to other variables: Total expenditure on pensions (48 03 0) is calculated as follows: Regular pension payments (48 03 1) + Pension payments of lump sums (48 03 2) + Outgoing transfers (48 03 3). Code : 48 03 1 Name : Regular pension payments Annex : VII Definition: This variable shall comprise all payments on pensions, which have a regular nature (i.e. annuity). Link to other variables: The variable Regular pension payments (48 03 1) is used in the calculation of the variable Total expenditure on pensions (48 03 0). Code : 48 03 2 Name : Pension payments of lump sums Annex : VII Definition: This variable shall comprise all payments on pensions, which are lump sum payments. Link to other variables: The variable Pension payments of lump sums (48 03 2) is used in the calculation of the variable Total expenditure on pensions (48 03 0). Code : 48 03 3 Name : Outgoing transfers Annex : VII Definition: This variable shall comprise all outgoing transfers (usually the amount of pension rights transferred to other pension funds or to insurance companies when an employee changes employer and adheres consequently to the pension fund or insurance scheme of his new employer). Link to other variables: The variable Outgoing transfers (48 03 3) is used in the calculation of the variable Total expenditure on pensions (48 03 0). Code : 48 04 0 Name : Net change in technical provisions (reserves) Annex : VII Definition: This variable shall comprise all kind of changes in technical provisions net of reinsurance. Incoming and outgoing transfers of technical provisions between pension funds are included here. Code : 48 05 0 Name : Insurance premiums payable Annex : VII Definition: This variable shall comprise the total of insurance premiums payable for all kinds of risks ceded to insurance or reinsurance enterprises. Code : 48 06 0 Name : Total operational expenses Annex : VII Definition: This variable shall include all costs arising from the collection of pension contributions, portfolio management, handling of pension payments as well as commissions, other external expenses on goods and services and personnel costs. Link to other variables: Total operational expenses (48 06 0) is calculated as follows: Personnel costs (13 31 0) + Total purchases of goods and services (13 11 0). Code : 48 07 0 Name : All taxes Annex : VII Definition: This variable shall comprise all direct taxes payable (e.g. on investment income, etc.) by the pension fund which are not included in external expenses on goods and services or in personnel costs. Code : 48 08 0 Name : Turnover of non-autonomous pension funds Annex : VII Definition: This variable shall comprise all pension contributions, in respect of pension contracts, made to the book reserve during the financial year. Code : 48 10 0 Name : Total investments of pension funds Annex : VII Definition: This variable is the sum of the following variables: Land and buildings (PF) (48 11 0) + Investments in affiliated enterprises and participating interests (PF) (48 12 0) + Shares and other variable-yield securities (48 13 0) + Units in undertakings for collective investment in transferable securities (48 14 0) + Debt securities and other fixed-income securities (48 15 0) + Participation in investment pools (48 16 0) + Loans guaranteed by mortgages and other loans not covered elsewhere (48 17 0) + Other investments (48 18 0). Code : 48 10 1 Name : Total investments invested in the sponsoring enterprise Annex : VII Definition: This variable shall comprise all investments in the sponsoring enterprises, such as shares of the sponsoring enterprises, debt securities issued by, and loans to, the sponsoring enterprises, etc. The sponsoring enterprises are the employers, which pay contributions into the pension fund for their employees. Link to other variables: The variable Total investments invested in the sponsoring enterprise is part of the variable Total investments of pension funds (48 10 0). Code : 48 10 4 Name : Total investments at market values Annex : VII Definition: This variable shall comprise Total investments (= sum of the variables Land and buildings (PF) (48 11 0) + Investments in affiliated enterprises and participating interests (PF) (48 12 0) + Shares and other variable-yield securities (48 13 0) + Units in undertakings for collective investment in transferable securities (48 14 0) + Debt securities and other fixed-income securities (48 15 0) + Participation in investment pools (48 16 0) + Loans guaranteed by mortgages and other loans not covered elsewhere (48 17 0) + Other investments (48 18 0).) at market value. Note : The variable Total investments at market values (48 10 4) has only to be delivered if the variable Total investments of pension funds (48 10 0) is not delivered at market value. Code : 48 11 0 Name : Land and buildings (PF) Annex : VII Definition: This variable shall comprise all land and buildings owned by the pension fund. Link to other variables: The variable Land and buildings (PF) (48 11 0) is used in the calculation of the variable Total investments of pension funds (48 10 0). Code : 48 12 0 Name : Investments in affiliated enterprises and participating interests (PF) Annex : VII Definition: This variable shall comprise shares in affiliated undertakings, debt securities issued by, and loans to, affiliated undertakings, participating interests and debt securities issued by, and loans to, undertakings with which a pension fund is linked by virtue of a participating interest. It excludes the investments included under item 48 10 1. Link to other variables: The variable Investments in affiliated enterprises and participating interests (PF) (48 12 0) is used in the calculation of the variable Total investments of pension funds (48 10 0). Code : 48 13 0 Name : Shares and other variable-yield securities Annex : VII Definition: This variable shall comprise all kinds of quoted and unquoted shares and other variable-yield securities are included under this item, except those included under items 48 12 0 and 48 14 0. Link to other variables: The variable Shares and other variable-yield securities (48 13 0) is used in the calculation of the variable Total investments of pension funds (48 10 0) and is based on: Shares traded on a regulated market (48 13 1) + Non publicly traded shares (48 13 3) + Other variable-yield securities (48 13 4). Code : 48 13 1 Name : Shares traded on a regulated market Annex : VII Definition: This variable shall comprise all shares quoted on an exchange market. Link to other variables: The variable Shares traded on a regulated market (48 13 1) is part of the variable Shares and other variable-yield securities (48 13 0). Code : 48 13 2 Name : Shares traded on a regulated market specialised in SMEs Annex : VII Definition: This variable shall comprise all shares quoted on regulated markets specialised in innovative, high-growth companies and SMEs. These markets are also known as Small and Medium-Sized Business Markets (SMB markets) or Parallel Markets. These markets provide an exchange facility where listed securities of small and medium-sized companies can be traded efficiently and competitively. Link to other variables: The variable Shares traded on a regulated market specialised in SMEs (48 13 2) is part of the variable Shares traded on a regulated market (48 13 1). Code : 48 13 3 Name : Non publicly traded shares Annex : VII Definition: This variable shall comprise all shares not quoted on an exchange market. Link to other variables: The variable Non publicly traded shares (48 13 3) is part of the variable Shares and other variable-yield securities (48 13 0). Code : 48 13 4 Name : Other variable-yield securities Annex : VII Definition: This variable shall comprise all other variable yield securities not shown under other headings. Link to other variables: The variable Other variable-yield securities (48 13 4) is part of the variable Shares and other variable-yield securities (48 13 0). Code : 48 14 0 Name : Units in undertakings for collective investment in transferable securities Annex : VII Definition: This variable shall comprise all kinds of units in undertakings for collective investment in transferable securities as defined in Council Directive 85/611/EEC (11). This also includes open-end funds and similar undertakings for collective investment. Link to other variables: The variable Units in undertakings for collective investment in transferable securities (48 14 0) is used in the calculation of the variable Total investments of pension funds (48 10 0). Code : 48 15 0 Name : Debt securities and other fixed-income securities Annex : VII Definition: This variable shall comprise negotiable debt securities and other fixed-income securities issued by credit institutions, by other undertakings or by public bodies except those included under item 48 12 0. Securities bearing an interest rate, which varies in line with specific factors, for example the interest rate on the interbank market or on the Euromarket, shall also be regarded as debt securities and other fixed-income securities. Link to other variables: The variable Debt securities and other fixed-income securities (48 15 0) is used in the calculation of the variable Total investments of pension funds (48 10 0) and is based on: Debt securities and other fixed-income securities issued by public administrations (48 15 1) + Other debt securities and other fixed-income securities (48 15 2) Code : 48 15 1 Name : Debt securities and other fixed-income securities issued by public administrations Annex : VII Definition: This variable shall comprise debt securities and other fixed-income securities issued or guaranteed by central and local governments and public administrations. Link to other variables: The variable Debt securities and other fixed-income securities issued by public administrations (48 15 1) is used in the calculation of the variable Debt securities and other fixed-income securities (48 15 0). Code : 48 15 2 Name : Other debt securities and other fixed-income securities Annex : VII Definition: This variable shall comprise all other debt securities and other fixed-income securities (e.g. corporate bonds). Link to other variables: The variable Other debt securities and other fixed-income securities (48 15 2) is used in the calculation of the variable Debt securities and other fixed-income securities (48 15 0). Code : 48 16 0 Name : Participation in investment pools (PF) Annex : VII Definition: This variable shall comprise shares held by an undertaking in joint investments constituted by several undertakings or pension funds, the management of which has been entrusted to one of those enterprises or to independent fund managers. Link to other variables: The variable Participation in investment pools (PF) (48 16 0) is used in the calculation of the variable Total investments of pension funds (48 10 0). Code : 48 17 0 Name : Loans guaranteed by mortgages and other loans not covered elsewhere Annex : VII Definition: This variable shall comprise all kinds of loans of pension funds guaranteed or not by mortgages. Link to other variables: The variable Loans guaranteed by mortgages and other loans not covered elsewhere (48 17 0) is used in the calculation of the variable Total investments of pension funds (48 10 0). Code : 48 18 0 Name : Other investments Annex : VII Definition: This variable shall comprise all other investments which are not part of the previous investment items, such as deposits with credit institutions, cash, other short term investments, derivatives or other investments. Link to other variables: The variable Other investments (48 18 0) is used in the calculation of the variable Total investments of pension funds (48 10 0). Code : 48 20 0 Name : Other assets Annex : VII Definition: This variable shall comprise all other assets not shown under investments. Code : 48 30 0 Name : Capital and reserves Annex : VII Definition: This variable shall comprise capital and reserves not formally allocated to pension beneficiaries, such as equity capital, reserves or other equivalent funds. Code : 48 40 0 Name : Net technical provisions (PF) Annex : VII Definition: This variable shall comprise technical provisions net of reinsurance allocated to pension beneficiaries. These technical provisions normally are valued according to actuarial principles. Code : 48 50 0 Name : Other liabilities Annex : VII Definition: This variable shall comprise all other liabilities not being recorded under capital and reserves or net technical provisions. Code : 48 61 0 Name : Geographical breakdown of turnover Annex : VII Definition: This variable shall comprise all pension contributions as defined in the variable Turnover (12 11 0), due during the financial year, such as all mandatory contributions, other regular contributions, voluntary additional contributions, other contributions, broken down into the following countries: home country, (other) EU countries, other EEA countries, USA and Canada, Japan, and the rest of the world. Note : The criterion for allocation of the turnover follows the residence of the contributing member. Link to other variables: The variable Geographical breakdown of turnover is a further breakdown of the variable Turnover (12 11 0). Code : 48 62 0 Name : Shares and other variable-yield securities broken down by location Annex : VII Definition: This variable shall comprise shares and other variable-yield securities as defined in the variable Shares and other variable-yield securities (48 13 0) broken down by location. The following areas are considered: home country, (other) EU countries, other EEA countries, USA and Canada, Japan, and the rest of the world. Note : The location of share corresponds to where the firm issuing the share is incorporated. Link to other variables: The variable Shares and other variable-yield securities broken down by location (48 62 0) is a further breakdown of the variable Shares and other variable-yield securities (48 13 0). Code : 48 63 0 Name : Total investments broken down by location Annex : VII Definition: This variable shall comprise total investments as defined in the variable Total investments of pension funds (48 10 0) broken down by location. The following areas are considered: home country, (other) EU countries, other EEA countries, USA and Canada, Japan, and the rest of the world. Note : The location of land and buildings is defined by the area in which these assets are situated. Investments in unit trusts are allocated in accordance with the information provided by the unit trusts. Investments in fixed income securities are allocated based on the legal incorporation of the issuer. The location of share corresponds to where the firm issuing the share is incorporated. Link to other variables: The variable Total investments broken down by location (48 63 0) is a further breakdown of the variable Total investments of pension funds (48 10 0). Code : 48 64 0 Name : Total investments broken down into euro and non-euro components Annex : VII Definition: This variable shall comprise total investments as defined in the variable Total investments of pension funds (48 10 0) broken down by currencies. The following currency breakdown is considered: euro, others. Link to other variables: The variable Total investments broken down into euro and non-euro components (48 64 0) is a further breakdown of the variable Total investments of pension funds (48 10 0). Code : 48 70 0 Name : Number of members Annex : VII Definition: This variable shall comprise the total number of members whose pension schemes  as defined in the variable Number of pension schemes (11 61 0)  are under the administration of pension funds. This includes the number of active members, deferred members and retired persons. The number of members should be counted at the end of the reference period. Link to other variables: The variable Number of members (48 70 0) is calculated as follows: Number of members of defined benefit schemes (48 70 1) + Number of members of defined contribution schemes (48 70 2) + Number of members of hybrid schemes (48 70 3) or Number of active members (48 70 4) + Number of deferred members (48 70 5) + Number of retired persons (48 70 6). Code : 48 70 1 Name : Number of members of defined benefit schemes Annex : VII Definition: This variable shall comprise the total number of members of defined benefits schemes. This includes the number of active members, deferred members and retired persons. Link to other variables: The variable Number of members of defined benefits schemes (48 70 1) is used in the calculation of the variable Number of members (48 70 0). Code : 48 70 2 Name : Number of members of defined contribution schemes Annex : VII Definition: This variable shall comprise the total number of members of defined contributions schemes. This includes the number of active members, deferred members and retired persons. Link to other variables: The variable Number of members of defined contribution schemes (48 70 2) is used in the calculation of the variable Number of members (48 70 0). Code : 48 70 3 Name : Number of members of hybrid schemes Annex : VII Definition: This variable shall comprise the total number of members of hybrid schemes. This includes the number of active members, deferred members and retired persons. Link to other variables: The variable Number of members of hybrid schemes (48 70 3) is used in the calculation of the variable Number of members (48 70 0). Code : 48 70 4 Name : Number of active members Annex : VII Definition: This variable shall comprise the number of members who are actively contributing to the pension scheme. Link to other variables: The variable Number of active members (48 70 4) is used in the calculation of the variable Number of members (48 70 0). Code : 48 70 5 Name : Number of deferred members Annex : VII Definition: This variable shall comprise the number of members who have left the pension scheme, but retain deferred rights. Link to other variables: The variable Number of deferred members (48 70 5) is used in the calculation of the variable Number of members (48 70 0). Code : 48 70 6 Name : Number of retired persons Annex : VII Definition: This variable shall comprise the number of persons who receive pension benefits. Link to other variables: The variable Number of retired persons (48 70 6) is used in the calculation of the variable Number of members (48 70 0). (1) OJ L 76, 30.3.1993, p. 1 (2) OJ L 193, 18.7.1983, p. 1 (3) OJ L 171, 29.6.2007, p. 17 (4) OJ L 311, 14.11.1997, p. 35 (5) OJ L 360, 9.12.1992, p. 1 (6) OJ L 386, 30.12.1989, p. 1 (7) OJ L 374, 31.12.1991, p. 7 (8) OJ L 243, 11.9.2002, p. 1 (9) OJ L 372, 31.12.1986, p. 1 (10) OJ L 24, 27.1.2006, p. 1 (11) OJ L 375, 31.12.1985, p. 3 ANNEX II TECHNICAL FORMAT FOR THE TRANSMISSION OF STRUCTURAL BUSINESS STATISTICS 1. THE FORM OF THE DATA Standardization of data record structures is fundamental for efficient data processing. It is a necessary stage for providing data conforming to the interchange standards specified by the Commission (Eurostat). The data is sent as a set of records of which a large part describes the characteristics of the data (country, year, economic activity etc.). The data itself is a number which can be linked to flags and explanatory footnotes used for adding explanations to data which give users additional information regarding for instance extreme year to year changes. Confidential data have to be sent with the true value being recorded in the value field and a flag indicating the nature of the confidential data being added to the record. The Commission (Eurostat) will provide supplementary guidance on the correct use of the confidentiality flags that shall be followed by data providers in order to allow for a correct application of the confidentiality rules when disseminating European Community aggregates. Member States shall provide all levels of aggregation of the breakdowns as defined in the Commission Regulation that includes the series of data to be provided. In addition, data has to contain all secondary confidentiality flags in accordance with the confidentiality rules existing at national level. One file shall be provided per series of data. Standard file names as specified by the Commission (Eurostat) shall be used. The Commission (Eurostat) shall provide detailed documentation in relation to these code lists and will supply supplementary guidance in relation to the transmission format. Member States shall provide complete sets for all series of data to be provided including records for all data required by European Parliament and Council Regulation 295/2008 which is not available i.e. which is not collected in the Member State. It shall be marked with code na in the value field. They shall also provide complete sets when revised or corrected data is sent. Data for activities/phenomena not existing in the Member State shall be marked in the record as zero (code 0 in the value field). The code 0 in the value field can also be used for activities that do exist but for which the data is small and due to rounding equal to zero. Monetary data shall be expressed in thousands of national currency (Euro for the countries of the Euro area). Countries acceding to the Euro area shall report monetary data in Euro for the structural business statistics due in the year of their accession. Data that does not respect the provisions for the technical format set out in this Regulation will be considered as not having been sent. 2. DATA SET IDENTIFIER The following data set identifiers will be used for reporting structural business statistics: Series type Name Data set identifier Services Annual enterprise statistics for services 1A RSBSSERV_1A1_A Annual enterprise statistics by size class of employment for services 1B RSBSSERV_1B1_A Annual regional statistics for services 1C RSBSSERV_1C1_A Annual enterprise statistics for the central bank 1D RSBSSERV_1D1_A Annual enterprise statistics for special aggregates of activities 1E RSBSSERV_1E1_A Preliminary results for services 1P RSBSSERV_1P1_A Annual enterprise statistics according to NACE Rev.1.1 for services (reference year 2008) 1Z RSBSSERV_1Z1_A Industry Annual enterprise statistics for industry 2A RSBSIND_2A1_A Annual enterprise statistics by size class of employment for industry for industry 2B RSBSIND_2B1_A Annual Regional statistics for industry 2C RSBSIND_2C1_A Annual KAU statistics) for industry 2D RSBSIND_2D1_A Multiannual intangible investment statistics for industry 2E RSBSIND_2E1_3 Multiannual sub-contracting statistics for industry 2F RSBSIND_2F1_3 Multiannual statistics on breakdown of turnover for industry 2G RSBSIND_2G1_5 Annual enterprises statistics on environmental protection expenditure broken down by environmental domains for industry 2H RSBSIND_2H1_A Annual enterprises statistics on environmental protection expenditure broken down by size classes for industry 2I RSBSIND_2I1_A Multiannual enterprises statistics on environmental protection expenditure broken down by environmental domains for industry 2J RSBSIND_2J1_3 Multiannual enterprises statistics on environmental protection expenditure broken down by size classes for industry 2K RSBSIND_2K1_3 Preliminary results for industry 2P RSBSIND_2P1_A Annual enterprise statistics according to NACE Rev.1.1 for industry (reference year 2008) 2Z RSBSIND_2Z1_A Distributive trades Annual enterprise statistics for distributive trades 3A RSBSTRAD_3A1_A Annual enterprise statistics by size class of employment for distributive trades 3B RSBSTRAD_3B1_A Annual regional statistics for distributive trades 3C RSBSTRAD_3C1_A Annual enterprise statistics by size class of turnover for distributive trades 3D RSBSTRAD_3D1_A Multiannual enterprise statistics  Breakdown of turnover by product type for Wholesale and retail trade and repair of motor vehicles and motorcycles 3E RSBSTRAD_3E1_5 Multiannual enterprise statistics  Breakdown of turnover by product type for wholesale trade 3F RSBSTRAD_3F1_5 Multiannual enterprise statistics  Breakdown of turnover by product type for retail trade 3G RSBSTRAD_3G1_5 Multiannual enterprise statistics  Breakdown of turnover by activity type for Wholesale and retail trade and repair of motor vehicles and motorcycles 3H RSBSTRAD_3H1_5 Multiannual enterprise statistics  Breakdown of turnover by activity type for wholesale trade 3I RSBSTRAD_3I1_5 Multiannual enterprise statistics  Breakdown of turnover by activity type and number of retail stores for retail trade 3J RSBSTRAD_3J1_5 Multiannual regional statistics for distributive trades 3K RSBSTRAD_3K1_5 Preliminary results for distributive trades 3P RSBSTRAD_3P1_A Annual enterprise statistics according to NACE Rev.1.1 for distributive trades (reference year 2008) 3Z RSBSTRAD_3Z1_A Construction Annual enterprise statistics for construction 4A RSBSCON_4A1_A Annual enterprise statistics by size class for construction 4B RSBSCON_4B1_A Annual regional statistics for construction 4C RSBSCON_4C1_A Annual KAU statistics for construction 4D RSBSCON_4D1_A Multiannual intangible investment statistics for construction 4E RSBSCON_4E1_3 Multiannual sub-contracting statistics for construction 4F RSBSCON_4F1_3 Multiannual breakdown of turnover statistics for construction 4G RSBSCON_4G1_3 Multiannual sub-contracting statistics by size class for construction 4H RSBSCON_4H1_3 Preliminary results for construction 4P RSBSCON_4P1_A Annual enterprise statistics according to NACE Rev.1.1 for construction (reference year 2008) 4Z RSBSCON_4Z1_A Insurance services Annual enterprise statistics for insurance services 5A RSBSINS_5A1_A Annual enterprise statistics broken down by legal form for insurance services 5B RSBSINS_5B1_A Annual enterprise statistics broken down according to the country of residence of the parent enterprise for insurance services 5C RSBSINS_5C1_A Annual enterprise statistic broken down by size class of gross premiums written for insurance services 5D RSBSINS_5D1_A Annual enterprise statistic broken down by size class of gross technical provisions for insurance services 5E RSBSINS_5E1_A Annual enterprise statistics broken down by product for insurance services 5F RSBSINS_5F1_A Annual enterprise statistics by geographical breakdown including third countries for insurance services 5G RSBSINS_5G1_A Annual enterprise statistics by geographical breakdown by Member State for insurance services 5H RSBSINS_5H1_A Credit institutions Annual enterprise statistics for credit institutions 6A RSBSCI_6A1_A Annual enterprise statistics broken down by legal form for credit institutions 6B RSBSCI_6B1_A Annual enterprise statistics broken down according to the country of residence of the parent enterprise for credit institutions 6C RSBSCI_6C1_A Annual enterprise statistics broken down by category of credit institutions 6D RSBSCI_6D1_A Annual enterprise statistics broken down by size class for credit institutions 6E RSBSCI_6E1_A Annual enterprise statistics broken down by product for credit institutions 6F RSBSCI_6F1_A Annual enterprise statistics by geographical breakdown by each single EEA Member State for credit institutions 6G RSBSCI_6G1_A Annual enterprise statistics by geographical breakdown in non-EEA countries for credit institutions 6H RSBSCI_6H1_A Annual enterprise statistics by geographical breakdown by each single EU Member State and rest of the world for credit institutions 6I RSBSCI_6I1_A Annual regional statistics for credit institutions 6J RSBSCI_6J1_A Pension funds Annual enterprise statistics for autonomous pension funds 7A RSBSPF_7A1_A Annual enterprise statistics broken down by size classes of investments for autonomous pension funds 7B RSBSPF_7B1_A Annual enterprise statistics broken down by size classes of members for autonomous pension funds 7C RSBSPF_7C1_A Annual enterprise statistics broken down by currencies for autonomous pension funds 7D RSBSPF_7D1_A Annual enterprise statistics by geographical breakdown for autonomous pension funds 7E RSBSPF_7E1_A Annual enterprise statistics on non-autonomous pension funds 7F RSBSPF_7F1_A Business services Annual enterprise statistics for activities of NACE Rev.2 division 62,Ã  groups 58.2, 63.1, 73.1 and division 78 broken down by product type 8A RSBSBS_8A1_A Annual enterprise statistics for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78broken down by residence of client 8B RSBSBS_8B1_A Biennial enterprise statistics for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 broken down by product type 8C RSBSBS_8C1_2 Biennial enterprise statistics for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 broken down by residence of client 8D RSBSBS_8D1_2 Biennial enterprise statistics for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 broken down by product type 8E RSBSBS_8E1_2 Biennial enterprise statistics for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 broken down by residence of client 8F RSBSBS_8F1_2 Business demography Annual demographic statistics broken down by legal form 9A RSBSBD_9A1_A Annual demographic statistics broken down by employee size classes 9B RSBSBD_9B1_A Annual preliminary results on enterprise deaths, broken down by legal form 9C RSBSBD_9C1_A Annual preliminary results on enterprise deaths, broken down by employee size classes 9D RSBSBD_9D1_A 3. RECORD STRUCTURE For each of the records all fields need to be transmitted even if they are empty Field Type and size VALUES 1 Series AN2 1A, 1B, 2C, 3A, 4A, 4B, 5A, 6A, 7A, 8A, 9A etc. Alphanumeric code of the series (see paragraph 4.1) 2 Year N4 The reference year in four characters e.g. 2008. 3 Territorial unit AN2..4 Corresponds to the country code for national series or to the NUTS code of the region for regional series (see paragraph 4.2). 4 Size class AN..2 Code for the size class(see paragraph 4.3) 5 Economic activity AN1..13 NACE Rev 2 code and special activity aggregates(see paragraph 4.4) 6 Variable N5 Variable code. The codes laid down in the SBS Recast Regulation have 5 characters (see paragraph 4.5). 7 Data value AN1..12 Numeric value of the data (negative values are preceded by a minus sign) expressed as a whole number without decimal places. An na should be used if the data is not sent because it is not available (see paragraph 4.6). 8 Quality flag AN..1 R: revised data, P: provisional data, W: Low quality data that used for calculating Community totals but which cannot be disseminated at national level, E: estimated value (see paragraph 4.7) 9 Confidentiality flag AN..1 A, B, C, D, F, H: indicates that the data is confidential and the reason for that confidentiality A: Too few enterprises B: One enterprise dominates the data C: Two enterprises dominate the data D: Secondary confidential data in order to protect data flagged with A, B, C, F or H F: Data is confidential in application of the p %-rule H: Data that is not published at national level as it is considered to be sensitive information or to protect data that is not required by Regulation (EC) No 295/2008 (manually unsafe data) An empty field indicates non-confidential data. (see paragraph 4.8) 10 Dominance/share largest unit N..3 A numeric value less than or equal to 100. This indicates the percentage dominance of one or two enterprises which dominate the data and make it confidential. The value is rounded to the nearest whole number: e.g. 90,3 becomes 90, 94,50 becomes 95. This field is empty for non-confidential data. This field is only used when the confidentiality flags B, C or F are used in the previous field. . When flag C is used in field 9 the data provider may use this field to provide either the dominance percentage of the two largest enterprises or the share of the largest enterprise. In the latter case, field 11 should be provided as well. 11 Share second largest unit N..3 A numeric value less than or equal to 100. This field is empty for non-confidential data and confidential data with flags A, D and H in field 9, this field should include the share of the second largest enterprise when flag F is used in field 9. If flags B and C are used in field 9, this field is optional. 12 Units of data values AN3..4 Field with codes for indicating the units used(see paragraph 4.9) 13 Breakdown of products AN..7 Corresponds to CPA code + CPA extension (only used in distributive trades, insurance services, credit institutions and business services)(see paragraph 4.10). 14 Turnover size classes N..2 Codes for the turnover size classes (only used in distributive trades).(see paragraph 4.11) 15 Breakdown by environmental domains AN..4 Code for environmental domains (only used in industry) (see paragraph 4.12) 16 Geographical breakdown AN..5 Code for the geographical breakdown of the partner countries (only used in insurance services, credit institutions and pension funds)(see paragraph 4.13). 17 Residence of parent enterprise AN..4 Code for the country of residence of the parent enterprise (only used in insurance services and credit institutions)(see paragraph 4.14) 18 Legal form AN..4 Code for the legal status of enterprise (only used in insurance services, credit institutions and business demography)(see paragraph 4.15) 19 Type of insurance enterprise or insurance business (see list below) N..1 Code for the type of insurance enterprise or insurance business (only used in insurance enterprises)(see paragraph 4.16) 20 Category AN.04 Code for the category of credit institutions (only used in credit institutions)(see paragraph 4.17) 21 Currency breakdown AN..5 Code for the currency (only used in pension funds)(see paragraph 4.18) 22 Residence of client AN..5 Code for the residence of client (only used in business services) (see paragraph 4.19) 23 Population AN..3 Letter code followed by last two digits of the base year (only used in business demography)(see paragraph 4.20) 24 Footnote AN..250 Free note on the data that can be published as methodological notes/additional explanations for better understanding the provided data NB: AN = Alphanumeric (e.g. AN..5  alphanumeric up to 5 positions but field can be empty, AN1.5  alphanumeric with at least one position and maximum 5 positions, AN1  alphanumeric one position, exact); N = Numeric (e.g., N1  numeric one position, exact) 4. DESCRIPTION OF THE FIELDS The codes included in the description of fields can be subject to changes as standard code lists for the reference database will become available. The Reporting Authorities will receive the amended code lists at least two months before the deadline of the data transmission. The code lists only serve to determine the codes to be used for transmitting the data and changes can in no way increase the level of detail requested by the Commission Regulation that defines the series of data to be produced for structural business statistics. 4.1. Series Series type Code Services Annual enterprise statistics for services 1A Annual enterprise statistics by size class of employment for services 1B Annual regional statistics for services 1C Annual enterprise statistics for the central bank 1D Annual enterprise statistics for special aggregates of activities 1E Preliminary results for services 1P Annual enterprise statistics according to NACE Rev.1.1 for services (reference year 2008) 1Z Industry Annual enterprise statistics for industry 2A Annual enterprise statistics by size class of employment for industry for industry 2B Annual Regional statistics for industry 2C Annual KAU statistics) for industry 2D Multiannual intangible investment statistics for industry 2E Multiannual sub-contracting statistics for industry 2F Multiannual statistics on breakdown of turnover for industry 2G Annual enterprises statistics on environmental protection expenditure broken down by environmental domains for industry 2H Annual enterprises statistics on environmental protection expenditure broken down by size classes for industry 2I Multiannual enterprises statistics on environmental protection expenditure broken down by environmental domains for industry 2J Multiannual enterprises statistics on environmental protection expenditure broken down by size classes for industry 2K Preliminary results for industry 2P Annual enterprise statistics according to NACE Rev.1.1 for industry (reference year 2008) 2Z Distributive trades Annual enterprise statistics for distributive trades 3A Annual enterprise statistics by size class of employment for distributive trades 3B Annual regional statistics for distributive trades 3C Annual enterprise statistics by size class of turnover for distributive trades 3D Multiannual enterprise statistics  Breakdown of turnover by product type for wholesale and retail trade and repair of motor vehicles and motorcycles 3E Multiannual enterprise statistics  Breakdown of turnover by product type for wholesale trade 3F Multiannual enterprise statistics  Breakdown of turnover by product type for retail trade 3G Multiannual enterprise statistics  Breakdown of turnover by activity type for wholesale and retail trade and repair of motor vehicles and motorcycles 3H Multiannual enterprise statistics  Breakdown of turnover by activity type for wholesale trade 3I Multiannual regional statistics for distributive trades 3K Multiannual enterprise statistics  Breakdown of turnover by activity type and number of retail stores for retail trade 3J Preliminary results for distributive trades 3P Annual enterprise statistics according to NACE Rev.1.1 for distributive trades (reference year 2008) 3Z Construction Annual enterprise statistics for construction 4A Annual enterprise statistics by size class for construction 4B Annual regional statistics for construction 4C Annual KAU statistics for construction 4D Multiannual intangible investment statistics for construction 4E Multiannual sub-contracting statistics for construction 4F Multiannual breakdown of turnover statistics for construction 4G Multiannual sub-contracting statistics by size class for construction 4H Preliminary results for construction 4P Annual enterprise statistics according to NACE Rev.1.1 for construction (reference year 2008) 4Z Insurance services Annual enterprise statistics for insurance services 5A Annual enterprise statistics broken down by legal form for insurance services 5B Annual enterprise statistics broken down according to the country of residence of the parent enterprise for insurance services 5C Annual enterprise statistic broken down by size class of gross premiums written for insurance services 5D Annual enterprise statistic broken down by size class of gross technical provisions for insurance services 5E Annual enterprise statistics broken down by product for insurance services 5F Annual enterprise statistics by geographical breakdown including third countries for insurance services 5G Annual enterprise statistics by geographical breakdown by Member State for insurance services 5H Credit institutions Annual enterprise statistics for credit institutions 6A Annual enterprise statistics broken down by legal form for credit institutions 6B Annual enterprise statistics broken down according to the country of residence of the parent enterprise for credit institutions 6C Annual enterprise statistics broken down by category of credit institutions 6D Annual enterprise statistics broken down by size class for credit institutions 6E Annual enterprise statistics broken down by product for credit institutions 6F Annual enterprise statistics by geographical breakdown by each single EEA Member State for credit institutions 6G Annual enterprise statistics by geographical breakdown in non-EEA countries for credit institutions 6H Annual enterprise statistics by geographical breakdown by each single EU Member State and rest of the world for credit institutions 6I Annual regional statistics for credit institutions 6J Pension funds Annual enterprise statistics for autonomous pension funds 7A Annual enterprise statistics broken down by size classes of investments for autonomous pension funds 7B Annual enterprise statistics broken down by size classes of members for autonomous pension funds 7C Annual enterprise statistics broken down by currencies for autonomous pension funds 7D Annual enterprise statistics by geographical breakdown for autonomous pension funds 7E Annual enterprise statistics on non-autonomous pension funds 7F Business services Annual enterprise statistics for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 broken down by product type 8A Annual enterprise statistics for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 broken down by residence of client 8B Biennial enterprise statistics for activities of NACE Rev.2 groups 69,1, 69,2 and 70,2 broken down by product type 8C Biennial enterprise statistics for activities of NACE Rev.2 groups 69,1, 69,2 and 70,2 broken down by residence of client 8D Biennial enterprise statistics for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 broken down by product type 8E Biennial enterprise statistics for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 broken down by residence of client 8F Business demography Annual demographic statistics broken down by legal form 9A Annual demographic statistics broken down by employee size classes 9B Annual preliminary results on enterprise deaths, broken down by legal form 9C Annual preliminary results on enterprise deaths, broken down by employee size classes 9D 4.2. Territorial unit This code corresponds to the country for national series or to the region for regional series (Series 1C, 2C, 3C, 3H, 4C, 6H). It is based on the NUTS code. For regions, 2 characters are added to the two characters for the country for Annexes I to IV and 1 for Annex VI (the Member States should send regional data according to the NUTS classification applicable at the time when the transmission of the data is required by Regulation 295/2008; revisions of data regarding previous reference year should use the NUTS classification applicable at the time of their legal transmission deadline). Country Code Belgium BE Bulgaria BG Czech Republic CZ Denmark DK Germany DE Estonia EE Greece GR Spain ES France FR Ireland IE Italy IT Cyprus CY Latvia LV Lithuania LT Luxembourg LU Hungary HU Malta MT The Netherlands NL Austria AT Portugal PT Poland PL Romania RO Slovenia SI Slovakia SK Finland FI Sweden SE The United Kingdom UK Iceland IS Liechtenstein LI Norway NO Switzerland CH 4.3. Size classes Each size class corresponds to a code. Most series cover all size categories and hence code 30 must be used for the data of Annexes I to IV. For the other Annexes it may be left empty. For size classes expressed in million EUR the countries outside of the Euro area shall use the conversion rate published for the reference year by Eurostat in the table EUR/ECU exchange rates  annual data. Annexes I to IV: Size classes of number of persons employed Code 0-1 01 0-9 02 2-9 03 10-19 04 20-49 05 50-249 06 250+ 07 0-49 10 20+ 20 Total 30 Annex V: Size class by gross technical provisions written (million EUR) 0-49 01 50-500 02 501-2 500 03 2 501-5 000 04 5 001-10 000 05 10 000+ 06 Total 30 Annex V: Size class by gross premiums written (million EUR) 0-4 11 5-50 12 51-250 13 251-500 14 501-1 000 15 1 000+ 16 Total 30 Annex VI: Size class of balance sheet total (million EUR) 0-99 01 100-999 02 1 000-9 999 03 10 000-99 999 04 99 999+ 05 Total 30 Annex VII: Size class of investments (million EUR) 0-49 01 50-500 02 501-2 500 03 2 501-5 000 04 5 000+ 05 Total 30 Annex VII: Size classes of members (Unit) 1-49 11 50-100 12 101-1 000 13 1 001-10 000 14 10 001-100 000 15 100 000+ 16 Total 30 Annex IX: Size class of number of employees 0 01 1-4 02 5-9 03 10+ 04 Total 30 4.4. Economic activity This field is used for the NACE heading. a) NACE Rev.2 Data should be provided for the level of activity breakdown as required by Regulation 295/2008 as well as for all higher levels of aggregation of NACE Rev.2. The following list only serves to determine the codes to be used for transmitting the data and can in no way increase the level of detail and or special aggregates requested by the aforementioned Regulation. Economic activity title  NACE Rev.2  Code Special aggregates ICT Total ICT_T ICT Manufacturing ICT_M High technology manufacturing HIT Medium-high technology manufacturing MHT Medium-low technology manufacturing MLT Low technology manufacturing LOT ICT services ICT_S Information INF High technology services HITS Knowledge intensive market services KWNMS Computer related services CRA Total business economy excluding NACE Rev.2 Section K B_TO_N_X_K Total business economy excluding NACE Rev.2 642 activities of holding companies (Annex IX) B_TO_N_X_K642 Industry (Annex IX) B_TO_E Mining and quarrying; Electricity, gas, steam and air conditioning supply; Water supply; sewerage, waste management and remediation activities (Annex IX) B_D_E Manufacture of food products, beverages and tobacco products (Annex IX) C10_TO_C12 Manufacture of textiles and wearing apparel (Annex IX) C13_C14 Manufacture of paper and paper products; printing and reproduction of recorded media (Annex IX) C17_C18 Manufacture of basic metals and fabricated metal products, except machinery and equipment (Annex IX) C24_C25 Manufacture of computer, electronic and optical products, manufacture of electrical equipment (Annex IX) C26_C27 Manufacture of motor vehicles, trailers, semi-trailers and other transport equipment (Annex IX) C29_C30 Manufacture of furniture and other manufacturing (Annex IX) C31_C32 Services of the business economy excluding NACE Rev.2 642 activities of holding companies (Annex IX) G_TO_N_X_K642 Financial and insurance activities excluding activities of holding companies (NACE Rev.2 642) K_X_K642 Financial service activities, except insurance and pension funding excluding activities of holding companies K64_X_K642 Knowledge intensive business services (Annex IX) KIBS ICT Wholesale (Annex IX) ICTW Insurance services Composite insurance K651 Credit institutions Total credit institutions K64CRED Pension funds Non-autonomous pension funds Non-autonomous pension funds: Total sections B-N B_TO_N b) NACE Rev.1.1 Some data for the annual enterprise statistics of Annexes I to IV need to be provided according to NACE Rev.1.1 for the reference year 2008. For business demography data the details as required in Section 9 of Annex IX need to be provided for the reference years 2004 to 2007 using the NACE Rev.1.1 classification. Data should be provided for the level of activity breakdown as required by Regulation 295/2008 as well as for all higher levels of aggregation of NACE Rev.1.1. Economic activity title  NACE Rev. 1.1  Code Special aggregates Hotels and Campsites and other provision of short-stay accommodation 55A Restaurants and Bars and Canteens and catering 55B Other land transport without freight transport by road 602A Freight transport by road 6024 Supporting and auxiliary transport activities without activities of travel agencies and tour operators; tourist assistance activities nec 63A Renting of automobiles and renting of other transport equipment 71A Legal activities and accounting bookkeeping and auditing activities, tax consultancy and business and management consultancy activities and management activities of holding companies 741A Architectural and engineering activities and related technical consultancy and Technical testing and analysis 74A Business economy excluding NACE Rev.1.1 74.15 activities of holding companies (Annex IX) C_TO_K Industry (Annex IX) C_TO_E Mining and quarrying; Electricity, gas and water supply (Annex IX) C_E ICT manufacturing (30+313+32+332+333) (Annex IX) ICTM DL excluding 30+313+32+332+333 (Annex IX) DLA Services of business economy excluding NACE Rev.1.1 74.15 activities of holding companies (Annex IX) G_TO_K ICT wholesale (5143+5184+5186) (Annex IX) ICTW Other wholesale (Division 51 except for 5143+5184+5186) (Annex IX) OTHW Retail sale of pharmaceutical and medical goods, cosmetic and toilet articles; Other retail sale of new goods in specialized stores; Retail sale of second-hand goods in stores (Annex IX) 52A Real estate, renting and business activities excluding NACE Rev.1.1 74.15 activities of holding companies (Annex IX) KB Renting of machinery and equipment without operator and of personal and household goods excluding NACE Rev.1.1 7133 Renting of office machinery and equipment, including computers (Annex IX) 71B Other business activities excluding NACE Rev.1.1 74.15 activities of holding companies (Annex IX) 74B Professional services (741 excluding 7415+742+743+744+7481+7485) (Annex IX) 74P Operational services (745+746+747+7482+7486+7487) (Annex IX) 74E Legal, accounting, book-keeping and auditing activities; tax consultancy; market research and public opinion polling; business and management consultancy; holdings excluding NACE Rev.1.1 74.15 activities of holding companies (Annex IX) 741A Total ICT sector (ICTM+ICTS) (Annex IX) ICTA ICT services (ICTW+42+7133+72) (Annex IX) ICTS Knowledge intensive business services (72+Professional services (74P)) (Annex IX) KIBS 4.5. Variable Variable title Code Annex Number of enterprises 11 11 0 I, II, III, IV, V,VI, VII Number of enterprises broken down by legal status 11 11 1 V, VI Number of enterprises broken down by size class of gross premiums written 11 11 2 V Number of enterprises broken down by size class of gross technical provisions 11 11 3 V Number of enterprises broken down by residence of the parent enterprise 11 11 4 VI Number of enterprises broken down by country of residence of the parent enterprise 11 11 5 V Number of enterprises broken down by size classes of the balance sheet total 11 11 6 VI Number of enterprises broken down by category of credit institutions 11 11 7 VI Number of enterprises broken down by size of investments 11 11 8 VII Number of enterprises broken down by size classes of members 11 11 9 VII Number of enterprises with non-autonomous pension funds 11 15 0 VII Number of local units 11 21 0 I, II, III, IV, VI Number of kind-of activity units 11 31 0 II, IV Total number and location of branches in other countries 11 41 0 V Total number of branches broken down by location in non-EEA countries 11 41 1 VI Total number of financial subsidiaries broken down by location in other countries 11 51 0 VI Number of pension schemes 11 61 0 VII Population of active enterprises in t 11 91 0 IX Number of births of enterprises in t 11 92 0 IX Number of deaths of enterprises in t 11 93 0 IX Number of enterprises newly born in t-1 having survived to t 11 94 1 IX Number of enterprises newly born in t-2 having survived to t 11 94 2 IX Number of enterprises newly born in t-3 having survived to t 11 94 3 IX Number of enterprises newly born in t-4 having survived to t 11 94 4 IX Number of enterprises newly born in t-5 having survived to t 11 94 5 IX Turnover 12 11 0 I, II, III, IV, V,VII, VIII Gross direct premiums written 12 11 1 V Gross reinsurance premiums accepted, written premiums 12 11 2 V Gross direct premiums written, individual premiums 12 11 3 V Gross direct premiums written, premiums under group contracts 12 11 4 V Gross direct premiums written, periodic premiums 12 11 5 V Gross direct premiums written, single premiums 12 11 6 V Gross direct premiums written, premiums from non-bonus contracts 12 11 7 V Gross direct premiums written, premiums from bonus contracts 12 11 8 V Gross direct premiums written, premiums from contracts where the investment risk is borne by policyholders 12119 V Production value 12 12 0 I, II, III, IV, VI, VII Gross margin on goods for resale 12 13 0 II, III, IV Value added at basic prices 12 14 0 VI, VII Value added at factor cost 12 15 0 I, II, III, IV, VI, VII Gross operating surplus 12 17 0 I, II, III, IV Total purchases of goods and services 13 11 0 I, II, III, IV, VI, VII Purchases of goods and services purchased for resale in the same condition as received 13 12 0 I, II, III, IV Payments for agency workers 13 13 1 I, II, III, IV Change in stocks of goods and services 13 21 0 III Change in stocks of goods and services purchased for resale in the same condition as received 13 21 1 III Change in stocks of finished products and work in progress manufactured by the unit 13 21 3 II, IV Personnel costs 13 31 0 I, II, III, IV, V,VI, VII Wages and Salaries 13 32 0 I, II, III, IV Social security costs 13 33 0 I, II, III, IV Payments for long term rental and operational leasing of goods 13 41 1 II, IV Gross investment in tangible goods 15 11 0 I, II, III, IV, VI, VII Gross investment in land 15 12 0 II, III, IV Gross investment in existing buildings and structures 15 13 0 II, III, IV Gross investment in construction and alteration of buildings 15 14 0 II, III, IV Gross investment in machinery and equipment 15 15 0 II, III, IV Sales of tangible investment goods 15 21 0 II, III, IV Gross investment in concessions, patents, licences, trade marks and similar rights 15 42 0 II Investment in purchased software 15 44 1 II, IV Number of persons employed 16 11 0 I, II, III, IV, V,VI, VII Number of persons employed broken down by category of credit institutions 16 11 1 VI Number of women employed 16 11 2 VI Number of unpaid persons employed 16 12 0 I, II, III, IV, VI Number of employees 16 13 0 I, II, III, IV, VI Number of female employees 16 13 6 VI Number of employees in full time equivalent units 16 14 0 I, II, III, IV, VI Number of hours worked by employees 16 15 0 II, IV Number of persons employed in the population of active enterprises in t 16 91 0 IX Number of employees in the population of active enterprises in t 16 91 1 IX Number of persons employed in the population of births in t 16 92 0 IX Number of employees in the population of births in t 16 92 1 IX Number of persons employed in the population of deaths in t 16 93 0 IX Number of employees in the population of deaths in t 16 93 1 IX Number of persons employed in the population of enterprises newly born in t-1 having survived to t 16 94 1 IX Number of persons employed in the population of enterprises newly born in t-2 having survived to t 16 94 2 IX Number of persons employed in the population of enterprises newly born in t-3 having survived to t 16 94 3 IX Number of persons employed in the population of enterprises newly born in t-4 having survived to t 16 94 4 IX Number of persons employed in the population of enterprises newly born in t-5 having survived to t 16 94 5 IX Number of persons employed in the year of birth in the population of enterprises newly born in t-1 having survived to t 16 95 1 IX Number of persons employed in the year of birth in the population of enterprises newly born in t-2 having survived to t 16 95 2 IX Number of persons employed in the year of birth in the population of enterprises newly born in t-3 having survived to t 16 95 3 IX Number of persons employed in the year of birth in the population of enterprises newly born in t-4 having survived to t 16 95 4 IX Number of persons employed in the year of birth in the population of enterprises newly born in t-5 having survived to t 16 95 5 IX Number of retail stores 17 32 0 III Sales space 17 33 1 III Turnover from agriculture, forestry, fishing and industrial activities 18 10 0 III Turnover from the principal activity at the NACE Rev.2 three-digit level 18 11 0 II, IV Turnover from industrial activities 18 12 0 II  Turnover from industrial activities excluding construction 18 12 1 IV  Turnover from construction 18 12 2 IV Turnover from service activities 18 15 0 II, III, IV Turnover from trading activities of purchase and resale and from intermediary activities 18 16 0 II, III, IV Breakdown of turnover by product (according to Section G of the CPA) 18 21 0 III  Turnover from building 18 31 0 IV  Turnover from civil engineering 18 32 0 IV Purchases of energy products (in value) 20 11 0 II, IV Investment in equipment and plant for pollution control and special anti-pollution accessories (mainly end-of-pipe equipment) 21 11 0 II Investment in equipment and plant linked to cleaner technology (integrated technology) 21 12 0 II Total current expenditure on environmental protection 21 14 0 II Payments to sub-contractors 23 11 0 II, IV Income from sub-contracting 23 12 0 IV Gross change in the provision for unearned premiums 32 11 2 V Gross premiums written broken down by legal status 32 11 4 V Gross direct premiums written broken down according to the country of residence of the parent enterprise 32 11 5 V Gross reinsurance premiums accepted, written premiums broken down according to the country of residence of the parent enterprise 32 11 6 V Allocated investment return transferred from the non-technical account 32 12 0 V Gross claims payments 32 13 1 V Gross claims payments in respect of claims incurred in the current accounting year 32 13 2 V Gross change in the provision for outstanding claims 32 13 4 V Gross operating expenses 32 14 0 V Change in the equalisation provision 32 15 0 V Other items in the technical account, gross amount 32 16 0 V Other technical income, net amount 32 16 1 V Net changes in other technical provisions, not shown under other headings 32 16 2 V Bonuses and rebates, net amount 32 16 3 V Other technical charges, net amount 32 16 4 V Gross balance of the technical account (sub-total I) 32 17 0 V Reinsurance balance 32 18 0 V Reinsurers share of gross premiums written 32 18 1 V Reinsurers share of gross premiums written broken down according to the country of residence of the parent 32 18 2 V Reinsurers share of gross change in the provision for unearned premiums 32 18 3 V Reinsurers share of gross claims payments 32 18 5 V Reinsurers share of gross change in the provision for outstanding claims 32 18 6 V Reinsurance commissions and profit participations 32 18 7 V Reinsurers share of the gross amount of other items in the technical account 32 18 8 V Net balance of the technical account (sub-total II) 32 19 0 V Investment income 32 22 0 V Unrealised gains on investments 32 23 0 V Gross change in life insurance provision 32 25 0 V Investments charges 32 27 0 V Unrealised losses on investments 32 28 0 V Allocated investment return transferred to the non-technical account 32 29 0 V Reinsurers share of gross change in life insurance provision 32 33 4 V Investment income 32 42 0 V Allocated investment return transferred from the life-assurance technical account 32 43 0 V Investment charges 32 44 0 V Allocated investment return transferred to the non-life insurance technical account 32 45 0 V Other income 32 46 0 V Other charges, including value adjustments 32 47 0 V Profit or loss on ordinary activities 32 48 0 V Extraordinary profit or loss 32 49 0 V All taxes 32 50 0 V Profit or loss for the financial year 32 51 0 V Commissions for total insurance business 32 61 1 V Commissions for direct insurance business 32 61 2 V External expenses on goods and services 32 61 4 V External and internal claims management expenses 32 61 5 V Acquisition costs 32 61 6 V Administrative expenses 32 61 7 V Gross other technical charges 32 61 8 V Investment management charges 32 61 9 V Income from participating interests 32 71 1 V Income from land and buildings 32 71 3 V Income from other investments 32 71 4 V Value re-adjustments on investments 32 71 5 V Gains on the realization on investments 32 71 6 V Investment management charges, including interest 32 72 1 V Value adjustments on investments 32 72 2 V Losses on the realization on investments 32 72 3 V Gross premiums written in direct business by product (based on CPA) 33 11 1 V Reinsurers share of gross direct premiums written by product (based on CPA) 33 12 1 V Gross claims incurred, direct business by product (based on CPA) 33 13 1 V Gross operating expenses, direct business by product (based on CPA) 33 14 1 V Reinsurance balance, direct business by product (based on CPA) 33 15 1 V Geographical breakdown  in general  of gross direct premiums written 34 11 0 V Geographical breakdown  in general  of gross reinsurance premiums accepted, premiums written 34 12 0 V Geographical breakdown  in general  of reinsurers share of gross premiums written 34 13 0 V Gross direct premiums written by product (based on CPA) and by Member State, geographical breakdown of the business written under the right of establishment 34 31 1 V Gross direct premiums written by product (based on CPA) and by Member State, geographical breakdown of the business written under the right of freedom to provide services 34 32 1 V Land and buildings 36 11 0 V Land and buildings occupied by an insurance enterprise for its own activities 36 11 1 V Land and buildings (current value) 36 11 2 V Investments in affiliated enterprises and participating interests 36 12 0 V Shares in affiliated enterprises and participating interests 36 12 1 V Debt securities issued by, and loans to, affiliated enterprises and to enterprises with which an insurance enterprise is Linked in virtue of a participating interest 36 12 2 V Investments in affiliated enterprises and participating interest (current value) 36 12 3 V Other financial investments 36 13 0 V Shares and other variable-yield securities and units in unit trusts 36 13 1 V Debt securities and other fixed-income securities 36 13 2 V Participation in investments pools 36 13 3 V Loans guaranteed by mortgages 36 13 4 V Other loans 36 13 5 V Other (incl. deposits with credit institutions) 36 13 6 V Other financial investments (current value) 36 13 8 V Deposits with ceding enterprises 36 14 0 V Investments for the benefit of life-assurance policyholders who bear the investment risk 36 20 0 V Investments for the benefit of life-assurance policyholders who bear the investment risk  land and buildings 36 21 0 V Investments for the benefit of life-assurance policyholders who bear the investment risk  other financial investments 36 22 0 V Balance sheet total 36 30 0 V Total capital and reserves 37 10 0 V Total capital and reserves, broken down by legal status 37 10 1 V Subscribed capital or equivalent funds 37 11 0 V Share premium account, revaluation reserve, reserve 37 12 0 V Subordinated liabilities 37 20 0 V Total net technical provisions 37 30 1 V Gross provision for unearned premiums 37 31 0 V Gross life assurance provision 37 32 0 V Gross provision for outstanding claims 37 33 0 V Gross provision for outstanding claims, related to direct business 37 33 1 V Gross provision for outstanding claims, related to direct business, by product 37 33 3 V Gross provision for bonuses and rebates 37 34 0 V Equalization provision 37 35 0 V Gross other technical provisions 37 36 0 V Gross technical provisions for life-assurance policies where the investment risk is borne by the policyholders 37 37 0 V Debenture loans 37 41 0 V Amounts owed to credit institutions 37 42 0 V Number of contracts outstanding at the end of the accounting year, relating to direct business for all individual life insurance contracts and for the following products: Non-linked life insurance services, and CPA 65.12.1, 65.12.4 and 65.12.5 39 10 0 V Number of insured persons at the end of the accounting year, relating to direct business for all group life insurance contracts and for the following product: CPA 65.12.1 39 20 0 V Number of insured vehicles at the end of the accounting year, relating to direct business, for the following product: CPA 65.12.2 39 30 0 V Gross insured sum at the end of the accounting year, relating to direct business, for the following products: Non-linked life insurance and Capital redemption insurance services 39 40 0 V Number of claims incurred during the accounting year, relating to direct business, for the following product: CPA 65.12.2 39 50 0 V Interest receivable and similar income 42 11 0 VI Interest receivable and similar income arising from fixed-income securities 42 11 1 VI Interest payable and similar charges 42 12 0 VI Interest payable and similar charges Linked to debt securities in issue 42 12 1 VI Income from securities 42 13 0 VI Income from shares and other variable-yield securities 42 13 1 VI Commissions receivable 42 14 0 VI Commissions payable 42 15 0 VI Net profit or net loss on financial operations 42 20 0 VI Other operating income 42 31 0 VI General administrative expenses 42 32 0 VI Other administrative expenses 42 32 2 VI Other operating charges 42 33 0 VI Value adjustments and value re-adjustments in respect of loans and advances and provisions for contingent liabilities and for commitments 42 35 0 VI Other value adjustments and value re-adjustments 42 36 0 VI Profit or loss on ordinary activities 42 40 0 VI Extraordinary profit or loss 42 50 0 VI All taxes (tax on profit or loss on ordinary activities, tax on extraordinary profit or loss, other taxes) 42 51 0 VI Profit or loss for the financial year 42 60 0 VI Loans and advances to customers 43 11 0 VI Amounts owed to customers 43 21 0 VI Total of capital and reserves 43 29 0 VI Balance sheet total 43 30 0 VI Balance sheet total broken down according to the residence of the parent enterprise 43 31 0 VI Balance sheet total broken down by legal status 43 32 0 VI Interest receivable and similar income broken down by (sub)categories of the CPA 44 11 0 VI Interest payable and similar charges broken down by (sub)categories of the CPA 44 12 0 VI Commissions receivable broken down by (sub)categories of the CPA 44 13 0 VI Commissions payable broken down by (sub)categories of the CPA 44 14 0 VI Geographical breakdown of the total number of EEA branches 45 11 0 VI Geographical breakdown of interest receivable and similar income 45 21 0 VI Geographical breakdown of balance sheet total 45 22 0 VI Geographical breakdown of interest receivable and similar income via the freedom to provide services business (in other EEA countries) 45 31 0 VI Geographical breakdown of interest receivable and similar income via branch business (in non-EEA countries) 45 41 0 VI Geographical breakdown of interest receivable and similar income via the freedom to provide services business (in non-EEA countries) 45 42 0 VI Number of accounts broken down by (sub)categories of the CPA 47 11 0 VI Number of loans and advances to customers broken down by (sub)categories of the CPA 47 12 0 VI Number of automatic teller machines (ATM) owned by credit institutions 47 13 0 VI Pension contributions receivable from members 48 00 1 VII Pension contributions receivable from employers 48 00 2 VII Incoming transfers 48 00 3 VII Other pension contributions 48 00 4 VII Pension contributions to defined benefit schemes 48 00 5 VII Pension contributions to defined contribution schemes 48 00 6 VII Pension contributions to hybrid schemes 48 00 7 VII Investment income (PF) 48 01 0 VII Capital gains and losses 48 01 1 VII Insurance claims receivable 48 02 1 VII Other income (PF) 48 02 2 VII Total expenditure on pensions 48 03 0 VII Regular pension payments 48 03 1 VII Pension payments of lump sums 48 03 2 VII Outgoing transfers 48 03 3 VII Net change in technical provisions (reserves) 48 04 0 VII Insurance premiums payable 48 05 0 VII Total operational expenses 48 06 0 VII All taxes 48 07 0 VII Turnover of non-autonomous pension funds 48 08 0 VII Total investments of pension funds 48 10 0 VII Total investments invested in the sponsoring enterprise 48 10 1 VII Total investments at market values 48 10 4 VII Land and buildings (PF) 48 11 0 VII Investments in affiliated enterprises and participating interests (PF) 48 12 0 VII Shares and other variable-yield securities 48 13 0 VII Shares traded on a regulated market 48 13 1 VII Shares traded on a regulated market specialised in SMEs 48 13 2 VII Non-publicly traded shares 48 13 3 VII Other variable yield securities 48 13 4 VII Units in undertakings for collective investment in transferable securities 48 14 0 VII Debt securities and other fixed-income securities 48 15 0 VII Debt securities and other fixed-income securities issued by public administrations 48 15 1 VII Other debt securities and other fixed income securities 48 15 2 VII Participation in investment pools (PF) 48 16 0 VII Loans guaranteed by mortgages and other loans not covered elsewhere 48 17 0 VII Other investments 48 18 0 VII Other assets 48 20 0 VII Capital and reserves 48 30 0 VII Net technical provisions (PF) 48 40 0 VII Other liabilities 48 50 0 VII Geographical breakdown of turnover 48 61 0 VII Shares and other variable-yield securities broken down by location 48 62 0 VII Total investments broken down by location 48 63 0 VII Total investments broken down into euro and non-euro components 48 64 0 VII Number of members 48 70 0 VII Number of members of defined benefit schemes 48 70 1 VII Number of members of defined contribution schemes 48 70 2 VII Number of members of hybrid schemes 48 70 3 VII Number of active members 48 70 4 VII Number of deferred members 48 70 5 VII Number of retired persons 48 70 6 VII 4.6. Data value In order to be precise about the nature of the data, it is necessary to distinguish the following cases:  data equal to zero (coded 0): Real values of zero (phenomenon is not existing or rounded value of existing phenomenon) only.  data not available (coded na): This is data which is not collected in a Member State. Only in very exceptional cases data is allowed to be not available (derogations included in Annex IV to this Regulation and in case Regulation No 295/2008 exempts Member States which represent less than 1 % of the Community total (1 %-rule)). 4.7. Quality flag Data type Code Revised data R Provisional data P Insufficiently reliable data that can be used for calculating Community totals but that cannot be disseminated at national level W Estimation (only for Annex IX) E Revised data refers to data which are sent for a second (or more) time and are corrections of data which have been previously sent by the data provider. Data providers shall provide complete sets of data for the series in which some data have been revised. A description of the reasons for the revision has to be provided at the same time. The flag indicating Provisional data should be used in order to indicate that it is likely that that the data being transmitted may be corrected. The use of this flag is limited to specific cases. Eurostat will delete this flag at the moment data for the next reference year are transmitted unless the Member State notifies a revision of the already published data. 4.8. Confidentiality Member States are asked to clearly indicate confidential data using the flags listed below. They have to obligation to indicate all secondary confidential cells as well as the data which is primary confidential at higher levels of aggregation of the activity or size class according to the national confidentiality rules. Reason for confidentiality Flag Too few enterprises A One enterprise dominates the data B Two enterprises dominate the data C Secondary confidential data in order to protect data flagged with A, B, C, F or H D Data is confidential in application of the p %-rule F Data that is not published at national level as it is considered to be sensitive information or to protect data that is not required by Regulation (EC) No 295/2008 (manually unsafe data) H 4.9. Units of data values Monetary data has to be expressed in thousands of national currency units (Euro for the countries of the Euro area) for Annexes I to IV and VIII. For Annexes V, VI and VII monetary data has to be expressed in millions of national currency (Euro for the countries of the Euro area). Countries acceding to the Euro area shall report monetary data in Euro for the structural business statistics due in the year of their accession. Countries which record very small values for the Annexes V, VI and VII are allowed to provide data in thousands of Euro or thousands of national currency. In this field Member States specify which units have been used for the data values used in the data transmission. Units Code Units UNIT Thousands 10 00 Millions MIO National currency in thousands KNC National currency in millions MNC Euro in thousands KEUR Euro in millions MEUR 4.10. Breakdown of products This field is only used in Annexes III, V, VI and VIII. For the other Annexes this field shall remain empty. Details regarding the product breakdowns to be provided can be found in Annex I of Commission Regulation No 295/2008 regarding the series of data to be provided. The following list only serves to determine the codes to be used for transmitting the data and can in no way increase the level of detail and or product breakdowns requested by the aforementioned Regulation. Products Code Distributive trade Wholesale and retail trade and repair of motor vehicles and motorcycles excluding 452 (Maintenance and repair services of motor vehicles) and 454 (Trade, maintenance and repair services of motorcycles and related parts and accessories) 45A Wholesale trade services of cars and light motor vehicles 45 11 1 Specialised store retail trade services of cars and light motor vehicles 45 11 2 Other retail trade of cars and light motor vehicles 45 11 3 Wholesale on a fee or contract basis of cars and light motor vehicles 45 11 4 Wholesale trade services of other motor vehicles 45 19 1 Specialised store retail trade services of other motor vehicles 45 19 2 Other retail trade of other motor vehicles 45 19 3 Wholesale on a fee or contract basis of other motor vehicles 45 19 4 Trade services of motor vehicle parts and accessories 45 3 Wholesale trade services of motor vehicle parts and accessories 45 31 1 Wholesale on a fee or contract basis of parts and accessories of motor vehicles 45 31 2 Specialised store retail trade services of motor vehicle parts and accessories 45 32 1 Other retail trade of parts and accessories of motor vehicles 45 32 2 Wholesale trade services of motorcycles and related parts and accessories 45 40 1 Specialised store retail trade services of motorcycles and related parts and accessories 45 40 2 Other retail trade services of motorcycles and related parts and accessories 45 40 3 Wholesale trade services on a fee or contract basis of motorcycles and related parts and accessories 45 40 4 Wholesale trade services, except of motor vehicles and motorcycles 46 Wholesale on a fee or contract basis of agricultural raw materials, live animals, textile raw materials and semi-finished goods 46 11 Wholesale on a fee or contract basis of fuels, ores, metals and industrial chemicals 46 12 Wholesale on a fee or contract basis of timber and building materials 46 13 Wholesale on a fee or contract basis of machinery, industrial equipment, ships and aircraft 46 14 Wholesale on a fee or contract basis of furniture, household goods, hardware and ironmongery 46 15 Wholesale on a fee or contract basis of textiles, clothing, fur, footwear and leather goods 46 16 Wholesale on a fee or contract basis of food, beverages and tobacco 46 17 Wholesale on a fee or contract basis of other particular products 46 18 Wholesale on a fee or contract basis of a variety of goods 46 19 Wholesale trade services of grain, unmanufactured tobacco, seeds and animal feeds 46 21 Wholesale trade services of flowers and plants 46 22 Wholesale trade services of live animals 46 23 Wholesale trade services of hides, skins and leather 46 24 Wholesale trade services of fruit and vegetables 46 31 Wholesale trade services of meat and meat products 46 32 Wholesale trade services of dairy products, eggs and edible oils and fats 46 33 Wholesale trade services of beverages 46 34 Wholesale trade services of tobacco products 46 35 Wholesale trade services of sugar and chocolate and sugar confectionery 46 36 Wholesale trade services of coffee, tea, cocoa and spices 46 37 Wholesale trade services of other food, including fish, crustaceans and molluscs 46 38 Non-specialised wholesale trade services of food, beverages and tobacco 46 39 Wholesale trade services of textiles 46 41 Wholesale trade services of clothing and footwear 46 42 Wholesale trade services of electrical household appliances 46 43 Wholesale trade services of china and glassware and cleaning materials 46 44 Wholesale trade services of perfume and cosmetics 46 45 Wholesale trade services of pharmaceutical goods 46 46 Wholesale trade services of furniture, carpets and lighting equipment 46 47 Wholesale trade services of watches and jewellery 46 48 Wholesale trade services of other household goods 46 49 Wholesale trade services of computers, computer peripheral equipment and software 46 51 Wholesale trade services of electronic and telecommunications equipment and parts 46 52 Wholesale trade services of agricultural machinery, equipment and supplies 46 61 Wholesale trade services of machine tools 46 62 Wholesale trade services of mining, construction and civil engineering machinery 46 63 Wholesale trade services of machinery for the textile industry and of sewing and knitting machines 46 64 Wholesale trade services of office furniture 46 65 Wholesale trade services of other office machinery and equipment 46 66 Wholesale trade services of other machinery and equipment 46 69 Wholesale trade services of solid, liquid and gaseous fuels and related products 46 71 Wholesale trade services of metals and metal ores 46 72 Wholesale trade services of wood, construction materials and sanitary equipment 46 73 Wholesale trade services of hardware, plumbing and heating equipment and supplies 46 74 Wholesale trade services of chemical products 46 75 Wholesale trade services of other intermediate products 46 76 Wholesale trade services of waste and scrap 46 77 Non-specialised wholesale trade services 46 90 Retail trade services, except of motor vehicles and motorcycles 47 Retail trade services of fruit, vegetables, meat, fish, bakery and dairy products and eggs 47 00 1 Retail trade services of fresh fruit and vegetables 47 00 11 Retail trade services of processed fruit and vegetables 47 00 12 Retail trade services of meat 47 00 13 Retail trade service of meat products 47 00 14 Retail trade services of fish, crustaceans ad molluscs 47 00 15 Retail trade services of bakery product 47 00 16 Retail trade services of sugar confectionary 47 00 17 Retail trade services of dairy products 47 00 18 Retail trade services of eggs 47 00 19 Retail trade services of other food products, beverages and tobacco 47 00 2 Retail trade services of alcoholic beverages 47 00 25 Retail trade services of other beverages 47 00 26 Retail trade services of tobacco products 47 00 27 Retail trade services of information and communication equipment 47 00 3 Retail trade services of construction materials and hardware 47 00 4 Retail trade services of household articles 47 00 5 Retail trade services of textiles 47 00 51 Retail trade services of electrical household appliances 47 00 54 Retail trade services of cultural and recreational goods 47 00 6 Retail trade services of clothing, pharmaceutical and medical goods, toilet articles, flowers, plants, pet animals and pet food 47 00 7 Retail trade services of clothing 47 00 71 Retail trade services of footwear 47 00 72 Retail trade services of leather goods and travel accessories 47 00 73 Retail trade services of pharmaceutical goods 47 00 74 Retail trade services of medical and orthopaedic goods 47 00 75 Retail trade services of cosmetic and toilet articles 47 00 76 Retail trade services of automotive fuel and other new goods n.e.c. 47 00 8 Retail trade services of automotive fuel 47 00 81 Total of trade services TOTAL Insurance services Total life insurance services 65 11_65 12 1 Non-Linked life insurance services 65 11 0a Linked life insurance services 65 11 0b Tontine insurance services 65 11 0c Capital redemption insurance services 65 11 0d Other life insurance services 65 11 0e Group pension services 65 11 0f Total non-life insurance services 65 12 Accident and health insurance services 65 12 1 Motor vehicle insurance services 65 12 2 Motor vehicle insurance services, third party liability 65 12 21 Motor vehicle insurance services, other classes 65 12 29 Marine, aviation and transport insurance services 65 12 3 Fire and other damage to property insurance services 65 12 4 General liability insurance services 65 12 5 Credit and suretyship insurance services 65 12 6 Assistance, legal expenses and miscellaneous financial loss insurance services 65 12 7 Other non life insurance services 65 12 9 Total of insurance services TOTAL Credit institutions Deposit services to corporate and institutional depositors 64 19 11 Deposit services to other depositors 64 19 12 Inter-industry credit granting services by monetary institutions 64 19 21 Consumer credit granting services by monetary institutions 64 19 22 Residential mortgage credit granting services by monetary institutions 64 19 23 Non-residential mortgage credit granting services by monetary institutions 64 19 24 Commercial non-mortgage credit granting services by monetary institutions 64 19 25 Credit card services by monetary institutions 64 19 26 Other credit granting services by monetary institutions 64 19 29 Other monetary intermediation services n.e.c. 64 19 30 Financial leasing services 64 91 10 Inter-industry credit granting services, other than by monetary institutions 64 92 11 Consumer credit granting services, other than by monetary institutions 64 92 12 Residential mortgage credit granting services, other than by monetary institutions 64 92 13 Non-residential mortgage credit granting services, other than by monetary institutions 64 92 14 Commercial non-mortgage credit granting services, other than by monetary institutions 64 92 15 Credit card services, other than by monetary institutions 64 92 16 Other credit granting services, other than by monetary institutions, n.e.c. 64 92 19 Other financial services, except insurance and pension funding n.e.c. 64 99 1 Security and commodity contracts brokerage services 66 12 Other services auxiliary to financial services, except insurance and pension funding 66 19 Risk and damage evaluation services 66 21 Services of insurance agents and brokers 66 22 Other services auxiliary to insurance and pension funding 66 29 Fund management services 66 30 Total of services of credit institutions TOTAL Business services Publishing services of computer games 58 21 Other software publishing services 58 29 Systems software, packaged; Application software, packaged 58 29A Software downloads; On-line software 58 29B Licensing services for the right to use computer software 58 29 5 Computer programming services 62 01 Computer consultancy services 62 02 Computer facilities management services 62 03 Other information technology and computer services 62 09 Data processing, hosting and related services 63 11 Web portal content 63 12 Legal advisory and representation services concerning criminal law 69 10 11 Legal advisory and representation services in judicial procedures concerning business and commercial law 69 10 12 Legal advisory and representation services in judicial procedures concerning labour law 69 10 13 Legal advisory and representation services in judicial procedures concerning civil law 69 10 14 Legal services concerning patents, copyrights and other intellectual property rights 69 10 15 Notarial services 69 10 16 Arbitration and conciliation services 69 10 17 Auction legal services 69 10 18 Other legal services 69 10 19 Financial auditing services 69 20 1 Accounting services 69 20 2 Accounting review services; Compilation services of financial statements; Bookkeeping services 69 20 2A Payroll services 69 20 24 Other accounting services 69 20 29 Tax consultancy services 69 20 3 Insolvency and receivership services 69 20 4 Public relation and communication services 70 21 1 Business management consulting services 70 22 1 Strategic management consulting services 70 22 11 Financial management consulting services (except corporate tax) 70 22 12 Marketing management consulting services 70 22 13 Human resources management consulting services 70 22 14 Production management consulting services 70 22 15 Supply chain and other management consulting services 70 22 16 Business process management services 70 22 17 Other project management services, except construction project management services 70 22 2 Other business consulting services 70 22 3 Trademarks and franchises 70 22 4 Plans and drawings for architectural purposes 71 11 1 Architectural services for buildings 71 11 2 Architectural services for residential and non-residential building projects 71 11 2A Historical restoration architectural services 71 11 23 Architectural advisory services 71 11 24 Urban and land planning services 71 11 3 Landscape architectural services and architectural advisory services 71 11 4 Engineering services 71 12 1 Engineering advisory services 71 12 11 Engineering services for building projects 71 12 12 Engineering services for power projects 71 12 13 Engineering services for transportation projects 71 12 14 Engineering services for waste management projects (hazardous and non-hazardous) 71 12 15 Engineering services for water, sewerage and drainage projects 71 12 16 Engineering services for industrial and manufacturing projects 71 12 17 Engineering services for telecommunications and broadcasting projects 71 12 18 Engineering services for other projects 71 12 19 Project management services for construction projects 71 12 2 Geological, geophysical and related prospecting and consulting services 71 12 3 Technical testing and analysis services 71 20 1 Composition and purity testing and analysis services 71 20 11 Testing and analysis services of physical properties 71 20 12 Testing and analysis services of integrated mechanical and electrical systems services 71 20 13 Technical testing services for road transport vehicles 71 20 14 Other technical testing and analysis services 71 20 19 Services provided by advertising agencies 73 11 1 Full service advertising services 73 11 11 Direct marketing and direct mailing 73 11 12 Advertising design and concept development 73 11 13 Other advertising services 73 11 19 Sale of advertising space or time on a fee or contract basis 73 12 1 Sale of advertising space on a fee or contract basis in print media 73 12 11 Sale of TV/radio advertising space or time on a fee or contract basis 73 12 12 Sale of internet advertising space or time on a fee or contract basis 73 12 13 Sale of events relating advertising 73 12 14 Other sale of advertising space or time on a fee or contract basis 73 12 19 Market research and other similar services 73 20 1 Market research services: qualitative services 73 20 11 Market research services: quantitative ad-hoc surveys 73 20 12 Market research services: quantitative continuous and regular surveys 73 20 13 Market research services other than surveys; Other market research services 73 20 1A Public opinion polling services 73 20 2 Services provided by employment placement agencies 78 10 1 Executive search services 78 10 11 Permanent placement services, other than executive search services 78 10 12 Temporary employment agency services 78 20 1 Temporary employment agency services for the supply of computer and telecommunications personnel 78 20 11 Temporary employment agency services for the supply of other office support personnel 78 20 12 Temporary employment agency services for the supply of commercial and trade personnel 78 20 13 Temporary employment agency services for the supply of transport, warehousing, logistics or industrial workers 78 20 14 Temporary employment agency services for the supply of hotels and restaurants personnel 78 20 15 Temporary employment agency services for the supply of medical personnel 78 20 16 Temporary employment agency services for the supply of other personnel 78 20 19 Other human resources provision services 78 30 1 Repair services of computers and peripheral equipment 95 11 Resale RESALE Other products n.e.c. OTH Total TOTAL 4.11. Turnover size classes The size classes below are measured in million Euro. They are only to be used for data in Annex III. For the other Annexes this field shall remain empty. Turnover size class Code 0-1 01 1-2 02 2-5 03 5-10 04 10-20 05 20-50 06 50-200 07 200+ 08 Total 30 4.12. Breakdown by environmental domains This field shall only be used for Annex II. For the other Annexes this field shall remain empty. Breakdown of environmental domains Code Protection of ambient air and climate ED01 Wastewater management ED02 Waste management ED03 Other environmental protection activities ED09 Total ED30 4.13. Geographical breakdown This field shall only be used for Annexes V, VI and VII. For the other Annexes this field shall remain empty. Countries and groups of countries Code Belgique/BelgiÃ «/Belgium BEL Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã /Bulgaria BLG Ã Ã ¨skÃ ¡ republika/Czech republic CZE Danmark/Denmark DNK Deutschland/Germany DEU Eesti/Estonia EST EÃ »Ã »Ã ¬Ã ´Ã ±/Greece GRC EspaÃ ±a/Spain ESP France FRA Ireland IRL Italia/Italy ITA Ã Ã ÃÃ Ã ¿Ã /Cyprus CYP Latvija/Latvia LVA Lietuva/Lithuania LTU Luxembourg LUX MagyarorszÃ ¡g/Hungary HUN Malta MLT Nederland/the Netherlands NLD Ã sterreich/Austria AUT Polska/Poland POL Portugal PRT RomÃ ¢nia/Romania ROM Slovenija/Slovenia SVN Slovensko/Slovakia SVK Suomi/Finland FIN Sverige/Sweden SWE United Kingdom GBR Island/Iceland ISL Liechtenstein LIE Norge/Norway NOR Schweiz/Suisse/Svizzera/Switzerland CHE USA (For Annexes V and VI) USA USA and Canada (For Annex VII only) US_CA Japan JPN In the Member State of head office MSHO In other Member States OMS In other EEA countries OEEA In other third countries (rest of the world) THCO Total European Union EU Total European Economic Area EEA Total non-EEA TTHCO Total World TOTAL 4.14. Residence of parent enterprise This field shall only be used for Annexes V and VI. For the other Annexes this field shall remain empty. Country of residence of the parent enterprise Code Parent enterprise situated in the home Member State RE01 Parent enterprise situated in other countries RE02 Total RE30 4.15. Legal form This field shall only be used for Annexes V, VI and IX. For the other Annexes this field shall remain empty. Legal status Code For Annexes V and VI Incorporated enterprises limited by shares LS01 Mutual enterprises (For Annex V only)/Co-operative enterprises (For Annex VI only) LS02 Public-law enterprises (For Annex VI only) LS03 Branches of enterprises with head office in non-EEA countries LS04 Others LS05 Total LS30 For Annex IX Personally owned and no limit to personal liability SP Private or publicly quoted joint stock companies with limited liability for those owning shares LL Personally owned limited and unlimited liability partnerships. Included are also other level forms such as cooperatives, associations etc. PA All of the above legal forms TT 4.16. Type of insurance enterprise or insurance business This field shall only be used for Annex V. For the other Annexes this field shall remain empty. Type of insurance enterprise or insurance business Code Life insurance enterprises 1 Non-life insurance enterprises 2 Composite insurance enterprises 3 Specialist reinsurance enterprises 4 Life insurance business of composite insurance enterprises 5 Non-life insurance business of composite insurance enterprises (including business accepted) 6 Total T 4.17. Category This field shall only be used for Annex VI. For the other Annexes this field shall remain blank. Category of credit institutions Code Licensed banks CA01 Specialised credit granting institutions CA02 Other credit institutions CA03 Total CA30 4.18. Currency breakdown This field shall only be used for Annex VII. For the other Annexes this field shall remain empty. Currency breakdown Code EURO EURO Other OTH Total TOTAL 4.19. Residence of client This field shall only be used for Annex VIII. For the other Annexes this field shall remain empty. Residence of client Code Resident M21 Non-resident M22 Non-resident intra-EU M221 Non-resident extra-EU M222 Total TOTAL 4.20. Population This field shall only be used for Annex IX. For the other Annexes this field shall remain empty. Population Code Active enterprises NXX Real births RXX Real deaths DXX XX refers to the last two digits of the base year e.g. R08 refers to the population of real births in 2008. 5. ADDITIONAL DOCUMENTATION Member States shall provide the necessary information to document revisions of data and changes in methodology. When revised data is sent, the country shall indicate whether this has consequences for the confidentiality pattern. A format for providing this information shall be specified by Eurostat. ANNEX III DOUBLE REPORTING IN NACE Rev.1.1 1. The following series of data shall be provided for reference year 2008 using NACE Rev.1.1: Series 1Z Series name 1Z: Annual enterprise statistics according to NACE Rev.1.1 Activity coverage NACE Rev.1.1, sections H, I and K Characteristics 11 11 0 Number of enterprises 12 11 0 Turnover 12 12 0 Production value 12 15 0 Value added at factor cost 13 11 0 Total purchases of goods and services 13 12 0 Purchases of goods and services for resale in the same condition as received 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed 16 13 0 Number of employees Activity breakdown NACE Rev.1.1 SECTION H Hotels and restaurants 55.1 + 55.2 Hotels and Campsites and other provision of short-stay accommodation 55.3 + 55.4 + 55.5 Restaurants and Bars and Canteens and catering SECTION I Transport, storage and communication 60 Land transport; transport via pipelines 60.1 Transport via railways 60.2 Other land transport 60.21 + 60.22 + 60.23 Other land transport without freight transport by road 60.24 Freight transport by road 60.3 Transport via pipelines 61 Water transport 61.1 Sea and coastal water transport 61.2 Inland water transport 62 Air transport 63 Supporting and auxiliary transport activities; activities of travel agencies 63.1 + 63.2 + 63.4 Supporting and auxiliary transport activities without activities of travel agencies and tour operators; tourist assistance activities nec 63.3 Activities of travel agencies and tour operators; tourist assistance activities nec 64 Post and telecommunications 64.1 Post and courier activities 64.11 National post activities 64.12 Courier activities other than national post activities 64.2 Telecommunications SECTION K Real estate, renting and business activities 70 Real estate activities 71 Renting of machinery and equipment without operator and of personal and household goods 71.1 + 71.2 Renting of automobiles and renting of other transport equipment 71.3 Renting of other machinery and equipment 71.4 Renting of personal and household goods nec 72 Computer-related activities 73 Research and development 74 Other business activities 74.1 Legal, accounting, book-keeping and auditing activities; tax consultancy; market research and public opinion polling; business and management consultancy; holdings 74.11 + 74.12 + 74.14 + 74.15 Legal activities and accounting bookkeeping and auditing activities, tax consultancy and business and management consultancy activities and management activities of holding companies 74.13 Market research and public opinion polling 74.2 + 74.3 Architectural and engineering activities and related technical consultancy and Technical testing and analysis 74.4 Advertising 74.5 Labour recruitment and provision of personnel 74.6 Investigation and security activities 74.7 Industrial cleaning 74.8 Miscellaneous business activities nec Series 2Z Series name 2Z: Annual enterprise statistics according to NACE Rev.1.1 Activity coverage NACE Rev.1.1, sections C to E Characteristics 11 11 0 Number of enterprises 12 11 0 Turnover 12 12 0 Production value 12 15 0 Value added at factor cost 13 11 0 Total purchases of goods and services 13 12 0 Purchases of goods and services for resale in the same condition as received 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed 16 13 0 Number of employees Activity breakdown NACE Rev.1.1 4-digit level (class) NACE Rev.1.1 3-digit level (groups) NACE Rev.1.1 2-digit level (divisions) NACE Rev.1.1. Subsections and Sections Series 3Z Series name 3Z: Annual enterprise statistics according to NACE Rev.1.1 Activity coverage NACE Rev.1.1, section G Characteristics 11 11 0 Number of enterprises 12 11 0 Turnover 12 12 0 Production value 12 15 0 Value added at factor cost 13 11 0 Total purchases of goods and services 13 12 0 Purchases of goods and services for resale in the same condition as received 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed 16 13 0 Number of employees Activity breakdown NACE Rev.1.1 4-digit level (class) NACE Rev.1.1 3-digit level (groups) NACE Rev.1.1 2-digit level (divisions) NACE Rev.1.1 Subsections and Sections Series 4Z Series name 4Z: Annual enterprise statistics according to NACE Rev.1.1 Activity coverage NACE Rev.1.1, section F Characteristics 11 11 0 Number of enterprises 12 11 0 Turnover 12 12 0 Production value 12 15 0 Value added at factor cost 13 11 0 Total purchases of goods and services 13 12 0 Purchases of goods and services for resale in the same condition as received 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed 16 13 0 Number of employees Activity breakdown NACE Rev.1.1 4-digit level (class) NACE Rev.1.1 3-digit level (groups) NACE Rev.1.1 2-digit level (divisions) NACE Rev.1.1. Subsections and Sections 2. Definitive results according to NACE Rev.1.1 shall be transmitted within 24 months from the end of the calendar year of the reference period. ANNEX IV DEROGATIONS Section I: Derogations with regard to the provisions of Annex I DENMARK Annual enterprise statistics 2008 to 2009 variable 12 17 0 Gross operating surplus Annual enterprise statistics 2008 to 2009 variable 13 13 1 Payments for agency workers Annual enterprise statistics 2008 to 2009 variable 16 14 0 Number of employees in full-time equivalent units Complete, partial or no derogation partial derogation partial derogation partial derogation Extra transmission period needed none none none Missing activities NACE Rev.2 group 64.1, the credit institutions of NACE Rev.2 class 64.92 and NACE Rev.2 division 65 NACE Rev.2 group 64.1, the credit institutions of NACE Rev.2 class 64.92 and NACE Rev.2 division 65 NACE Rev.2 group 64.1, the credit institutions of NACE Rev.2 class 64.92 and NACE Rev.2 division 65 GERMANY Annual enterprise statistics 2008 to 2009 variable 12 17 0 Gross operating surplus Annual enterprise statistics 2008 to 2009 variable 13 13 1 Payments for agency workers Annual enterprise statistics 2008 to 2009 variable 16 14 0 Number of employees in full-time equivalent units Complete, partial or no derogation partial derogation partial derogation partial derogation Extra transmission period needed none none 2008:18+15 for NACE Rev.2 Section I 2009: 18+3 for NACE Rev.2 Section I Missing activities NACE Rev.2 class 65.12 and group 65.3 NACE Rev.2 group 64.1, the credit institutions of NACE Rev.2 class 64.92 and NACE Rev.2 division 65 NACE Rev.2 group 64.1, the credit institutions of NACE Rev.2 class 64.92 and NACE Rev.2 division 65 GREECE Annual enterprise statistics 2008 to 2009 variable 12 17 0 Gross operating surplus Annual enterprise statistics 2008 to 2009 variable 13 13 1 Payments for agency workers Annual enterprise statistics 2008 to 2009 variable 16 14 0 Number of employees in full-time equivalent units Complete, partial or no derogation no derogation partial derogation partial derogation Extra transmission period needed None None Missing activities NACE Rev.2 classes 64.19 and credit institutions of NACE Rev.2 class 64.92 NACE Rev.2 classes 64.19 and credit institutions of NACE Rev.2 class 64.92 and NACE Rev.2 division 65 FRANCE Annual enterprise statistics 2008 to 2009 variable 12 17 0 Gross operating surplus Annual enterprise statistics 2008 to 2009 variable 13 13 1 Payments for agency workers Annual enterprise statistics 2008 to 2009 variable 16 14 0 Number of employees in full-time equivalent units Complete, partial or no derogation no derogation partial derogation no derogation Extra transmission period needed 2008: 10+24 for NACE Rev.2 group 64.1 and credit institutions of NACE Rev.2 class 64.92 and 12+24 for NACE Rev.2 division 65 2009: 10+12 for NACE Rev.2 group 64.1 and credit institutions of NACE Rev.2 class 64.92 and 12+12 for NACE Rev.2 division 65 Missing activities NACE Rev.2 Sections H-J, and L to N and division 95 IRELAND Annual enterprise statistics 2008 to 2009 variable 12 17 0 Gross operating surplus Annual enterprise statistics 2008 to 2009 variable 13 13 1 Payments for agency workers Annual enterprise statistics 2008 to 2009 variable 16 14 0 Number of employees in full-time equivalent units Complete, partial or no derogation partial derogation partial derogation partial derogation Extra transmission period needed none none 18+12 for NACE Rev.2 Sections H-J, L-N and division 95 Missing activities NACE Rev.2 classes 64.19 and credit institutions of NACE Rev.2 class 64.92 and NACE Rev.2 division 65 NACE Rev.2 classes 64.19 and credit institutions of NACE Rev.2 class 64.92 and NACE Rev.2 division 65 NACE Rev.2 classes 64.19 and credit institutions of NACE Rev.2 class 64.92 and NACE Rev.2 division 65 ITALY Annual enterprise statistics 2008 to 2009 variable 12 17 0 Gross operating surplus Annual enterprise statistics 2008 to 2009 variable 13 13 1 Payments for agency workers Annual enterprise statistics 2008 to 2009 variable 16 14 0 Number of employees in full-time equivalent units Complete, partial or no derogation partial derogation partial derogation partial derogation Extra transmission period needed none none none Missing activities NACE Rev.2 groups 65.1 and 65.2 NACE Rev.2 classes 64.19 and credit institutions of NACE Rev.2 class 64.92 and NACE Rev.2 groups 65.1 and 65.2 NACE Rev.2 groups 65.1 and 65.2 LUXEMBOURG Annual enterprise statistics 2008 to 2009 variable 12 17 0 Gross operating surplus Annual enterprise statistics 2008 to 2009 variable 13 13 1 Payments for agency workers Annual enterprise statistics 2008 to 2009 variable 16 14 0 Number of employees in full-time equivalent units Complete, partial or no derogation no derogation partial derogation no derogation Extra transmission period needed none Missing activities NACE Rev.2 group 64.1, the credit institutions of NACE Rev.2 class 64.92 and NACE Rev.2 division 65 MALTA Annual enterprise statistics 2008 to 2009 variable 12 17 0 Gross operating surplus Annual enterprise statistics 2008 to 2009 variable 13 13 1 Payments for agency workers Annual enterprise statistics 2008 to 2009 variable 16 14 0 Number of employees in full-time equivalent units Complete, partial or no derogation partial derogation partial derogation partial derogation Extra transmission period needed 10+9 for NACE Rev.2 group 64.1 and credit instititons of NACE Rev.2 class 64.92 and 12+9 for NACE Rev.2 division 65 18+9 for NACE Rev.2 Sections H-J, L-N and division 95 Missing activities none NACE Rev.2 Sections H-N and division 95 NACE Rev.2 Sections H-N and division 95 POLAND Annual enterprise statistics 2008 to 2009 variable 12 17 0 Gross operating surplus Annual enterprise statistics 2008 to 2009 variable 13 13 1 Payments for agency workers Annual enterprise statistics 2008 to 2009 variable 16 14 0 Number of employees in full-time equivalent units Complete, partial or no derogation partial derogation partial derogation partial derogation Extra transmission period needed none none none Missing activities NACE Rev.2 division 65 NACE Rev.2 division 65 NACE Rev.2 division 65 SWEDEN Annual enterprise statistics 2008 to 2009 variable 12 17 0 Gross operating surplus Annual enterprise statistics 2008 to 2009 variable 13 13 1 Payments for agency workers Annual enterprise statistics 2008 to 2009 variable 16 14 0 Number of employees in full-time equivalent units Complete, partial or no derogation no derogation partial derogation partial derogation Extra transmission period needed none none Missing activities NACE Rev.2 classes 64.19, the credit institutions of NACE Rev.2 class 64.92 and NACE Rev.2 division 65 NACE Rev.2 division 65 UNITED KINGDOM Annual enterprise statistics 2008 to 2009 variable 12 17 0 Gross operating surplus Annual enterprise statistics 2008 to 2009 variable 13 13 1 Payments for agency workers Annual enterprise statistics 2008 to 2009 variable 16 14 0 Number of employees in full-time equivalent units Complete, partial or no derogation no derogation partial derogation no derogation Extra transmission period needed none Missing activities NACE Rev.2 group 64.1 and credit institutions of NACE Rev.2 class 64.92 Section II: Derogations with regard to the provisions of Annex II BELGIUM Annual enterprise statistics 2008 variable 21 12 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Complete, partial or no derogation Partial derogation Extra transmission period needed 18+3 Missing activities NACE Rev.2 38 Missing size-classes None BULGARIA Annual enterprise statistics 2008 variable 21 12 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Complete, partial or no derogation Complete derogation Extra transmission period needed Missing activities Missing size-classes DENMARK Annual enterprise statistics 2008 variable 21 12 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Complete, partial or no derogation Complete derogation Extra transmission period needed Missing activities Missing size-classes GERMANY Annual enterprise statistics 2008 variable 21 12 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Complete, partial or no derogation Partial derogation Extra transmission period needed 18+9 for NACE Rev.2 Sections D and E Missing activities None Missing size-classes None GREECE Annual enterprise statistics 2008 variable 21 12 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Complete, partial or no derogation Partial derogation Extra transmission period needed None Missing activities None Missing size-classes 0-9 persons employed FRANCE Annual enterprise statistics 2008 variable 21 12 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Complete, partial or no derogation Partial derogation Extra transmission period needed None Missing activities None Missing size-classes 0-49 persons employed except for: NACE Rev.2 divisions 10, 11 and 12 IRELAND Annual enterprise statistics 2008 variable 21 12 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Complete, partial or no derogation Complete derogation Extra transmission period needed Missing activities Missing size-classes Note: According to the provisions of Section 4, paragraph 3 and section 4, paragraph 4 of Annex II of Regulation No 295/2008 the information necessary for the compilation of statistics relating to characteristics 21 11 0, 21 12 0 and 21 14 0 need not be collected if the total amount of the turnover or the number of persons employed in a division of NACE REV. 1 Sections C to E represent, in a Member State, less than 1 % of the Community total. LUXEMBOURG Annual enterprise statistics 2008 variable 21 12 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Complete, partial or no derogation Complete derogation Extra transmission period needed Missing activities Missing size-classes Note: According to the provisions of Section 4, paragraph 3 and section 4, paragraph 4 of Annex II of Regulation No 295/2008 the information necessary for the compilation of statistics relating to characteristics 21 11 0, 21 12 0 and 21 14 0 need not be collected if the total amount of the turnover or the number of persons employed in a division of NACE REV. 1 Sections C to E represent, in a Member State, less than 1 % of the Community total. SLOVENIA Annual enterprise statistics 2008 variable 21 12 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Complete, partial or no derogation Partial derogation Extra transmission period needed 18+6 Missing activities NACE Rev.2.36 Missing size-classes All fields of activities 0  19 persons employed and all size classes for NACE activity 36 SLOVAKIA Annual enterprise statistics 2008 variable 21 12 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Complete, partial or no derogation Partial derogation Extra transmission period needed None Missing activities None Missing size-classes 0-19 persons employed Section III: Derogations with regard to the provisions of Annex III GERMANY Annual enterprise statistics 2008 to 2009 variable 13 13 1 Payments for agency workers Annual enterprise statistics 2008 to 2009 variable 16 14 0 Number of employees in full-time equivalent units Complete, partial or no derogation No derogation Partial derogation Extra transmission period needed 2008:18+15 for NACE Rev.2 Section G 2009: 18+3 for NACE Rev.2 Section G Missing activities None FRANCE Annual enterprise statistics 2008 to 2009 variable 13 13 1 Payments for agency workers Annual enterprise statistics 2008 to 2009 variable 16 14 0 Number of employees in full-time equivalent units Complete, partial or no derogation Complete derogation No derogation Extra transmission period needed None Missing activities NACE Rev.2 Section G MALTA Annual enterprise statistics 2008 to 2009 variable 13 13 1 Payments for agency workers Annual enterprise statistics 2008 to 2009 variable 16 14 0 Number of employees in full-time equivalent units Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed None None Missing activities NACE Rev.2 Section G NACE Rev.2 Section G Section IV: Derogations with regard to the provisions of Annex VIII BELGIUM Annual enterprise statistics 2008 to 2010 for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 Biennial enterprise statistics 2008 and 2010 for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 Biennial enterprise statistics 2009 and 2011 for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 Complete, partial or no derogation Partial derogation Partial derogation Partial derogation Extra transmission period needed For 2008:18+8 For 2008:18+8 For 2009: 18+4 For 2009: 18+4 For 2010: 18+2 For 2011: 18+2 For 2010: 18+2 Missing activities None None None Missing product breakdown For 2008-2009: For NACE Rev.2 division 62 and groups 58.2 and 63.1 For 2008: For NACE REV.2 group 69.1 For 2009: For NACE REV.2 class 71.12 58.29.1 + 58.29.2 69.10.11 71.12.11 58.29.3 + 58.29.4 69.10.12 71.12.12 For NACE REV.2 division 78 69.10.13 71.12.13 78.20.11 69.10.14 71.12.14 78.20.12 69.10.15 71.12.15 78.20.13 71.12.16 78.20.14 71.12.17 78.20.15 71.12.18 78.20.16 71.12.19 78.20.19 Missing residence of client breakdown None None None ESTONIA Annual enterprise statistics 2008 to 2010 for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 Biennial enterprise statistics 2008 and 2010 for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 Biennial enterprise statistics 2009 and 2011 for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 Complete, partial or no derogation Complete derogation Complete derogation 2009: complete derogation 2011: No derogation Extra transmission period needed Missing activities Missing product breakdown Missing residence of client breakdown FRANCE Annual enterprise statistics 2008 to 2010 for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 Biennial enterprise statistics 2008 and 2010 for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 Biennial enterprise statistics 2009 and 2011 for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 Complete, partial or no derogation Complete derogation Complete derogation 2009: Complete derogation 2011: No derogation Extra transmission period needed None None None Missing activities None None None Missing product breakdown None None None Missing residence of client breakdown None None None LUXEMBOURG Annual enterprise statistics 2008 to 2010 for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 Biennial enterprise statistics 2008 and 2010 for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 Biennial enterprise statistics 2009 and 2011 for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 Complete, partial or no derogation Partial derogation Partial derogation Partial derogation Extra transmission period needed None None None Missing activities None None None Missing product breakdown All All All Missing residence of client breakdown None None None MALTA Annual enterprise statistics 2008 to 2010 for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 Biennial enterprise statistics 2008 and 2010 for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 Biennial enterprise statistics 2009 and 2011 for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 Complete, partial or no derogation Partial derogation Partial derogation Partial derogation Extra transmission period needed 18+6 18+6 18+6 Missing activities None None None Missing product breakdown None None None Missing residence of client breakdown None None None AUSTRIA Annual enterprise statistics 2008 to 2010 for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 Biennial enterprise statistics 2008 and 2010 for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 Biennial enterprise statistics 2009 and 2011 for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 Complete, partial or no derogation Partial derogation Partial derogation Partial derogation Extra transmission period needed 18+3 18+3 18+3 Missing activities None None None Missing product breakdown None None None Missing residence of client breakdown None None None POLAND Annual enterprise statistics 2008 to 2010 for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 Biennial enterprise statistics 2008 and 2010 for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 Biennial enterprise statistics 2009 and 2011 for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 Complete, partial or no derogation Partial derogation Partial derogation No derogation Extra transmission period needed None None None Missing activities For 2008: For 2008: None NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 NACE Rev.2 groups 69.2 and 70.2 Missing product breakdown For 2008: None For NACE Rev.2 group 69.1 69.10.17 69.10.18 69.10.19 Missing residence of client breakdown For 2008: None None For NACE Rev.2 division 62 and groups 58.2 and 63.1 FINLAND Annual enterprise statistics 2008 to 2010 for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 Biennial enterprise statistics 2008 and 2010 for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 Biennial enterprise statistics 2009 and 2011 for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 Complete, partial or no derogation For 2008: complete derogation For 2008: Complete derogation No derogation For 2009-For 2010: No derogation For 2010: No derogation Extra transmission period needed None None None Missing activities None None None Missing product breakdown None None None Missing residence of client breakdown None None None Section V: Derogations with regard to the provisions of Annex IX BELGIUM Reference year 2004 Reference year 2005 Reference year 2006 Reference year 2007 Reference year 2008 Reference year 2009 Reference year 2010 Reference year 2011 Reference year 2012 Complete, partial or no derogation Complete derogation Complete derogation Partial derogation Partial derogation Partial derogation Partial derogation Partial derogation No derogation No derogation Extra transmission period needed 18+6 18+6 18+3 For variables: For variables: For variables: 11 91 0 11 91 0 11 94 1 11 92 0 11 92 0 16 94 1 11 93 0 11 93 0 16 95 1 16 91 0 16 91 0 11 94 2 16 91 1 16 91 1 16 94 2 16 92 0 16 92 0 16 95 2 16 92 1 16 92 1 16 93 0 16 93 0 16 93 1 16 93 1 11 94 1 16 94 1 16 95 1 Missing activities/size classes None None None None None None None None None Missing variables 11 91 0 11 91 0 11 94 1 11 94 2 11 94 3 11 94 4 11 94 5 11 92 0 11 92 0 16 94 1 16 94 2 16 94 3 16 94 4 16 94 5 11 93 0 11 93 0 16 95 1 16 95 2 16 95 3 16 95 4 16 95 5 16 91 0 16 91 0 11 94 2 11 94 3 11 94 4 11 94 5 16 91 1 16 91 1 16 94 2 16 94 3 16 94 4 16 94 5 16 92 0 16 92 0 16 95 2 16 95 3 16 95 4 16 95 5 16 92 1 16 92 1 16 93 0 16 93 0 16 93 1 16 93 1 11 94 1 16 94 1 16 95 1 DENMARK Reference year 2004 Reference year 2005 Reference year 2006 Reference year 2007 Reference year 2008 Reference year 2009 Reference year 2010 Reference year 2011 Reference year 2012 Complete, partial or no derogation No derogation No derogation No derogation Partial derogation Partial derogation No derogation No derogation No derogation No derogation Extra transmission period needed 18+6 18+6 For variables: For variables: 11 91 0 11 94 1 11 92 0 16 94 1 11 93 0 16 95 1 16 91 0 11 94 2 16 91 1 16 94 2 16 92 0 16 95 2 16 92 1 11 94 3 16 93 0 16 94 3 16 93 1 16 95 3 11 94 1 11 94 4 16 94 1 16 94 4 16 95 1 16 95 4 11 94 2 16 94 2 16 95 2 11 94 3 16 94 3 16 95 3 Missing activities/size classes None None Missing variables None None GERMANY Reference year 2004 Reference year 2005 Reference year 2006 Reference year 2007 Reference year 2008 Reference year 2009 Reference year 2010 Reference year 2011 Reference year 2012 Complete, partial or no derogation No derogation No derogation No derogation Partial derogation Partial derogation No derogation No derogation No derogation No derogation Extra transmission period needed 18+9 For variables: 11 91 0 11 92 0 11 93 0 16 91 0 16 91 1 16 92 0 16 92 1 16 93 0 16 93 1 11 94 1 16 94 1 16 95 1 11 94 2 16 94 2 16 95 2 11 94 3 16 94 3 16 95 3 Missing activities/size classes None None None None None None None None None Missing variables None None None None None None None None None GREECE Reference year 2004 Reference year 2005 Reference year 2006 Reference year 2007 Reference year 2008 Reference year 2009 Reference year 2010 Reference year 2011 Reference year 2012 Complete, partial or no derogation No derogation Partial derogation Partial derogation Partial derogation Partial derogation Partial derogation Partial derogation Partial derogation Partial derogation Extra transmission period needed 06/2009 + 6 06/2009 + 6 06/2009 + 18 18+18 18+18 18+12 18+12 18+6 For variables: For variables: For variables: For variables: For variables: For variables: For variables: For variables: 11 91 0 11 91 0 11 91 0 11 94 1 11 94 1 11 94 3 11 94 4 11 94 5 11 92 0 11 92 0 11 92 0 11 94 2 11 94 2 11 94 4 11 94 5 16 94 5 11 93 0 11 93 0 11 93 0 11 94 3 11 94 3 11 94 5 16 94 4 16 95 5 11 94 1 11 94 1 11 94 1 11 94 4 16 94 2 16 94 3 16 94 5 16 91 0 11 94 2 11 94 2 16 94 1 16 94 3 16 94 4 16 95 4 16 91 1 16 91 0 11 94 3 16 94 2 16 94 4 16 94 5 16 95 5 16 92 0 16 91 1 16 91 0 16 94 3 16 94 5 16 95 3 16 92 1 16 92 0 16 91 1 16 94 4 16 95 2 16 95 4 16 93 0 16 92 1 16 92 0 16 95 1 16 95 3 16 95 5 16 93 1 16 93 0 16 92 1 16 95 2 16 95 4 16 94 1 16 93 1 16 93 0 16 95 3 16 95 5 16 95 1 16 94 1 16 93 1 16 95 4 16 94 2 16 94 1 16 95 1 16 94 2 16 95 2 16 94 3 16 95 1 16 95 2 16 95 3 Missing activities/size classes None None None None None None None None Missing variables None None None None None None None None IRELAND Reference year 2004 Reference year 2005 Reference year 2006 Reference year 2007 Reference year 2008 Reference year 2009 Reference year 2010 Reference year 2011 Reference year 2012 Complete, partial or no derogation Complete derogation Complete derogation Partial derogation Partial derogation Partial derogation Partial derogation Partial derogation Partial derogation Partial derogation Extra transmission period needed None None None None None None None Missing activities/size classes NACE Rev.1.1 Section J  NACE Rev.2 Section K: all size classes NACE Rev.1.1 Section J  NACE Rev.2 Section K: all size classes NACE Rev.1.1 Section J  NACE Rev.2 Section K: all size classes NACE Rev.1.1 Section J  NACE Rev.2 Section K: all size classes NACE Rev.1.1 Section J  NACE Rev.2 Section K: all size classes NACE Rev.1.1 Section J  NACE Rev.2 Section K: all size classes NACE Rev.1.1 Section J  NACE Rev.2 Section K: all size classes Other activities: 0-9 employees Other activities: 0-9 employees Other activities: 0-9 employees Other activities: 0-9 employees Other activities: 0-9 employees Other activities: 0-9 employees Other activities: 0-9 employees For variables For variables For variables For variables For variables For variables For variables 11 91 0 11 91 0 11 94 1 11 94 2 11 94 3 11 94 4 11 94 5 11 92 0 11 92 0 11 94 2 11 94 3 11 94 4 11 94 5 16 94 5 11 93 0 11 93 0 16 94 1 16 94 2 16 94 3 16 94 4 16 95 5 16 91 0 11 94 1 16 94 2 16 94 3 16 94 4 16 94 5 16 91 1 16 91 0 16 95 1 16 95 2 16 95 3 16 95 4 16 92 0 16 91 1 16 95 2 16 95 3 16 95 4 16 95 5 16 92 1 16 92 0 16 93 0 16 92 1 16 93 1 16 93 0 16 93 1 16 94 1 16 95 1 Missing variables 11 94 1 11 94 2 11 94 3 11 94 4 11 94 5 11 94 2 11 94 3 11 94 4 11 95 5 16 94 5 16 94 1 16 94 2 16 94 3 16 94 4 16 95 5 16 94 2 16 94 3 16 94 4 16 94 5 16 95 1 16 95 2 16 95 3 16 95 4 16 95 2 16 95 3 16 95 4 16 95 5 Missing activity breakdown NACE Rev.1.1 and NACE Rev.2 2-digit level and below NACE Rev.1.1 and NACE Rev.2 2-digit level and below NACE Rev.1.1 and NACE Rev.2 2-digit level and below NACE Rev.1.1 and NACE Rev.2 2-digit level and below NACE Rev.1.1 and NACE Rev.2 2-digit level and below NACE Rev.1.1 and NACE Rev.2 2-digit level and below NACE Rev.1.1 and NACE Rev.2 2-digit level and below CYPRUS Reference year 2004 Reference year 2005 Reference year 2006 Reference year 2007 Reference year 2008 Reference year 2009 Reference year 2010 Reference year 2011 Reference year 2012 Complete, partial or no derogation Partial derogation No derogation No derogation No derogation No derogation No derogation No derogation No derogation No derogation Extra transmission period needed None Missing activities/size classes None Missing variables 11 93 0 16 93 0 16 93 1 LUXEMBOURG Reference year 2004 Reference year 2005 Reference year 2006 Reference year 2007 Reference year 2008 Reference year 2009 Reference year 2010 Reference year 2011 Reference year 2012 Complete, partial or no derogation No derogation No derogation No derogation Partial derogation No derogation No derogation No derogation No derogation No derogation Extra transmission period needed 18+6 For variables: 11 91 0 11 92 0 11 93 0 16 91 0 16 91 1 16 92 0 16 92 1 16 93 0 16 93 1 11 94 1 16 94 1 16 95 1 11 94 2 16 94 2 16 95 2 11 94 3 16 94 3 16 95 3 Missing activities/size classes None Missing variables None HUNGARY Reference year 2004 Reference year 2005 Reference year 2006 Reference year 2007 Reference year 2008 Reference year 2009 Reference year 2010 Reference year 2011 Reference year 2012 Complete, partial or no derogation No derogation No derogation Partial derogation Partial derogation No derogation No derogation No derogation No derogation No derogation Extra transmission period needed 18+6 18+6 For variables: For variables: 11 93 0 11 93 0 16 93 0 16 93 0 16 93 1 16 93 1 Missing activities/size classes None None None None None None None None None Missing variables None None None None None None None None None MALTA Reference year 2004 Reference year 2005 Reference year 2006 Reference year 2007 Reference year 2008 Reference year 2009 Reference year 2010 Reference year 2011 Reference year 2012 Complete, partial or no derogation No derogation No derogation No derogation Partial derogation Partial derogation Partial derogation No derogation No derogation No derogation Extra transmission period needed 18+6 18+6 18+6 For variables: For variables: For variables: 11 91 0 11 94 1 11 94 2 11 92 0 16 94 1 16 94 2 11 93 0 16 95 1 16 95 2 16 91 0 11 94 2 11 94 3 16 91 1 16 94 2 16 94 3 16 92 0 16 95 2 16 95 3 16 92 1 11 94 3 11 94 4 16 93 0 16 94 3 16 94 4 16 93 1 16 95 3 16 95 4 11 94 1 11 94 4 11 94 5 16 94 1 16 94 4 16 94 5 16 95 1 16 95 4 16 95 5 11 94 2 16 94 2 16 95 2 11 94 3 16 94 3 16 95 3 Missing activities/size classes None None None Missing variables None None None ROMANIA Reference year 2004 Reference year 2005 Reference year 2006 Reference year 2007 Reference year 2008 Reference year 2009 Reference year 2010 Reference year 2011 Reference year 2012 Complete, partial or no derogation Partial derogation Partial derogation Partial derogation Partial derogation Partial derogation Partial derogation Partial derogation Partial derogation No derogation Extra transmission period needed None None None None None None None None Missing activities/size classes No data on sole proprietor-ships No data on sole proprietor-ships No data on sole proprietor-ships No data on sole proprietor-ships No data on sole proprietor-ships No data on sole proprietor-ships No data on sole proprietor-ships No data on sole proprietor-ships For variables For variables For variables For variables For variables For variables For variables For variables 11 91 0 11 91 0 11 91 0 11 94 1 11 94 2 11 94 3 11 94 4 11 94 5 11 92 0 11 92 0 11 92 0 16 94 1 16 94 2 16 94 3 16 94 4 16 94 5 11 93 0 11 93 0 11 93 0 16 95 1 16 95 2 16 95 3 16 95 4 16 95 5 16 91 0 16 91 0 16 91 0 11 94 2 11 94 3 11 94 4 11 94 5 16 91 1 16 91 1 16 91 1 16 94 2 16 94 3 16 94 4 16 94 5 16 92 0 16 92 0 16 92 0 16 95 2 16 95 3 16 95 4 16 95 5 16 92 1 16 92 1 16 92 1 11 94 3 11 94 4 11 94 5 16 93 0 16 93 0 16 93 0 16 94 3 16 94 4 16 94 5 16 93 1 16 93 1 16 93 1 16 95 3 16 95 4 16 95 5 Missing variables None None None None None None None None Note on RO: data on SP will be missing in survival data in series 9B => survival data should be built up again from 2007 onwards. SLOVENIA Reference year 2004 Reference year 2005 Reference year 2006 Reference year 2007 Reference year 2008 Reference year 2009 Reference year 2010 Reference year 2011 Reference year 2012 Complete, partial or no derogation Partial derogation Partial derogation Partial derogation Partial derogation Partial derogation Extra transmission period needed 06/2010+8 06/2010+8 06/2010+8 06/2010+8 06/2010+8 data in NACE Rev. 2 data in NACE Rev. 2 data in NACE Rev. 2 data in NACE Rev. 2 data in NACE Rev. 2 for variables: for variables: for variables: for variables: for variables: 11 91 0 11 91 0 11 91 0 11 91 0 11 94 1 11 92 0 11 92 0 11 92 0 11 92 0 16 94 1 16 91 0 16 91 0 16 91 0 16 91 0 16 95 1 16 91 1 16 91 1 16 91 1 16 91 1 11 94 2 16 92 0 16 92 0 16 92 0 16 92 0 16 94 2 16 92 1 16 92 1 16 92 1 16 92 1 16 95 2 11 94 3 16 94 3 16 95 3 11 94 4 16 94 4 16 95 4 Missing activities/size classes None None None None None None None None None Missing variables None None None None None None None None None Note on SI: the NACE Rev. 2 data on 2004-2007 are due only with the 2008 data, i.e. on 30.6.2010 => derogation means a delay to 2/2011.